 Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                       Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 1 of 178
                                                       Confidential
                           Jimmy Nguyen - Volume II Confidential
                                        May 26, 2020

           1                   UNITED STATES DISTRICT COURT

           2                   SOUTHERN DISTRICT OF FLORIDA

           3                     CASE NO. 9:18-cv-80176-BB/BR

           4
                 IRA KLEIMAN, as the personal representative
           5     of the Estate of David Kleiman, and
                 W&K Info Defense Research, LLC,
           6
                            Plaintiffs,
           7
                 -vs-
           8
                 CRAIG WRIGHT,
           9
                            Defendant.
         10

         11      * * * * * * * * * * * * * * * * * * *

         12      VIDEOTAPED DEPOSITION OF JIMMY NGUYEN

         13                           VOLUME II

         14      DATE TAKEN: May 26, 2020

         15      TIME: 12:05 p.m. - 3:05 p.m.

         16
                 TAKEN BEFORE: RICK E. LEVY, RPR, FPR
         17                    AND NOTARY PUBLIC

         18

         19      * * * * * * * * * * * * * * * * * * *

         20

         21

         22

         23

         24

         25


                                    U.S. LEGAL SUPPORT
Plaintiffs' Designations          www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 2 of 178
                                                      Confidential
                      Jimmy Nguyen - Volume II Confidential
                                   May 26, 2020                              213

       1    APPEARANCES:

       2    On behalf of the Plaintiff:

       3           VEL FREEDMAN, ESQUIRE
                   JOSEPH DELICH, ESQUIRE
       4           STEPHEN LAGOS, ESQUIRE
                   ROCHE FREEDMAN, P.A.
       5           200 S. Biscayne Boulevard
                   Suite 5500
       6           Miami, Florida 33131

       7           ANDREW BRENNER, ESQUIRE
                   BOIES SCHILLER & FLEXNER, P.A.
       8           100 S.E 2nd Avenue
                   Suite 2800
       9           Miami, Florida 33131
                   abrenner@bsfllp.com
      10

      11    On behalf of the Defendant:

      12           ANDRES RIVERO, ESQUIRE
                   RIVERO MESTRE, P.A.
      13           2525 Ponce de Leon Boulevard
                   Suite 1000
      14           Coral Gables, Florida 33134

      15

      16    APPEARING ON BEHALF OF THE WITNESS:

      17           SPENCER SILVERGLATE, ESQUIRE
                   TREVOR GILLUM, ESQUIRE
      18           CLARKE SILVERGLATE, P.A.
                   799 Brickell Avenue
      19           Suite 900
                   Miami, Florida 33131
      20

      21    Also Present: Cristina Chappelle, The Videographer

      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 3 of 178
                                                      Confidential
                      Jimmy Nguyen - Volume II Confidential
                                   May 26, 2020                              214

       1                                  - - -
                                         I N D E X
       2                                  - - -

       3    WITNESS:        DIRECT           CROSS     REDIRECT      RECROSS
            JIMMY NGUYEN
       4    BY MR. FREEDMAN: 215

       5

       6                                  - - -
                                      E X H I B I T S
       7                                  - - -

       8    NUMBER                                         PAGE
            PLAINTIFF'S     EX.   1                         219
       9    PLAINTIFF'S     EX.   2                         229
            PLAINTIFF'S     EX.   3                         264
      10    PLAINTIFF'S     EX.   4                         285
            PLAINTIFF'S     EX.   5                         289
      11    PLAINTIFF'S     EX.   6                         314
            PLAINTIFF'S     EX.   7                         323
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 4 of 178
                                                      Confidential
                      Jimmy Nguyen - Volume II Confidential
                                   May 26, 2020                               215

       1                              - - -
       2           THE VIDEOGRAPHER:       We are now on the record.
       3    Participants should be aware that this proceeding
       4    is being recorded and as such all conversations
       5    held will be recorded unless there is a request and
       6    an agreement to go off the record.
       7           Private conversations and/or attorney-client
       8    interactions should be held outside the presence of
       9    the remote interface.         A link to the recording will
      10    be available to all parties to the case for up to
      11    90 days from today's date provided the requesting
      12    party has purchased a certified copy of the
      13    transcript.
      14           This is the remote video recorded deposition
      15    of James Nguyen being taken on Monday the 26th of
      16    May 2020.     The time is now 4:09 p.m GMT, 12:09 p.m
      17    EST.
      18           We are here in the matter of Kleiman vs
      19    Wright.     My name is Cristina Chappelle, remote
      20    video technician on behalf of US Legal Support.               I
      21    am not related to any party in this action nor am I
      22    financially interested in the outcome.
      23           At this time will the reporter Rick Levy on
      24    behalf of US Legal Support please enter the
      25    statement for remote proceedings into the record?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 5 of 178
                                                      Confidential
                      Jimmy Nguyen - Volume II Confidential
                                   May 26, 2020                              216

       1                THE WITNESS:     Yes, I do.
       2                                   - - -
       3    Thereupon,
       4                            (JIMMY NGUYEN)
       5                            having been first duly sworn or
       6    affirmed, was examined and testified as follows:
       7                           DIRECT EXAMINATION
       8                MR. SILVERGLATE:      Vel, before we begin can I
       9          make a brief statement?        So Spencer Silverglate on
      10          behalf of Jimmy Nguyen.        I just want to make clear
      11          we're here because of a Court order directing us to
      12          be here and on behalf of Mr. Nguyen and nChain and
      13          Craig Wright we want to make sure we are not
      14          waiving any privileges or work product protection.
      15                 We expressly reserve all rights under Judge
      16          Rothstein's order she overruled certain objections.
      17          My understanding is that this is a continuation of
      18          Mr. Nguyen's deposition and the scope will be
      19          limited to the questions that he was instructed not
      20          to answer which the Court has overruled.
      21                 In that deposition there is one hour and 28
      22          minutes left for the -- to equal the seven hour
      23          time limit under the federal rules and so our
      24          understanding is that the deposition will be
      25          limited to that amount of time.         Thank you.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 6 of 178
                                                      Confidential
                       Jimmy Nguyen - Volume II Confidential
                                    May 26, 2020                             217

       1                MR. FREEDMAN:      So in our motion we
       2          specifically requested three hours for the
       3          deposition and Judge Rothstein granted our motion
       4          to compel.     She did not qualify or deny that
       5          request so we intend to be three hours.
       6                If you end the deposition early we'll be
       7          moving to compel again and as I told you Spencer if
       8          we have to move to compel again we will certainly
       9          be seeking sanctions.
      10                MR. SILVERGLATE:      Okay.    And if I could
      11          respond to that.      Yes, I know your motion asked for
      12          three hours.     The order didn't address the time
      13          limit so our view is that the default time limit of
      14          the federal rules applies.
      15                MR. RIVERO:     Let me just say on behalf of Dr.
      16          Wright we join Mr. Silverglate's remarks.
      17    BY MR. FREEDMAN
      18          Q.    Mr. Nguyen, good morning, how are you?
      19          A.    Fine, thank you.
      20          Q.    You understand that you're under oath today;
      21    correct?
      22          A.    Yes.
      23                MR. RIVERO:     Have we made appearances?        Maybe
      24          something happened before I joined.
      25                MR. SILVERGLATE:      No, we haven't.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 7 of 178
                                                      Confidential
                        Jimmy Nguyen - Volume II Confidential
                                     May 26, 2020                            218

       1                 MR. RIVERO:    It's kind of normal to make
       2          appearances in the deposition.         It would be the
       3          first one in 34 years I've seen where you don't.
       4          So my name is Andres Rivero, I represent Dr. Craig
       5          Wright, the defendant in the case.
       6                 MR. FREEDMAN:     This case has a lot of firsts
       7          for you, Andres.      This is Vel Freedman on behalf of
       8          plaintiffs.     I'm here with Joe Delich also on
       9          behalf of plaintiffs, Stephen Lagos also on behalf
      10          of plaintiffs, my co-counsel Andrew Brenner also on
      11          behalf of plaintiffs.
      12                 MR. RIVERO:    By the way Mr. Freedman, I don't
      13          know why we have to get off on a bad foot.            I don't
      14          know what you could possibly be referring to other
      15          than behavior I've seen from counsel but let's go
      16          on.
      17                 MR. FREEDMAN:     Okay.
      18                 MR. SILVERGLATE:     Spencer Silverglate again on
      19          behalf of Mr. Nguyen and joining me is one of my
      20          attorneys, Trevor Gillum.
      21    BY MR. FREEDMAN
      22          Q.     Mr. Nguyen, in the litigation we have pending
      23    against you in the Western District of Washington you
      24    submitted two declarations.        Do you recall that?
      25          A.     Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 8 of 178
                                                      Confidential
                       Jimmy Nguyen - Volume II Confidential
                                    May 26, 2020                             219

       1          Q.    The second one in particular I would like to
       2    bring to your attention you submitted on May 6th and I'm
       3    going to share that with you.         Do you recall that
       4    declaration?
       5          A.    Generally.
       6          Q.    Do you see that declaration?         Excuse me, do
       7    you see that declaration on the screen now?
       8          A.    I do.
       9                MR. FREEDMAN:      Let's mark this declaration as
      10          Exhibit 1 to the deposition.
      11                (Plaintiff's Exhibit No. 1 was
      12                marked for identification.)
      13    BY MR. FREEDMAN
      14          Q.    I am going to -- let me know if you want to
      15    look at any particular area of it but I would like to
      16    direct your attention to the end of it.           All right?
      17          A.    Yes.
      18          Q.    So in paragraph 23 you said that you first met
      19    Dr. Wright in September of 2016 and you said that you
      20    only have limited knowledge of Mr. Kleiman or Dr.
      21    Wright's relationship with Mr. Kleiman based on
      22    information you read on line and only a few
      23    conversations with Dr. Wright in which Mr. Kleiman was
      24    briefly mentioned.      Do you see that?
      25          A.    Yes.    I'm referring to the time period before


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD
                      Jimmy Nguyen    - Volume    II Docket 06/19/2020 Page 9 of 178
                                                      Confidential
                       Jimmy Nguyen - Volume II Confidential
                                    May 26, 2020                             220

       1    this lawsuit was filed.
       2          Q.     Can you explain to me what is it that Dr.
       3    Wright told you about Mr. Kleiman before this lawsuit
       4    was filed?     What was stated in the few conversations?
       5          A.     I don't remember specifics but I remember the
       6    topic of David Kleiman had come up just briefly a few
       7    times.     I think, you know, at one point Craig had
       8    mentioned that he had help editing the white paper, that
       9    Dave Kleiman was a very good friend of his and that Dave
      10    Kleiman helped him editing the white paper, talking
      11    about the original Bitcoin white paper.
      12          Q.     At that time had he mentioned to you also that
      13    Dave Kleiman had access to the Satoshi e-mail account?
      14          A.     I'm sorry, could you repeat that question?
      15          Q.     Was that the time he mentioned that Dave
      16    Kleiman had access to the Satoshi e-mail account?
      17          A.     I don't think so.
      18          Q.     Then if you go with me, Mr. Nguyen, to
      19    paragraph 24 in that same declaration you say "after the
      20    Florida lawsuit was filed Dr. Wright and I had
      21    communications in which he provided me more information
      22    about Mr. Kleiman than he had previously mentioned."              Do
      23    you see that?
      24          A.     Yes.
      25          Q.     What did he provide you with additionally?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 10 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           221

      1          A.      Well, this did not occur at any one moment in
      2    time.      It occurred over a period of time in
      3    conversations or discussions about the lawsuit.
      4          Q.      Well, why don't you tell me what you recall
      5    from those periods of times?
      6          A.      I would say that, you know, we discussed Dave
      7    Kleiman -- what Craig's relationship was with Dave.
      8    Obviously I hadn't read the complaint in the lawsuit so
      9    I think we discussed whether or not any of the just in
     10    general I didn't go into specific allegations with Craig
     11    but we discussed the nature of the lawsuit and obviously
     12    the lawsuit involved allegations about Craig's
     13    relationship with Dave.
     14                  So I asked him general questions about, you
     15    know, how did you work with him and we talked about
     16    things such as what was the nature of Dave Kleiman's
     17    involvement in helping Craig with Bitcoin.           Those kinds
     18    of things.
     19          Q.      Okay.   How did he say that he worked with Dave
     20    Kleiman?
     21          A.      Very similar to what I testified before which
     22    is that Dave he said -- let me back up.          Basically Craig
     23    said he was the primary creator, inventor, architect of
     24    Bitcoin.      It had been his life's work.      That he had been
     25    working on it for many, many years before the Bitcoin


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 11 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           222

      1    white paper became public to the world in different
      2    forms and many years attempts to create some form of
      3    digital currency or electronic cash that was available
      4    before.
      5                This is something he worked on for many years
      6    as his life's work.      He did not reach out to many people
      7    about it.    He did reach out to Dave Kleiman because Dave
      8    was a very good friend of his.         Obviously, you know,
      9    knowledgeable I guess about the past attempts to create
     10    digital cash and that he asked -- I think he said he
     11    sent Dave a copy of the draft of the Bitcoin white paper
     12    and he asked him to help edit it which I believe Craig
     13    said Dave did and then I'm just trying to remember
     14    points in time here.
     15                Then he said that there were several other
     16    people who provided Craig some assistance related to
     17    Bitcoin in his early days and -- and that's kind of sort
     18    of the start of the conversations we had.
     19          Q.    Okay.   Well, can you tell me more than just
     20    the start of them?      What else did he tell you?
     21          A.    It's been a while.      Trying to remember the
     22    points in time here.      At some point we had conversations
     23    about whether he had been to Florida because I think in
     24    the beginning of the case there were questions about the
     25    extent of Craig's contact with Florida.          So I remember


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 12 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           223

      1    discussing that with Craig.
      2                I think he said the last time and maybe the
      3    only time he had been to Florida was actually to visit
      4    Dave Kleiman a number of years ago.          We did discuss that
      5    but I don't think we got any details about the nature of
      6    the visit.
      7                At one point Craig told me that he was, you
      8    know, very upset that Dave had not told him how sick
      9    Dave was in the final period of his life and that when
     10    Craig found out that Dave passed away that was very
     11    heartbreaking for Craig because Craig doesn't have a lot
     12    of close personal friends and Dave was one of them.             So
     13    I think he discussed the fact that he wished he had
     14    known Dave was as ill as he was.         I don't know what he
     15    would have done differently reached out to him.            He was
     16    upset about learning about Dave's death.
     17          Q.    You mentioned earlier that Craig said -- Dr.
     18    Wright said that other people had helped him with the
     19    Bitcoin white paper as well.        Did he tell you who those
     20    people were?
     21          A.    I didn't say that necessarily people helped
     22    Craig with the Bitcoin white paper.          I don't recall him
     23    mentioning other people who he said helped him with the
     24    editing of the white paper.        I think he only mentioned
     25    Dave Kleiman in that regard.        I know he mentioned Hal


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 13 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           224

      1    Finney as someone who had some type of input and -- I
      2    cannot remember the name sitting here.
      3          Q.    Did he ever mention Dave's -- Dave helping him
      4    with the coding of the Bitcoin client?
      5          A.    I don't recall.
      6          Q.    What did he tell you about Dave's access to
      7    Satoshi Nakamoto each e-mail accounts?
      8          A.    At some point Craig and I discussed the topic
      9    of the online posts and these online forums that Satoshi
     10    Nakamoto had communicated to people interested in
     11    Bitcoin about as well as I think there was an e-mail
     12    address and I asked Craig who was writing the responses
     13    and Craig said that he wrote a lot of the responses but
     14    there were some that Dave wrote.
     15          Q.    Did you ask him for any more specifics about
     16    who drafted what?
     17          A.    No.
     18          Q.    Does the e-mail account Satoshi@Vistamail.com
     19    ring a bell?
     20          A.    I know there is a Satoshi or was a Satoshi
     21    account.    I don't recall the domain associated.
     22          Q.    Has Dr. Wright's story about Dave's
     23    participation remained the same throughout beginning of
     24    your conversations with him until today or has that
     25    evolved over time?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 14 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                            225

      1          A.    I would say from what he told me it was very
      2    consistent.
      3          Q.    So Mr. Nguyen, Dr. Wright got served with this
      4    lawsuit in early February of 2018 or February of 2018
      5    and you said that he then reached out to you.            Do you
      6    recall that?
      7          A.    Correct.
      8          Q.    What did he say?
      9          A.    I am being sued.      I think he was frustrated,
     10    upset he was being sued and that at some point he said
     11    well, you know, I need to find a lawyer and don't
     12    remember the exact words but then the net effect was
     13    asking if I could help him find counsel in the United
     14    States.
     15          Q.    Did he send you a copy of the complaint?
     16          A.    I don't know if I got it from him or from the
     17    public file.     I remember there was obviously some news
     18    coverage of it and I think some news stories had a link
     19    to the court files.      I don't recall where I first got a
     20    copy of the complaint.
     21          Q.    After you reviewed the complaint did you call
     22    Dr. Wright to discuss it with him?
     23          A.    At some point yes, we had some conversations
     24    about it.
     25          Q.    Did you ask him if there were any truths to


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 15 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           226

      1    the allegations in the complaint?
      2          A.     I did not ask him that question.
      3          Q.     Did you ask him something of that sort or
      4    substance?
      5          A.     Well, I said, you know, what is really this
      6    case about.     What's the dispute about because, you know,
      7    when you read a lawsuit you want to know what the gist
      8    of it is about and what, you know, his general position
      9    is.   Obviously it was a long complaint so we didn't go
     10    over all of the particular details but we did discuss
     11    the general nature of it.
     12          Q.    Did you ask him specifically about the
     13    complaint's allegations of a partnership with Dave
     14    Kleiman?
     15          A.    I don't know if I asked him that question.           I
     16    know we did discuss --
     17          Q.    You broke up, I'm sorry.       Can you say that
     18    again?
     19          A.     I don't know that I asked him that specific
     20    question but we did discuss the topic.
     21          Q.     Did he concede that there was a partnership
     22    between him and Dave Kleiman?
     23          A.     No.
     24          Q.     Did he say that he had ever previously
     25    referred to Dave Kleiman as his partner?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 16 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           227

      1          A.    No.
      2          Q.    Did he say there was no partnership between
      3    him and Dave Kleiman?
      4          A.    Yes.
      5          Q.    Did you ask him how he was going to prove
      6    that?
      7          A.    No, I don't think I asked him that question.
      8          Q.    Did you tell anybody else about the moment --
      9    strike that.      Did you tell Calvin Ayre about the lawsuit
     10    when Craig reached out to you?
     11          A.    I don't know if I told Calvin or he had
     12    already known about it.       Obviously there was people who
     13    learned quickly about the lawsuit through some of the
     14    media.
     15          Q.    What were Calvin's comments when you finally
     16    talked to him about the lawsuit was finally known to
     17    both of you?
     18          A.    I think his first lawsuit was -- I think
     19    Calvin's first general response was, you know, well,
     20    this lawsuit does not seem nice but he -- it's a matter
     21    between Craig and someone from his past.           I think
     22    Calvin's main response to me was focused on the fact
     23    that the lawsuit was premised on Craig being involved in
     24    or driving the creation of Bitcoin and therefore
     25    actually being Satoshi Nakamoto because at the time and


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 17 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           228

      1    still today there's this big question among the minds of
      2    many people particularly in the digital currency
      3    industry about whether or not Craig is Satoshi Nakamoto
      4    creator of Bitcoin.
      5                So Calvin's main response about the lawsuit
      6    any time I had communications with him about it were
      7    really focused on the fact that well, doesn't this
      8    lawsuit the whole foundation require people to accept
      9    that Craig is involved in the creation of Bitcoin as
     10    Satoshi Nakamoto because that's what Craig says and the
     11    Kleiman estate's lawsuit says both were involved in the
     12    creation of Bitcoin so both sides essentially in the
     13    lawsuit agree he was involved in the creation of
     14    Bitcoin.    That was Calvin's sort of main reaction to it.
     15          Q.    There was no concern over liability?
     16          A.    Liability to who?
     17          Q.    To the Kleiman estate.
     18          A.    I mean Calvin never expressed that to me.
     19          Q.    At some point in time you reviewed the
     20    complaint in the action Mr. Nguyen?
     21          A.    Sorry, can you repeat that?
     22          Q.    At some point in time you reviewed all the
     23    complaints in this action; right?
     24          A.    I didn't review all of the complaints.          I
     25    reviewed the original complaint.         I think at one point I


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 18 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           229

      1    may have done a quick scan of an amended complaint.             I
      2    don't know if there was any more than that.
      3          Q.    Well, there is a Second Amended Complaint that
      4    has the count for civil theft.         Did you see that count
      5    in the complaint?
      6          A.    I don't think so.
      7                MR. FREEDMAN:     I'm going to share with you a
      8          copy of the amended complaint that was filed in
      9          this case.    Let's mark that as Exhibit B.         Exhibit
     10          2, my mistake.     Exhibit 2.
     11                (Plaintiff's Exhibit No. 2 was
     12                marked for identification.)
     13    BY MR. FREEDMAN
     14          Q.    I want to bring you Mr. Nguyen down to -- do
     15    you recall reading this allegation in the complaint.
     16    It's the paragraph 88 of the complaint and it recounts
     17    in an e-mail from Ira to Craig on Saturday March 1st
     18    2014 saying "just to clarify our thoughts from our
     19    previous e-mail in one of the e-mail exchanges between
     20    Dave and you you mentioned that you had one million
     21    Bitcoins in the trust since you said he had 300,000 as
     22    his part I was figuring the other 700,000 is yours; is
     23    that correct, Ira."      Then there is a response from Dr.
     24    Wright where he responds back to that Ira saying "around
     25    that minus what was needed for the company's use."             Do


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 19 of
                      Jimmy Nguyen -178Volume II Confidential
                                      May 26, 2020                          230

      1    you recall reading this allegation in the complaint?
      2          A.     I don't recall either way or not.
      3          Q.     Do you recall ever asking Dr. Wright about
      4    this e-mail exchange?
      5          A.     No.
      6          Q.     You would agree with me it seems Dr. Wright is
      7    telling Ira that 300,000 of Bitcoin in the trust
      8    belonged to him; right?
      9                 MR. SILVERGLATE:      Object to the form.
     10                 MR. RIVERO:    Join.
     11                 THE WITNESS:    I don't have any basis to answer
     12          that, what was in Craig's state of mind when he
     13          wrote this e-mail.
     14    BY MR. FREEDMAN
     15          Q.     Just asking how you interpret that language.
     16                 MR. RIVERO:    Objection.
     17                 THE WITNESS:    No.
     18    BY MR. FREEDMAN
     19          Q.     Let's do one more, Mr. Nguyen.        Do you recall
     20    this allegation in the complaint paragraph 133 where Dr.
     21    Wright sends an e-mail to Louis Kleiman, Ira and Dave's
     22    father, saying on February 11, 2014 saying "hello Louis,
     23    your son Dave and are two of the three key people behind
     24    Bitcoin."     Do you recall seeing this allegation in the
     25    complaint?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 20 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           231

      1          A.    Yes.   I recall some reference to this e-mail.
      2          Q.    Did you ever ask Dr. Wright about this e-mail?
      3          A.    I don't know if we discussed this e-mail in
      4    particular in front of us but he did tell me that he had
      5    reached out to Dave's father after he learned that Dave
      6    passed away to tell him that Dave was involved in
      7    helping him with Bitcoin and that Craig wanted to inform
      8    Dave's father and his family to save files, hard drives
      9    or anything upon which data could be stored because he
     10    felt that they would not know Dave had any involvement
     11    in Bitcoin and had mined Bitcoin and that he wanted to
     12    inform them to preserve any type of data which could
     13    hold the private keys or other information to Dave's
     14    Bitcoin because he wanted to be able to help them access
     15    Dave's Bitcoin.
     16                So he did discuss that and I think he did say
     17    it was -- he sent an e-mail about it and this looks to
     18    be the e-mail.     I don't recall whether I sat with Craig
     19    and went over this particular e-mail.
     20          Q.    Did you ask Craig why he didn't expect the
     21    Kleiman family to know about Dave's Bitcoin?
     22          A.    No, I don't think I asked him.
     23          Q.    After you read through the complaint you must
     24    have seen the allegations of W&K Info Defense Research?
     25          A.    I saw allegations about W&K.        I don't recall


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 21 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           232

      1    the other company you just mentioned.
      2          Q.    It's one and the same.       The plaintiff's name
      3    is W&K Info Defense Research, LLC but in shorthand
      4    referred to as W&K.      It's quite a mouthful.       Do you
      5    recall asking Dr. Wright about W&K?
      6          A.    At some point I did.
      7          Q.    Did you ask him who owned W&K?
      8          A.    I don't know that I asked that question.
      9          Q.    Did you ever hear Dr. Wright talk to you about
     10    the ownership in W&K?
     11          A.    We did discuss it at some point and I don't
     12    remember when that was.       I don't recall when but we did
     13    discuss.    I said I don't recall when but we did discuss
     14    the topic at some point.
     15          Q.    And what did he say about it?
     16          A.    I don't remember specifics.        I remember asking
     17    whether or not Dave was involved in some company with
     18    Craig and I don't remember we discussed specific
     19    ownership of it but he told me that he and Dave were
     20    trying to submit some projects for consideration to the
     21    U.S. government I think it was and that's what the
     22    purpose of that company was and that I remember him also
     23    discussing there was some issue with when Uyen Nguyen
     24    doing something which she didn't have authorization to
     25    do or did incorrectly with changing I don't know if it


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 22 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           233

      1    was the directors or -- I believe it's an LLC so I don't
      2    know that it has officers but that she changed something
      3    or filed something that she was not supposed to do.
      4          Q.      Did he mention anyone was involved in the
      5    organization, would that be W&K?
      6          A.      At that time this is in 2018.      No, eventually
      7    later he told me that Lynn Wright, his ex-wife, had some
      8    ownership or membership interest in the company.
      9          Q.      Did you ask him why he hadn't told you that
     10    years earlier?
     11          A.      No.
     12          Q.      Did you ask him -- strike that.       Did you get
     13    more details about what Uyen Nguyen did that was
     14    inappropriate for W&K beyond what you just provided me
     15    with?
     16          A.      I remember him discussing it but I don't
     17    remember the exact details.        I remember telling him not
     18    to tell his lawyers.
     19          Q.      So the e-mail communication we just looked at
     20    from Craig to Louis Kleiman occurred in February of
     21    2014.      Do you recall that?
     22          A.      That's what it says.
     23          Q.      I'll represent to you that's what it says.         Do
     24    you know why -- did Craig ever explain to you why he
     25    waited from Dave's death in April of 2013 almost a year


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 23 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           234

      1    until February of 2014 to reach out to the Kleiman
      2    estate?
      3                MR. RIVERO:     Object to the form.
      4                THE WITNESS:      No.
      5    BY MR. FREEDMAN
      6          Q.    Did you ever ask him why he waited a year to
      7    reach out to the Kleimans?
      8                MR. RIVERO:     Same objection.
      9                THE WITNESS:      First of all, I don't know that
     10          was his first attempt to reach out to the Kleiman
     11          family after Dave's death or not but no, I do not
     12          remember asking him why he chose what particular
     13          time he chose to reach out to them.
     14    BY MR. FREEDMAN
     15          Q.    You eventually identified Rivero, Mestre as
     16    the law firm that should represent Craig Wright; right?
     17          A.    That's correct.
     18          Q.    About that same time did you identify a law
     19    firm that could represent nChain?
     20          A.    I did.
     21          Q.    What was the law firm you chose to represent
     22    nChain?
     23          A.    The law firm I'm trying to remember its name
     24    at the time.     It's merged since with Day Pitney,
     25    P-I-T-N-E-Y.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 24 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           235

      1          Q.    Are they an American firm?
      2          A.    Yes.
      3          Q.    They have an office in Florida?
      4          A.    Yes.
      5          Q.    Did you make initial contact with Rivero,
      6    Mestre or did Dr. Wright?
      7          A.    I believe I did.
      8          Q.    Who did you talk to?
      9          A.    I believe my first contact was with Andres
     10    Rivero.
     11          Q.    This was shortly after the lawsuit was filed?
     12          A.    I don't remember it was after it was filed or
     13    after Craig was served but somewhere in that I think
     14    February 2018 timeframe.
     15          Q.    Around that time is when you also hired the
     16    firm that became Day Pitney to represent nChain?
     17          A.    Correct.
     18          Q.    What was your initial discussion with
     19    Mr. Rivero?
     20          A.    I think I sent him the complaint as you would
     21    do and asked him to run a conflict check.            Told him the
     22    case was about Bitcoin which I knew many lawyers would
     23    not particularly -- business litigators would not have
     24    experience with yet.       There have not been many
     25    significant cases involving Bitcoin or digital currency


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 25 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                            236

      1    at that time.
      2                There are more now and that I asked him to
      3    review the complaint and that it was a dispute that
      4    involved the creator of Bitcoin, Satoshi Nakamoto, and I
      5    think that was sort of the extent of the first contact.
      6          Q.    Did there come a time when -- let me ask this.
      7    Where did you e-mail Mr. Rivero from, what e-mail
      8    account?
      9          A.    At the time it would have been I was using
     10    nChain Holdings e-mail account.
     11          Q.    Did there come a time when you discussed the
     12    finances of the law firm with Mr. Rivero?
     13          A.    Sorry, did you --
     14          Q.    Did there come a time when you negotiated
     15    Mr. Rivero's fee for defending this lawsuit?
     16          A.    I don't know that I negotiated a fee.          They
     17    told me what their hourly rates were.
     18          Q.    Did you ask Craig how he -- well, let me
     19    strike that.      Let me take one step.      What were the
     20    hourly rates approximate range?
     21          A.    I don't recall.
     22          Q.    $1,000 an hour?
     23          A.    No.
     24          Q.    $800 an hour?
     25          A.    I don't think so.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 26 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           237

      1          Q.     $700 an hour?
      2          A.     It was in the range of litigation hourly
      3    commercial litigation rates I've seen from my own legal
      4    career for a good litigation firm in the hundreds of
      5    dollars an hour depending on the level of seniority of
      6    the lawyer but I don't think anything certainly don't
      7    think was $1,000 an hour.       There was you know -- I don't
      8    remember the range but it was -- it wasn't unusual from
      9    my experience.
     10          Q.    Safe to say that it was going to be an
     11    expensive endeavor?
     12          A.    Yes, litigation especially if it goes deep
     13    into a case and goes to trial it could be very
     14    expensive.
     15          Q.    And did you ask Dr. Wright how he planned on
     16    affording paying for this law firm?
     17          A.    I don't think I asked him that question.
     18          Q.    Did you flag for him that affording the law
     19    firm would be an issue?
     20          A.    I think he had took up that question himself
     21    as I understand it with counsel.
     22          Q.    Did you have involvement in negotiating the
     23    ultimate fee and retainer that was paid to Rivero,
     24    Mestre?
     25          A.    Like I said I don't -- I wouldn't say I


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 27 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           238

      1    negotiated it.       I thought the rates were reasonable and
      2    they asked for I can't recall if they asked for a
      3    retainer.     I would think they did but I remember I
      4    didn't think what was requested was unreasonable so I
      5    wouldn't say this was any extensive negotiation about
      6    it.
      7          Q.     Were you involved in the briefing of motion to
      8    dismiss?
      9          A.     I believe they might have sent me a draft.
     10          Q.     Did you comment on the draft?
     11          A.     A little bit but I don't recall commenting
     12    very much.
     13          Q.     Did you review Dr. Wright's affidavit where he
     14    swore to have absolutely nothing to do with W&K?
     15          A.     I don't remember reviewing them.
     16          Q.     When he later told you -- strike that.         During
     17    your conversations with Craig did he ever discuss the
     18    amount of Bitcoin that he held that was at issue you so
     19    to speak in the case?
     20          A.     Sorry, could you repeat that question?
     21          Q.     Sure.   The Kleiman estate was suing for a lot
     22    of Bitcoin.     The complaint says it's not clear exactly
     23    how much Bitcoin but estimates around 1.1 million
     24    Bitcoin.     Did you ever say Dr. Wright, how much Bitcoin
     25    is really at issue?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 28 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           239

      1          A.    No.   I didn't ask that question.
      2          Q.    Did you ask anything -- did you ask anything
      3    which facilitated a response from Dr. Wright about the
      4    amount of Bitcoin that he had under his control?
      5          A.    I don't believe we discussed anything related
      6    to the amounts of Bitcoin for quite some time after the
      7    lawsuit was filed.
      8          Q.    What did he say when he finally said that?
      9          A.    I think there was a lot of -- in general it
     10    was confusing to me and I think it still is about the
     11    amount of Bitcoin but the best understanding I got was
     12    that the family trust that Craig had set up holds I
     13    believe the number is about 820,000 Bitcoin roughly and
     14    that he -- Dave mined Bitcoin separately and that Dave
     15    he believed had approximately 300 something thousand
     16    Bitcoin that Dave had mined separately and that the
     17    dispute was about various schools of Bitcoin.
     18          Q.    Did he tell you how he mined the Bitcoin that
     19    he claimed were his own?
     20          A.    Well, first he was always very clear with me
     21    that the Bitcoin was not his own personally; that they
     22    were mined by a company of his Wright International
     23    Investments and that the company or control of the
     24    company was in the family trust.          That's something he
     25    repeated very often because it frustrated him when


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 29 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           240

      1    people kept not making the distinction between him and
      2    his company Wright International Investments.
      3                Then in terms of how he mined he told me
      4    anecdotal stories over the years.         The fact that he
      5    bought a lot of computers at the time you could do
      6    mining -- as opposed to specialized mining.
      7          Q.    Mr. Nguyen, you're breaking up.         We lost you
      8    there.
      9          A.    Shall I start over?
     10          Q.    Please.
     11          A.    Trying to think.      At some point Craig told me
     12    some anecdotal stories of how he was doing mining in the
     13    early days.     I know he told me he bought a number of
     14    computers and because back then you could mine Bitcoin
     15    using more normal computers rather than the specialized
     16    mining that sophisticated miners used today.           He had
     17    been set up in his home.       I think he also said first
     18    mining rigs were set up in kind of like a cow shed in
     19    farmland that he had in Australia and that he had to
     20    keep the house cool because when you have all of these
     21    computing devices it creates a lot of heat.
     22                Basically he bought a lot of computers plugged
     23    them in various places in his home and his cow shed.
     24    Kept them running as you need to do Bitcoin mining.             At
     25    one point he told me a funny story about getting mad at


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 30 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           241

      1    his children because one time they unplugged some of the
      2    computing devices he had in the home doing Bitcoin
      3    mining to recharge their mobile phones as kids are apt
      4    to do and then he got really angry because they were
      5    unplugging his Bitcoin mining computers.
      6          Q.    Did he say when that was, what year that was?
      7          A.    Well, he told me he started Bitcoin mining
      8    from the very beginning of Bitcoin block chain because
      9    at the very beginning there weren't -- there weren't
     10    going to be a lot of people running mining on the
     11    network.    He needed to be the first one to start it and
     12    to try to attract other people to join.          Otherwise
     13    launch Bitcoin network and there will be nobody running
     14    mining.    He told me this in the very beginning of
     15    Bitcoin block chain which had begun in January of 2009.
     16          Q.    He made it clear that part of the reason he
     17    was mining in the beginning was to keep Bitcoin working
     18    so that other people could join and take part in the
     19    Bitcoin community and asset?
     20          A.    I don't know that he ever said that but he
     21    obviously wanted to, you know this was his life's work.
     22    He wanted this system to work.         The system requires its
     23    whole premise is not to have one person control the
     24    network, to have a global network of nodes that all are
     25    participating in the processing of transactions on to


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 31 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                            242

      1    the network.     So it required to have more people on it
      2    to run the mining nodes and to be able to even send
      3    transactions.
      4          Q.    You previously testified at your last
      5    deposition Mr. Nguyen that Dr. Wright explained the
      6    trust to you in the context of this litigation, do you
      7    recall that testimony?
      8          A.    Yes.
      9          Q.    What did he tell you about the trust?
     10          A.    That there is more than one or this is where
     11    honestly for me there's still a bit of confusion.             I
     12    know there's -- there is references to Tulip Trust I and
     13    II and I never quite got it clear in my mind whether
     14    they were really separate or not.         So we did discuss
     15    that and I'll tell you today for me it's still not
     16    entirely clear but there is family trust.           He told me
     17    that I think the family trust had been set up before
     18    even the public launch of Bitcoin in 2009.           That -- what
     19    I don't recall is which trust it is in relation to what
     20    it's called I guess the Tulip Trust.          That's described
     21    in this case.
     22                He told me that the -- the trust has control
     23    of Wright International Investments, that the Bitcoin
     24    that was being mined on the computer devices that he
     25    used to start Bitcoin network were mining on behalf of


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 32 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           243

      1    Wright International Investments and that now he's also
      2    told me that he is not the beneficiary of the trust,
      3    that is his family; his wife and kids.
      4          Q.    Did he talk to you about where that trust --
      5    what country that trust was based in?
      6          A.    This is where I have to be I guess careful
      7    about which trust we're talking about.           He did tell me
      8    there was some trust that predated the public launch of
      9    Bitcoin and I don't know if it's the same trust that's
     10    in dispute in this case or not.          He did tell me at some
     11    point a trust was set up in The Seychelles,
     12    S-E-Y-C-H-E-L-L-E-S.
     13          Q.    Did he ever tell you he transferred the
     14    Bitcoin into an encrypted file?
     15          A.    Not in those words.
     16          Q.    What did he say?
     17          A.    At some point he told me there was an
     18    encrypted file and that the information or data needed
     19    to one day access the Bitcoin through private keys was
     20    part of the information that was contained in this
     21    encrypted file.
     22          Q.    Did you ask him how that encrypted file came
     23    to be?
     24          A.    I don't know that I asked him that.           He told
     25    me he -- I believe he said he is the one who made the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 33 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           244

      1    encrypted file.
      2          Q.    Did he tell you why he made the encrypted
      3    file?
      4          A.    Yes.
      5          Q.    Why did he make the encrypted file?
      6          A.    Craig's life work as I mentioned was to create
      7    Bitcoin.    He wanted it to be an open, honest, digital
      8    currency system to improve the world.          To make the
      9    monetary system more efficient and because he was an
     10    auditor in the past he thinks a lot about transparency
     11    of financial information in particular and he believed
     12    that creating an open, honest ledger system would be
     13    useful to the world to stop fraud, for example like
     14    corporate fraud like Enron where people can cheat
     15    innocent investors because they have two sets of books
     16    that's harder to do if our financial world and
     17    transactions are recorded on an open public -- like the
     18    Bitcoin block chain was born to be.          That's why Bitcoin
     19    white paper uses the word honest I think 15 times across
     20    the white paper.
     21                Honesty is very important to its philosophy.
     22    So he became very upset and distraught when he found out
     23    that the first, you know, commercial uses of Bitcoin
     24    were for dark marketplace, the Silk Road probably the
     25    most well known almost an online marketplace where


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 34 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           245

      1    people could buy, sell anything, drugs and very severe
      2    harsh drugs like Fentanyl, heroin, could be selling
      3    services for illegal activity.         Even assassination
      4    attempts.
      5                So he learned at some point early I don't know
      6    at what point in time the first -- sometime within the
      7    first two years of Bitcoin's emergence that people were
      8    using Bitcoin to buy and sell things on dark
      9    marketplaces like Silk Road and even in the worst one he
     10    told me about Hydra and that upset him tremendously.
     11                I think he became exceptionally distraught
     12    about it to the point where he felt like he had failed.
     13    He felt like his vision and purpose for Bitcoin failed
     14    because he wanted to create the system to improve the
     15    world and instead the first business uses of it were for
     16    really bad illegal things including the one thing that
     17    bothered him the most was learning that some people were
     18    using these marketplaces to try and sell, you know,
     19    drugs to children on playgrounds.
     20                So he wanted to essentially walk away from
     21    Bitcoin and so that's what lead I know this is a long
     22    story but that's what lead to why he told me he put
     23    things into the encrypted file.
     24          Q.    So Mr. Nguyen I appreciate you trying to give
     25    a full response there.       Took a lot of time there and not


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 35 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           246

      1    sure I got an answer to my question which was simply why
      2    he created the encrypted file.         I understand what he was
      3    upset with what happened to Bitcoin but why did he
      4    create an encrypted file?
      5          A.    I'm telling you what he told me.         If you put
      6    things in an encrypted file told me why he wanted to
      7    make an encrypted file.       He was prepared to walk away
      8    from Bitcoin.     He was taking work that he did and access
      9    to the information necessary to access the coins to put
     10    in this encrypted file he have said at one point he
     11    didn't even want anything to do with it any more.
     12          Q.    Did he tell you how he would be able to regain
     13    access to that encrypted file?
     14          A.    He told me that he asked Dave Kleiman to help
     15    him distribute key shares that were necessary for
     16    accessing the encrypted file and distributing them
     17    including the people that Craig instructed Dave not to
     18    tell him who was holding it.
     19          Q.    Did he say when he should be able to get that
     20    encrypted file, those key shares back?
     21          A.    I think we had to differentiate between key
     22    shares.    This gets confusing and this was part of the
     23    conversations I had with Craig to try to understand what
     24    key shares we're talking about.         So as I understand it
     25    from Craig the encrypted file has an encryption key


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 36 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           247

      1    that's needed to open the file.
      2                Within the file there's more layers so there's
      3    I think you understand you can open files but that
      4    doesn't open everything within the encrypted file.             So
      5    he told me that he took the key, private key that's
      6    necessary to open at least part of the encrypted file
      7    and using Shameer Secret Sharing Schemes with the key
      8    into fragments so not sure he said he did it but it was
      9    put into fragments so not sure he did it or someone us,
     10    Dave Kleiman did it for him but that he asked Dave to
     11    help him as his friend and take some of the key slices
     12    which are necessary to open the encrypted file and make
     13    arrangements for them to be kept safe to have Craig not
     14    be told where they are and have measures put in place
     15    for them to be returned to not necessarily Craig but to
     16    people who could then use it to access the encrypted
     17    file.
     18          Q.    Did he say when he was supposed to regain this
     19    access?
     20          A.    Trying to remember if we ever discussed
     21    exactly when.     I know at some point we discussed that he
     22    believed pieces of -- that were necessary to access at
     23    least a layer of the encrypted file should start coming
     24    back and he thought late 2019, early 2020.
     25          Q.    Did that ever occur?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 37 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           248

      1          A.    I don't know.     I know he told me that pieces
      2    of information started coming back.
      3          Q.    Have you seen a copy of the final Bitcoin list
      4    that Dr. Wright provided to plaintiffs, the copy of his
      5    Bitcoin holdings?
      6          A.    No.
      7          Q.    Have you talked to him about that list?
      8          A.    No.
      9          Q.    Were you involved in filing the Notice of
     10    Compliance to the Court?       Do you know what I'm talking
     11    about when I say the Notice of Compliance?
     12          A.    I think I read there was one filed but no, I
     13    was not involved in any of that.
     14          Q.    Did you talk to Dr. Wright about that notice
     15    of compliance?
     16          A.    No.
     17          Q.    Have you talked to Rivero, Mestre about that
     18    Notice of Compliance?
     19          A.    No.
     20          Q.    When Dr. Wright was talking to you about the
     21    key shares or key slices coming back did he mention the
     22    term bonded courier?
     23          A.    At some point, yes.
     24          Q.    Did you ask him what that meant?
     25          A.    Yes, because I have never heard of the phrase


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 38 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           249

      1    before.
      2          Q.     What did he tell you?
      3          A.     He said it's a service provider commonly used
      4    in countries like Australia, United Kingdom where you
      5    can deposit something it could be a physical thing,
      6    package, a letter, program, information with the service
      7    that would hold it in safe and carry out instructions
      8    for it for example a certain time or when certain
      9    conditions are met and he told me it was something he
     10    used that was commonly used by lawyers for example in
     11    other countries and that's why I had not been familiar
     12    with this in the United States and some of those other
     13    countries.
     14          Q.     Did the name Denis Mayaka ever come up when he
     15    was discussing bonded courier?
     16          A.     Not when he was discussing the bonded courier.
     17          Q.     Did you ask him if he knew which company might
     18    have been -- strike that.       Did he say that Dave Kleiman
     19    leveraged the bonded courier mechanism to return to get
     20    the key slices back to Dr. Wright?
     21          A.     He didn't say that.
     22          Q.     What did he say?
     23          A.     He said generally that he asked Dave to
     24    distribute slices of the keys necessary to access the
     25    layer of the encrypted file to multiple places and I


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 39 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           250

      1    asked him well, how would they come back.           And that's
      2    when he used the example of the bonded courier as one
      3    mechanism for which key fragments could come back in the
      4    future then he asked Dave to set up arrangements with
      5    people that are service providers like a bonded courier
      6    and asked Dave not to tell him who the arrangements were
      7    set up with.
      8          Q.    When is the first time you heard that Dr.
      9    Wright talk about the hacks?
     10          A.    I think I may have heard about that before the
     11    lawsuit was filed.
     12          Q.    What exactly did he say the hacker did?
     13          A.    I don't recall him discussing in detail at the
     14    time.   I remember him saying that he's had a number of
     15    problems with disgruntled then current or former
     16    employees of his Australian companies who would he
     17    believed get access to their I.T. systems and change
     18    documents or create documents that they discovered later
     19    that I remember him saying this, you know, affected or
     20    learned about it in the context of some of the battles
     21    he had with the Australian Tax Office and I'm trying to
     22    remember if he ever told me whether there was any hack
     23    attempts from people outside or he didn't have a
     24    relationship with the company.         I seem to remember
     25    having a conversation about that but I do not remember


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 40 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           251

      1    the specifics.
      2           Q.   Did he give you any specific examples of
      3    specific documents that had been hacked?
      4           A.   Well, I guess I would characterize it this
      5    way.    I don't think documents were hacked.         I think he
      6    said his computer systems, his companies had been hacked
      7    meaning someone accessed them without authorization and
      8    changed documents, data or added things or created
      9    things that weren't otherwise supposed to be there.
     10                I think he mentioned that someone created the
     11    e-mails or altered e-mails and some other documents but
     12    I don't recall him telling me anything more specific
     13    than that.
     14           Q.   Did he ever give you examples of which e-mails
     15    had been altered?
     16           A.   Not that I can recall.
     17           Q.   Did you ever see any evidence to corroborate
     18    this hacking story beyond Dr. Wright's telling you that
     19    it's happened?
     20           A.   Did I see any evidence to corroborate it?           I
     21    didn't ask for any.
     22           Q.   So you didn't see any evidence to corroborate
     23    it beyond Dr. Wright's words that it happened?
     24           A.   No, other than his wife Ramona telling me the
     25    same thing.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 41 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           252

      1          Q.    Craig and Ramona, anyone else?
      2          A.    Not that I can recall.
      3          Q.    Did you ever ask him why these hackers that
      4    were disgruntled employees were making changes to
      5    documents that supported his position in front of the
      6    Australian Tax Office?
      7          A.    I don't know that whatever changes were made
      8    supported his position with the Australian Tax Office.
      9    I didn't know the details of what was changed or not
     10    changed or added or not added.
     11          Q.    Did he tell you that the lawyers acting for
     12    his Australian companies quit because they couldn't --
     13    stopped working for his companies because there were
     14    changes done to documents that supported his position to
     15    the Australian Tax Office?
     16          A.    No.
     17          Q.    Did you ever discuss this hack with Rivero,
     18    Mestre?
     19          A.    I don't think the topic came up.         I don't
     20    recall any detailed discussions about it.
     21          Q.    Have you ever communicated about in this
     22    lawsuit with Ramona Watts?
     23          A.    Yes.
     24          Q.    What did she say about the lawsuit?
     25          A.    We haven't had extensive conversations about


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 42 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           253

      1    it.   Discussed the fact that, you know, it's happening
      2    and that it's taking up significant amounts of time.
      3    Discussed things such as how it affects scheduling for
      4    events or business trips Craig needs to do and
      5    scheduling their family needs to do.          She's also
      6    discussed with me she thinks the lawsuit is unfounded
      7    and that she thinks the lawsuit does not have any merit.
      8          Q.    Were you at the hearing where Judge Reinhart
      9    issued his sanctions order?
     10          A.    I was at the hearing, an evidentiary hearing.
     11    I don't think I was at a hearing where an order was
     12    issued.
     13          Q.    Did you review the -- strike that.         Are you
     14    aware that in Judge Reinhart's order which was
     15    affirmed -- his factual findings were affirmed by Judge
     16    Bloom he found that and I quote "I completely reject Dr.
     17    Wright's testimony about the alleged Tulip Trust, the
     18    alleged encrypted file and his alleged inability to
     19    identify his Bitcoin holdings?"
     20          A.    What is the question?
     21          Q.    Do you recall reading that or hearing about
     22    that finding of Judge Reinhart?
     23          A.    I do.
     24          Q.    Did you have a discussion with Dr. Wright or
     25    Rivero, Mestre or both about those findings?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 43 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           254

      1          A.    No.
      2          Q.    Do you recall hearing or reading that Judge
      3    Reinhart found Dr. Wright's story about bonded courier
      4    and trusts being and I quote inconceivable?
      5          A.    I did read that.
      6          Q.    Did you ever discuss that with Dr. Wright?
      7          A.    I didn't discuss with Dr. Wright specific
      8    statements or findings in Magistrate Judge Reinhart's
      9    order.
     10          Q.    Did you discuss them with Rivero, Mestre?
     11          A.    No.   We discussed generally the order had come
     12    down and that Craig and his lawyers disagreed with it
     13    but I don't recall discussing specifics of the order.
     14          Q.    Did you ever discuss the fact that Judge
     15    Reinhart found or just simply the fact that there was
     16    credible and conclusive evidence at the hearing that Dr.
     17    Wright did not control Tulip Trading Ltd. until 2014?
     18          A.    Did I discuss that with who?
     19          Q.    With Dr. Wright.
     20          A.    No.
     21          Q.    Did you ever discuss it with Rivero, Mestre?
     22          A.    I don't think so.      Like I said I don't recall
     23    discussing any specific portions or statements from the
     24    order.
     25          Q.    Did you ever see the evidence presented at the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 44 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           255

      1    hearing which shows Dr. Wright purchasing a shell
      2    company from Denis Mayaka in 2014 called Tulip Trading,
      3    Ltd?
      4           A.   Sorry, what is your question about that?
      5           Q.   Have you ever seen the e-mail communication
      6    showing Dr. Wright purchasing Tulip Trading in 2014?
      7           A.   I don't recall whether I did or not.
      8                MR. RIVERO:     Excuse me one moment, apparently
      9           I was on mute and so I objected to questions at
     10           lines 21 I believe and 24.       I apologize.
     11    BY MR. FREEDMAN
     12           Q.   Did you ever have discussion with Dr. Wright
     13    about why -- did you ever have a discussion with Dr.
     14    Wright about how a company he didn't own until 2014 was
     15    a beneficiary of a trust document he signed in 2012?
     16           A.   I don't think I did.       I know there was -- that
     17    was an issue that came up but I don't recall whether I
     18    had any specific conversation with him about it.
     19           Q.   Did you ever Craig for details on how he knew
     20    Dave Kleiman had mined Bitcoin?
     21           A.   He told me that he wanted Dave to mine Bitcoin
     22    separately so that Dave would be unnamed and having his
     23    own Bitcoin.     Just like Craig was doing with his company
     24    and told me that I think he said he helped Dave get set
     25    up for mining because he wanted Dave to have his own


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 45 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           256

      1    mining.
      2          Q.      Did he say how he helped Dave get set up for
      3    mining?
      4          A.      I don't remember if he went into detail about
      5    it.   I have a memory of him talking about telling him
      6    what kind of computers he should get.          How to set up the
      7    Bitcoin client software.       That type of general memory of
      8    that.      Beyond that I don't remember any more.
      9          Q.      Did he say he gave Dave any money to mine
     10    Bitcoin?
     11          A.      No, I don't think so.     I don't recall him ever
     12    saying that.
     13          Q.      Did he ever say that Dave helped him with his
     14    mining operation?
     15          A.      No.
     16          Q.      I think you recall at your last deposition we
     17    saw an interview with Craig had said that his computers
     18    were all crashing and Dave had remoted in to help him.
     19    Do you recall that?
     20          A.      Yes.   Some vague recollection of that.
     21          Q.      Do you recall him ever talking about that
     22    outside of that interview?
     23          A.      No.
     24          Q.      Did you ever ask Dr. Wright about what the New
     25    South Wales lawsuits he filed against W&K?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 46 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           257

      1          A.    I'm sorry, could you repeat that?
      2          Q.    Sure.   Did you ever ask Dr. Wright about the
      3    New South Wales lawsuits that he filed in Australia
      4    against W&K?
      5          A.    I know there was some lawsuit in Australia
      6    related to W&K.     I don't recall whether they were in New
      7    South Wales.
      8          Q.    Did you ever ask him about those lawsuits?
      9          A.    We had I think a conversation about them at
     10    some point about what they were about.
     11          Q.    What did he say?
     12          A.    You know, I don't remember the specifics of
     13    it.   I remember him saying something about the issues in
     14    the Florida case had already been decided somehow by a
     15    case in Australia and there was already a judgment about
     16    it and that Florida therefore wasn't the proper place to
     17    litigated those issues.
     18          Q.    Did you read the allegations in the complaint
     19    that W&K had not been served with process in those
     20    cases?
     21          A.    I don't recall.     I read the complaint.       I
     22    don't remember that particular set of allegations.
     23          Q.    Did you ever ask Dr. Wright why he did not
     24    serve W&K in those proceedings?
     25                MR. RIVERO:     Object to the form.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 47 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           258

      1                THE WITNESS:     No.   Because I don't know that
      2           he failed to serve W&K in those proceedings.
      3    BY MR. FREEDMAN
      4           Q.   Did you ask him if he did serve W&K in those
      5    proceedings?
      6           A.   No, I don't think we discussed it.
      7           Q.   Did you ask why he listed his Australian
      8    address as the address for service for W&K in those
      9    Australian proceedings?
     10                MR. RIVERO:     Object to the form.
     11                THE WITNESS:     No, I didn't ask him that
     12           because I did not -- don't know whether that's true
     13           or not.
     14    BY MR. FREEDMAN
     15           Q.   Did you ask why he listed himself as the
     16    Australian director of W&K?
     17                MR. RIVERO:     Objection.
     18                THE WITNESS:     I didn't ask him that.
     19    BY MR. FREEDMAN
     20           Q.   Did you ask him whether the W&K proceedings
     21    had resulted in a judgment on the merits or simply a
     22    consent judgment?
     23           A.   I did not ask him that.
     24           Q.   Did you ever have that kind of discussion with
     25    him?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 48 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           259

      1          A.    Not that I can recall.       I just know that he
      2    said there was a judgment.
      3          Q.    Did you ever see an article from Brendan
      4    Sullivan a reporter with Modern Consensus recounting a
      5    transcript of an interview he did with Craig right after
      6    Judge Reinhart entered the sanctions order?
      7          A.    I don't know if I saw the article.         I had
      8    heard there was one.
      9          Q.    In it Dr. Wright is quoted as saying that he
     10    could have and I quote "have tanked the market any time
     11    in the last ten years and ran away laughing" end quote.
     12    Do you recall that quote from Dr. Wright?
     13          A.    Like I said I don't recall whether I actually
     14    read Brendan Sullivan's article so I don't recall that
     15    statement.
     16          Q.    Did you ever ask Dr. Wright why he thought he
     17    could have tanked the market any time in the last ten
     18    years?
     19          A.    Well, I didn't ask him that question because I
     20    was not aware of a statement like that or that he made
     21    it.
     22          Q.    Do you ever recall Dr. Wright saying that he
     23    has more money than Rwanda?
     24          A.    I think he said "your country."         I can recall
     25    that statement.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 49 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           260

      1          Q.    He did say "your country" right.         He was
      2    talking about Rwanda; correct?
      3          A.    I don't know for sure but likely.
      4          Q.    He was talking about a nation; correct?
      5          A.    We were in Rwanda when he made it.         I'm making
      6    an assumption that's what he was referring to.
      7          Q.    Did you ever ask him what he meant by "I have
      8    more money than your country?"
      9          A.    No.
     10          Q.    How did you understand that statement?
     11          A.    Well, I think I -- Craig sometimes can get
     12    upset when he is in public and speaking in public and
     13    get frustrated and go off topic on which he was trying
     14    to speak so I was at the moment a little more frustrated
     15    he wasn't talking about the topic we had planned for him
     16    to speak on than statement he made about having more
     17    money than a country.
     18          Q.    You were there with him so did anybody come
     19    over after and ask him about that comment?
     20          A.    Not that I heard.
     21          Q.    Did -- have you ever come to see what we've
     22    referred to in lawsuit as Tulip Trust III that is a
     23    trust agreement dated July of 2017?
     24          A.    I don't think so.
     25          Q.    Have you ever asked Craig about that Tulip


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 50 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           261

      1    Trust III?
      2          A.     No.
      3          Q.     Craig ever mention to you a Tulip Trust
      4    executed in 2017 that revoked all prior trusts?
      5          A.     I don't know.    I don't think so.
      6          Q.    So there was a time when you were talking with
      7    Dr. Wright to help him prepare for this litigation and
      8    he told you about Tulip Trust I and Tulip Trust II;
      9    right?
     10          A.    Not that he told me about Tulip Trust I and
     11    II.   I think we talked about the fact that there was a
     12    family trust or trusts.       I'm trying to understand what
     13    the difference was and one he said predated even his
     14    creation of Bitcoin and then -- I don't even know that
     15    had a particular name and then in the course of my
     16    trying to help him and his lawyers with litigation and
     17    the complaint I saw some of the trust documents but it's
     18    not as if he sat down and explained here is Tulip Trust
     19    I and Tulip Trust II.
     20          Q.     So did you see -- would a Tulip Trust III from
     21    2017 that revoked all prior instances of the Tulip Trust
     22    be consistent be what he told you then?
     23          A.     I guess I hadn't seen this other document
     24    you're talking about what it says so I'm just -- hard
     25    for me to answer the question.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 51 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           262

      1          Q.    Have you seen any Tulip Trust documents?
      2          A.    I have seen documents with the reference Tulip
      3    Trust on them, yes.      If you're asking me about this 2017
      4    document I'm not sure I've seen it.
      5          Q.    Have you seen a document with the big picture
      6    of a tulip across the front of it?
      7          A.    Big picture of a tulip, I don't think so.
      8          Q.    Did you ever ask Dr. Wright why there are bit
      9    messages between him and Dave Kleiman that predate the
     10    existence of bit messages themselves?
     11          A.    I did not ask him that.       He explained at one
     12    point that the bit message was available earlier than
     13    people thought.
     14          Q.    Earlier than the creator himself thought?
     15          A.    I don't know that he used those words
     16    available earlier.      In some form than people believed.
     17          Q.    Did you ask Dr. Wright -- sorry, did you ever
     18    ask Dr. Wright why he holds the private key to the bit
     19    message account he claimed belonged to Dave Kleiman and
     20    when I say he let me rephrase that.          Did -- did you ever
     21    know prior to me now telling you that Dr. Wright holds
     22    the private key to the bit message address he claims is
     23    Dave Kleiman's bit message address?
     24          A.    No, I never discussed that with him.
     25          Q.    Did you ever discuss with Dr. Wright that he


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 52 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           263

      1    holds the private key to the bit message address he
      2    claims belongs to High Secure?
      3          A.     No.   I have not discussed that.
      4          Q.     Did you ever ask Dr. Wright what Dave Kleiman
      5    did with all of his Bitcoin?
      6          A.     No, I didn't ask about that.
      7          Q.     Did he ever tell you what he did with all his
      8    Bitcoin?
      9          A.     Well, I don't think we ever discussed what
     10    Dave did with all his Bitcoin.         I think Craig did
     11    explain to me that he believed that Dave kept the data
     12    necessary to access Dave's Bitcoin on some kind of
     13    drives whether it was a thumb drive that Dave always
     14    kept close to him or wearing on him and other hard
     15    drives or somewhere in his home and that's -- we did
     16    discuss that but what Dave actually did with his Bitcoin
     17    meaning did he spend it, use it, send it that we never
     18    discussed.
     19                 MR. FREEDMAN:    I'm going to share with you
     20          what I believe is Exhibit 3.        This is a copy of the
     21          Tulip Trust III we were referencing before.           Have
     22          you ever seen this document?
     23                 THE WITNESS:    No.
     24                 (Plaintiff's Exhibit No. 3 was
     25                 marked for identification.)


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 53 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           264

      1    BY MR. FREEDMAN
      2          Q.    In your declaration you testified that you had
      3    engaged in privileged and confidential communications
      4    with Mr. Ayre and Mr. Tarter regarding the litigation in
      5    connection with Mr. Ayre's role at Litigation -- do you
      6    recall that?
      7          A.    Yes.
      8          Q.    What were those -- what were the contents of
      9    those communications?
     10          A.    Well, in general I guess we'll start with
     11    Mr. Ayre.     He --
     12          Q.    Just clarify not about the discussions you
     13    already told me about with Mr. Ayre.          I don't need you
     14    to repeat that obviously.
     15          A.    Okay.     In general he would ask me periodically
     16    about the status in the case.        You know, what's going on
     17    and the main conversation I had with him on several
     18    times were about the fact that, you know, the case is
     19    premised on Craig actually being the creator of Bitcoin
     20    and that both the Kleiman estate and Craig agree on that
     21    and that should show the outside world that Craig really
     22    is Satoshi.     That's the thing I would say I discussed
     23    most often with Calvin Ayre.
     24          Q.    Would the same go for Mr. Tarter?
     25          A.    No.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 54 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           265

      1          Q.    What were the discussions you had with
      2    Mr. Tarter?
      3          A.    I think I only started discussing the lawsuit
      4    with Ron Tarter in the context of the mediation and
      5    settlement conversations happening in 2019.
      6          Q.    Are you aware that Dr. Wright claims to be
      7    autistic in this litigation?
      8          A.    Well, he claims to be autistic in general, not
      9    just in the context of this litigation.          He is on the
     10    spectrum of autism.
     11          Q.    Are you aware that he has submitted an expert
     12    report from Dr. Amy Glinn stating that he is indeed on
     13    the spectrum?
     14          A.    I'm aware there is an expert about that.           I'm
     15    not aware of the report.
     16          Q.    Did you ever talk to Dr. Glinn?
     17          A.    No.
     18          Q.    Were you involved in decisions to submit an
     19    expert report for autism spectrum disorder?
     20          A.    No.
     21          Q.    Did you discuss your subpoena with Rivero,
     22    Mestre, the original subpoena you received?
     23          A.    No, I don't think so.
     24          Q.    You previously told me that they were the ones
     25    that let you know you were being subpoenaed.           Do you


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 55 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           266

      1    recall that?
      2          A.    I guess it would depend what you mean did we
      3    discuss the subpoena.       At some point I had a discussion
      4    with one of the Rivero, Mestre lawyers about the
      5    deposition.
      6          Q.    What did they say?
      7          A.    This was -- it was a general conversation
      8    about what kinds of topics might come up in the
      9    deposition.
     10          Q.    Did Rivero, Mestre advise you not to avoid
     11    service of process in this case?
     12                MR. SILVERGLATE:       Objection to the form.
     13    BY MR. FREEDMAN
     14          Q.    Let me change the question.         Did Rivero,
     15    Mestre advise you to avoid service of process in this
     16    case?
     17                MR. SILVERGLATE:       Object to the form.
     18                THE WITNESS:      Not at all.
     19    BY MR. FREEDMAN
     20          Q.    Did Rivero, Mestre let you know that we were
     21    seeking to serve you?
     22          A.    No.   I think Andres Rivero at one point just
     23    said let me know if you're served.
     24          Q.    In your declaration you said that you helped
     25    Dr. Wright's counsel interpret for him.            Do you recall


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 56 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           267

      1    that?
      2            A.   Yes.
      3            Q.   Can you give me examples of what you
      4    interpreted for Rivero, Mestre?
      5            A.   Well, especially when we started talking about
      6    Bitcoin how it worked that whole topic of breaking up
      7    key slices for example with this encrypted file
      8    explaining Bitcoin addresses.        The Rivero, Mestre
      9    lawyers at one point contacted me and said we need your
     10    help because we're having a difficult time communicating
     11    with Craig about this, he is getting frustrated and you
     12    seem to understand this.       Can you get more involved to
     13    help.     I had already been involved more in the
     14    background but they asked me to help explain to them and
     15    to participate in the communications with Craig to make
     16    it easier for him to communicate with them to explain
     17    these issues about the key slices, why he did not keep a
     18    list of Bitcoin public addresses, those kinds of topics.
     19            Q.   What did he say about why he did not keep a
     20    list of his Bitcoin public addresses?
     21            A.   Because it was not necessary at the time in
     22    early in Bitcoin's life and that's not how the Bitcoin
     23    system worked at the time.
     24            Q.   Do you recall a time when Judge Reinhart
     25    ordered Craig to produce all of the trust documents


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 57 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           268

      1    related to the Tulip Trust?
      2          A.    No.
      3          Q.    Do you recall a time when Craig moved for
      4    judgment on the pleadings claiming that there lacked
      5    diversity jurisdiction in the case?          Do you know what
      6    that word means, diversity jurisdiction?
      7          A.    Yes.   I don't know if it was framed as a
      8    motion for judgment on the pleadings.          I remember there
      9    was a motion to dismiss early in the case on various
     10    grounds including some lack of jurisdiction grounds.
     11          Q.    Do you recall that after that motion was
     12    submitted the cryptocurrency community exposed one of
     13    the exhibits as a forgery based on a hidden time stamp
     14    in one of the documents?
     15                MR. RIVERO:     Object to the form.
     16                THE WITNESS:     I wouldn't accept the premise of
     17          your question that the cryptocurrency community
     18          established the document as forged.
     19    BY MR. FREEDMAN
     20          Q.    Do you recall that Rivero, Mestre withdrew the
     21    exhibit after this occurred?
     22          A.    I don't recall that.
     23          Q.    Do you recall the incident regardless of
     24    whether you agree with my conclusion?
     25          A.    I don't recall that specific incident you're


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 58 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           269

      1    referring to.     I know there have been some general
      2    online discussions or coverage with people, you know,
      3    questioning the validity of some document that -- I said
      4    I recall there have been online commentary and coverage
      5    about questions raised about the validity of some
      6    documents produced in the case.
      7          Q.    Have you discussed with Rivero, Mestre
      8    allegations that Dr. Wright has submitted forged
      9    evidence in this case?
     10          A.    I don't recall that.       I mean the topic
     11    generally has come up that he's being questioned about
     12    the validity of documents and that they would need to be
     13    able to explain that, you know, to the Court and at
     14    trial.
     15          Q.    How were they intending to explain that to the
     16    Court and at trial?
     17          A.    We discussed that.      We discussed -- they would
     18    need to talk to Craig and try to figure out what
     19    happened.
     20          Q.    Do you recall Judge Bloom denying that motion
     21    for judgment on the pleadings and quoting the poet
     22    Marman saying "oh, what lead to believe what first we
     23    practice to deceive?"
     24          A.    I read Judge Bloom's order but I don't
     25    remember that quote.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 59 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           270

      1          Q.    Did you ever have a discussion with Craig
      2    about the fact that now both judges in the case have
      3    found him to have misrepresented facts and evidence?
      4          A.    No, I did not have discussion with Craig about
      5    that.
      6          Q.    Were you involved in the preparation of
      7    Dr. Wright's May 8th and May 13th declarations that were
      8    submitted in the litigation?
      9          A.    What year?
     10          Q.    2019.
     11          A.    Possibly.    I would have to see them.
     12          Q.    These were the declarations that were
     13    submitted in the course of this evidentiary hearing on
     14    our motion to compel production of the Bitcoin list.
     15          A.    I was involved in reviewing with his lawyers
     16    and him declarations around that period of time.            If
     17    those are the ones I know he submitted multiple
     18    declarations.     I have not been involved in every
     19    declaration he submitted so I would have to see them.
     20          Q.    Have you investigated to disprove or
     21    corroborate the allegations that Dr. Wright has
     22    submitted forged evidence in this proceeding?
     23          A.    No.
     24          Q.    Did you ever discuss retaining a forensic
     25    expert to assess the authenticity of documents at issue


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 60 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           271

      1    in this proceeding?
      2           A.   I don't know if I ever discussed that.          I
      3    don't remember the topic came up but I don't remember
      4    discussing it specifically.
      5           Q.   Are you aware that -- you are aware that Dr.
      6    Wright eventually submitted a list of what he claimed to
      7    be his Bitcoin holdings; correct?
      8           A.   I learned at some point he had submitted that
      9    to the Court.
     10           Q.   Did you ever discuss that list with him in any
     11    way?
     12           A.   No.
     13           Q.   Would it surprise you to learn that four of
     14    the addresses on the list have been spent so four of the
     15    block rewards on the coin base transactions identified
     16    as Dr. Wright's unlocked in trust have been spent in
     17    2019 and 2020?
     18           A.   I don't know whether that's true or not so I
     19    can't really comment on it.        I have not seen the list or
     20    whether any coins were spent or not.
     21           Q.   I'll represent to you it's true and so now I
     22    would like your reaction to it.         How would that be
     23    possible given your understanding of Dr. Wright's trust
     24    structure and encrypted file?
     25                MR. RIVERO:     Object to the form.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 61 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           272

      1                THE WITNESS:     I don't know.     I don't have a
      2          basis to answer that.
      3    BY MR. FREEDMAN
      4          Q.    You don't know how it would be possible for
      5    those four addresses to have been spent?
      6                MR. RIVERO:     Object to the form.
      7                THE WITNESS:     I don't know how it would be
      8          possible or not possible.
      9    BY MR. FREEDMAN
     10          Q.    Are you aware that yesterday morning somebody
     11    took 145 of the addresses that appear on the list and
     12    signed a message saying in sum or substance Craig
     13    Stephen Wright is a fraud and does not control the
     14    private keys to the addresses?
     15          A.    Not aware of that.
     16          Q.    Do you have any idea given the trust structure
     17    that Dr. Wright has explained to you how it would be
     18    possible for someone to sign 145 -- sign with private
     19    keys to 145 of the addresses on his list that he is a
     20    fraud and that he does not control the private keys?
     21          A.    I mean I could, you know, speculate.          I don't
     22    have a specific basis.
     23          Q.    Please speculate for me how could someone have
     24    done that?
     25                MR. SILVERGLATE:      Object to the form.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 62 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           273

      1                MR. RIVERO:     Object to the form.
      2                THE WITNESS:     Well, this relates to an issue
      3          Craig has been vocal about in his public commentary
      4          speeches which is that people think control of
      5          private keys is the same as ownership of Bitcoin
      6          but he's been very vocal about trying to state that
      7          even if you have access to the private keys for
      8          Bitcoin or you hold the private keys to Bitcoin
      9          that does not mean -- doesn't prove you're the
     10          owner.    It doesn't prove for example in his case
     11          whether or not he is the creator of Bitcoin, a lot
     12          of people in the Bitcoin want him to sign or do
     13          something with private keys in the early Bitcoin
     14          blocks.
     15                He resisted that because he is trying to make
     16          the point that control of keys does not necessarily
     17          make you the owner of the coins or in this case
     18          trust.
     19                So, you know, I don't know what happened but
     20          it's possible someone else somehow has access to
     21          some private keys that they should not have.
     22    BY MR. FREEDMAN
     23          Q.    Did Dr. Wright ever tell you he shared the
     24    private keys of some of his Bitcoin with someone else?
     25          A.    No, he did not.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 63 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           274

      1          Q.    Did he ever tell you he did not share the
      2    private keys of the Bitcoin with someone else?
      3          A.    No, he did not tell me either way.         The point
      4    I'm making is it's like if I had keys to your house.             It
      5    doesn't mean I own your house or control your house or
      6    at least lawfully should.       I may have gotten the keys
      7    through any manner of ways, I stole them, you lent them
      8    to me, someone made a copy and gave them to me.
      9                There's a whole variety of scenarios that
     10    could be possible.      The point being use of, control of
     11    private keys does not necessarily mean the same thing as
     12    legal ownership or custody of the Bitcoin or trust
     13    assets.
     14          Q.    Did you ever ask Dr. Wright if he has
     15    received -- strike that.       Was it your understanding that
     16    Dr. Wright had seven of the eight key slices necessary
     17    to open the encrypted file?
     18          A.    I don't know that he had them.         I think among
     19    people he knew I had access to.         I believe he would be
     20    able to -- had access to seven of the key slices to open
     21    and I really need to specify this.         Not the entire
     22    encrypted file but a layer or portion of it.
     23          Q.    Do you know if that final key slice has been
     24    returned to Dr. Wright?
     25          A.    I do not.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 64 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           275

      1           Q.   Have you asked him if it's been returned to
      2    him?
      3           A.   No.
      4           Q.   Are you aware of the specifics of the
      5    arrangement between Dr. Wright and Calvin Ayre for
      6    financing this litigation?
      7           A.   No.   I testified last time I know that there
      8    is some kind of funding arrangement between the two of
      9    them but I'm not involved in the specifics of it.
     10           Q.   Going back to the encrypted file did Dr.
     11    Wright tell you if the private keys to his Bitcoin were
     12    in blocks in that encrypted file?
     13           A.   No.
     14           Q.   So he has the encrypted key -- the -- sorry,
     15    strike that.      The private keys to his Bitcoin are not in
     16    that encrypted file?
     17           A.   It's not the private keys that I understand
     18    are in the encrypted file.        It's data that is needed to
     19    be able to essentially to generate them.
     20           Q.   Have you ever seen a family law agreement
     21    between Lynn Wright and Dr. Wright?
     22           A.   No.
     23           Q.   Have you ever seen an operating agreement for
     24    W&K that was signed by allegedly Dave Kleiman and Dr.
     25    Wright?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 65 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           276

      1          A.    I don't think so.
      2          Q.    Did you ever ask Dr. Wright whether Dave and
      3    he collaborated on the creation of intellectual
      4    property?
      5          A.    I don't think I asked him.
      6          Q.    Did you ever -- did Dr. Wright ever talk to
      7    you about his work with Dave Kleiman on whether they
      8    created any intellectual property?
      9          A.    Well, he told me that -- he never told me they
     10    create any intellectual property together.           He told me
     11    that he helped him in the beginning with, you know,
     12    various things related to Bitcoin.         That they -- I think
     13    they had some other project they wanted to work on
     14    together something related with submitting something to
     15    the U.S. government.      And that they in memory of his
     16    proposal that had been prepared for that I don't recall
     17    there was created any intellectual property together.
     18          Q.    Did Dr. Wright ever told you he held back up
     19    files for Dave Kleiman?
     20          A.    That he held I'm sorry, what?
     21          Q.    Back up files for Dave Kleiman.
     22          A.    I don't recall.     I have a memory of some
     23    discussion of back up files but I don't know whose back
     24    up files.
     25          Q.    Do you remember about when or the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 66 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           277

      1    circumstances of how that conversation occurred?
      2          A.    No.
      3          Q.    Have you ever discussed Ira Kleiman with Craig
      4    Wright?
      5          A.    Yes.
      6          Q.    What did Dr. Wright say about Ira Kleiman?
      7          A.    Well, he has told me that he believes Ira
      8    Kleiman is making an unjustified claim in this lawsuit
      9    and that there was no partnership between Dave and Craig
     10    and that he thinks Ira is trying to just get money he
     11    does not deserve.
     12          Q.    Did you ever ask why Dr. Wright maintains Dave
     13    Kleiman was not his partner when he referred to him as
     14    his partner so many times in the past?
     15                MR. SILVERGLATE:      Object to the form.
     16                MR. RIVERO:     Join.
     17                THE WITNESS:     No, I never asked that because I
     18          don't know that Craig refers to Dave as his partner
     19          many times in the past.
     20    BY MR. FREEDMAN
     21          Q.    Would it surprise you to learn that Dr. Wright
     22    referred to Dave Kleiman as his partner or business
     23    partner numerous times in past?
     24          A.    I don't really have any reaction to that.
     25          Q.    Would that be consistent with what he's told


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 67 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           278

      1    you?
      2           A.   Well, he's told me that they had no
      3    partnership agreement and that he always when he sets up
      4    his companies tries to do so in a form way and that's
      5    what, you know, that's what he's done in his Australian
      6    companies for example that he never uses partnerships,
      7    that Craig always used corporations or other type of
      8    legal entities like that more formal than partnerships
      9    so in the context we've had these conversations he said
     10    I never quote have a business partnership with anyone
     11    including Dave Kleiman because that's just not Craig
     12    says how he operates.       He would form a corporation or
     13    legal entity.
     14           Q.   Did he -- did Dr. Wright talk to you about the
     15    fact that he and Dave wanted Bitcoin to be successful?
     16           A.   I don't know if he ever said something like
     17    that.    I know Craig said he wanted Bitcoin to be
     18    successful.     Not sure he talked about Dave.
     19           Q.   Well, he told you that Dr. Wright -- Dr.
     20    Wright told you he wanted Bitcoin to be successful;
     21    right?
     22           A.   Not in so many words but he said it's his
     23    life's work and he wanted to see the Bitcoin network
     24    grow to be used by people all over the world.
     25           Q.   And he told you that Dave Kleiman helped him


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 68 of
                      Jimmy Nguyen -178Volume II Confidential
                                      May 26, 2020                          279

      1    get Bitcoin started, right?
      2          A.     He didn't use the phrase Dave Kleiman helped
      3    him get Bitcoin started.        He said Dave provided some
      4    help in some aspects of Bitcoin such as editing the
      5    white paper.
      6          Q.     So Dave Kleiman helped him launch his life's
      7    work; right?
      8                 MR. RIVERO:    Object to the form.
      9                 THE WITNESS:     I would not say that.       I don't
     10            have a basis to characterize what happened back
     11            then.   I was not there.
     12    BY MR. FREEDMAN
     13            Q.   You told me that it was Craig's life work and
     14    that Dave helped him with him it so isn't it safe to
     15    logically conclude that Dave helped him with his life's
     16    work?
     17                 MR. RIVERO:    Object to the form.
     18                 THE WITNESS:     Assisted with aspects of
     19            Bitcoin.   How you characterize the nature of that
     20            involvement is the relationship between the two I
     21            don't have any basis to answer.
     22    BY MR. FREEDMAN
     23            Q.   It's safe to say that they at least had a
     24    common purpose in helping Craig get Bitcoin further
     25    along in production, is that fair to say?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 69 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           280

      1                MR. RIVERO:     Objection.
      2                THE WITNESS:     I don't know.     I don't know
      3          exactly what was said between the two of them at
      4          the time.    I only know that Craig has told me Dave
      5          Kleiman was a good friend of his and that he asked
      6          him to help edit the white paper and Dave was
      7          involved in some other aspects of, you know,
      8          Bitcoin in the early days such as responding to
      9          some of the posts as Satoshi.
     10                That's pretty much the extent of what I know
     11          of their -- what they did together with respect to
     12          Bitcoin or not.     I also just know that Craig said
     13          he wanted Dave to mine Bitcoin separately for Dave
     14          and that he helped Dave get mining set up for Dave.
     15    BY MR. FREEDMAN
     16          Q.    Have you ever asked Dr. Wright about his
     17    conflicting sworn statements in this lawsuit?
     18          A.    No.   I don't think so.
     19          Q.    Have you ever discussed with Craig the
     20    consequences of losing this lawsuit for himself?
     21          A.    I don't know that we've discussed it in this
     22    manner.
     23          Q.    Have you discussed it losing this lawsuit in
     24    any manner.
     25          A.    I think in any lawsuit talking to someone


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 70 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           281

      1    about it -- I think he understands the stakes.            I don't
      2    think I needed to discuss with him what happens, you
      3    know, what are the possibilities.
      4          Q.    I'm a little confused Mr. Nguyen because you
      5    submitted a declaration claiming to be a liaison as
      6    necessary to assist in the communication between Dr.
      7    Wright and his lawyers.       This litigation has been going
      8    on for two years.      There's been a lot of submissions and
      9    lot of motions, a lot of depositions but you don't seem
     10    to know all that much about the details of the case.
     11                MR. SILVERGLATE:      Objection to the form, it's
     12          argumentative.
     13                MR. RIVERO:     I don't think that was a
     14          question.
     15    BY MR. FREEDMAN
     16          Q.    The question is can you explain to me the
     17    apparent contradiction?
     18                MR. RIVERO:     Objection.
     19                MR. SILVERGLATE:      Same objection.
     20                THE WITNESS:     I don't think it's a
     21          contradiction at all.       I got involved in the last
     22          few months to help with certain things related to
     23          the case but not everything.        Honestly a huge
     24          amount of litigation activity.         I have a whole
     25          other full-time job that is more than full time


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 71 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           282

      1          that takes me around the world quite extensively so
      2          I contributed time whether or not I was asked to
      3          and on things where my particular knowledge or
      4          participation would be helpful but not on
      5          everything.
      6    BY MR. FREEDMAN
      7          Q.    Your submissions in this case Mr. Nguyen said
      8    that you are on the litigation team.          Is that not an
      9    accurate statement?
     10          A.    Sure.   As I said that doesn't mean I have the
     11    time or capability to be involved in everything.
     12          Q.    Did you ever discuss with Dr. Wright that
     13    Judge Reinhart had found his non-compliance with the
     14    Court order was willful and in bad faith?
     15          A.    I did not discuss that particular finding.           I
     16    have discussed the overall order and the effect of it.
     17          Q.    Did you ever, you know, look Dr. Wright in the
     18    eye and say hey, you have the ability to comply with
     19    this order you really should?
     20          A.    I asked him not that question.         I asked him do
     21    you have -- I think our main focus when I spent a lot of
     22    my effort in helping Craig and his counsel were on this
     23    topic of being able to provide the list of Bitcoin
     24    public addresses for any of his holdings through I guess
     25    a time period that was requested which I think was the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 72 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           283

      1    end of 2013.      So that was my main focus and we discussed
      2    that.
      3          Q.    Did you ever discuss the value of the
      4    intellectual property that Dr. Wright was able to obtain
      5    from W&K?
      6          A.    No.
      7          Q.    Did you ever discuss in the context of your
      8    litigation liaison hat whether or not Craig Wright was
      9    Satoshi Nakamoto?
     10                MR. RIVERO:     Just one moment.     I'm going to
     11          state an objection but allow the question.
     12                THE WITNESS:     We discussed that topic
     13          generally outside of the litigation.          I don't
     14          recall that we discussed it specifically in the
     15          context of the litigation.
     16    BY MR. FREEDMAN
     17          Q.    In your declaration Mr. Nguyen you said that
     18    you are a liaison between Dr. Wright and his lawyers in
     19    other legal matters unrelated to the Florida lawsuit.
     20    Do you recall that?
     21          A.    Yes.
     22          Q.    What other legal matters are you a liaison in?
     23          A.    Well, I have helped interface with lawyers in
     24    let's see there are some -- I think he's had other
     25    litigation so some of the defamation cases that he's


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 73 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           284

      1    been involved with.      I've had relatively light role in
      2    those and there have been -- I think beyond I think non-
      3    litigation matters but those are the ones that sort of
      4    pop up to mind.
      5          Q.     This is the defamation action against Peter
      6    McCormack?
      7          A.     I actually don't think I've been involved in
      8    that case.
      9          Q.     Which defamation action were you involved
     10    with?
     11          A.     I know there's been several others and I've
     12    communicated with -- I think there was one with I can't
     13    remember I think there was one Vitalik Buterin.            I can't
     14    remember one with person called McCormack and I have
     15    been involved with communications with related to some
     16    other things but those are the main ones that I can
     17    remember now.
     18          Q.     What was your role there?       What were the
     19    context of those discussions?
     20          A.     As I said not very extensive.       I think to help
     21    keep track of what was going on and a couple times I got
     22    involved to explain to the lawyers things such as who
     23    all these people were in the industry.          If you're a
     24    lawyer coming into this world and trying to understand
     25    what the implication of someone calling Craig Wright a


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 74 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           285

      1    fraud who is the one saying this, why does it matter.
      2    What's the difference between the competing tasks of
      3    Bitcoin.
      4                So understanding the industry dynamics and
      5    what's driving all of the fighting about this.            Because
      6    you're new to the Bitcoin world it may not make sense
      7    why are people fighting over Craig and whether he is
      8    Satoshi or not and why is this person saying it and this
      9    person saying it.
     10                So for example yes, I think another one I got
     11    involved with was there was a case against Roger Ver and
     12    so this educating the lawyers about who all these
     13    players are, what their role and stance is in the
     14    Bitcoin universe.
     15          Q.    Did you have any discussions about the type of
     16    evidence that would be supplied in those cases to prove
     17    that Dr. Wright really is Satoshi Nakamoto?
     18          A.    I knew that Craig was trying to collect
     19    evidence to give to the lawyers.         I don't recall that I
     20    had any specific conversations about whatever he
     21    provided to them.
     22                (Plaintiff's Exhibit No. 4 was
     23                marked for identification.)
     24    BY MR. FREEDMAN
     25          Q.    I'm going to share with you Mr. Nguyen what


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 75 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           286

      1    is -- going to mark as four now or is this five.
      2    Exhibit 4 which is a declaration of Dr. Wright this one
      3    is submitted on May 8th of 2019.         We discussed these
      4    briefly and you thought that you were involved in their
      5    drafting.     Now that you have eyes on it can you confirm
      6    that for me?
      7            A.   I don't know that I've seen this one before.
      8    I'm not sure I've seen this one before.          I need to look
      9    at this one.       Could you scroll down to the second page?
     10    I don't recognize the header at the top saying
     11    confidential.      I don't recall ever seeing a declaration
     12    that had that.
     13          Q.     This could have been added after you drafted
     14    the substance of it?
     15          A.     I also don't recall ever seeing a declaration
     16    with the address in Vietnam like I'm seeing here which
     17    is --
     18          Q.     You don't recall this declaration at all?
     19          A.     No.   In particular because the bit messages
     20    sticking out to me.      I don't recall seeing a declaration
     21    especially the address with the different font in
     22    Vietnam.
     23          Q.     Do you see here where in paragraph 15 of this
     24    declaration where Dr. Wright says "from 2011 through
     25    2013 I directed staff at High Secured and Signia


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 76 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           287

      1    Enterprises to acquire Bitcoin on the market and to hold
      2    it on behalf of Tulip Trust?"
      3          A.    I see the statement in the declaration.
      4          Q.    Have you ever heard that from Dr. Wright
      5    before?
      6          A.    Not specifically that.
      7          Q.    Did he say anything to you about High Secured
      8    and their acquiring Bitcoin for him?
      9          A.    I recall there was a memo that he discussed
     10    having Bitcoin acquired that he signed on Liberty
     11    Reserve which was an exchange that operated at the time
     12    one of the first Bitcoin exchanges that was now being
     13    shut down on it.      I recall there being something about
     14    High Secured being involved in acquiring some Bitcoin
     15    and I don't know it's the same thing but I recall the
     16    main thing I discussed with him at one point is that he
     17    tried to buy Bitcoin off of Liberty Exchange at one
     18    point which was separate and the Bitcoin that his
     19    company international investment mined.          It's different
     20    pools of Bitcoin.      There's Bitcoin he mined and Bitcoin
     21    he bought off of Liberty or excuse me Liberty Reserve
     22    the name of the exchange.       I remember him discussing
     23    that that led to a bit of a price spike up at one point
     24    in time to Bitcoin because he or someone on his behalf
     25    was trying to purchase Bitcoin on the exchange.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 77 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           288

      1          Q.    Did you have -- did you review or did you have
      2    nChain's lawyers review the discovery responses in this
      3    litigation?
      4          A.    Discovery responses from Craig?
      5          Q.    Yes.
      6                MR. SILVERGLATE:      Can you repeat the question
      7          please?
      8    BY MR. FREEDMAN
      9          Q.    Yes, did you have -- did you or did you have
     10    nChain's lawyers review the discovery responses that
     11    Craig served in this litigation?
     12          A.    Are you talking about written discovery
     13    responses I don't think so.
     14          Q.    Has nChain provided documents to Dr. Wright
     15    for use in this litigation?
     16          A.    Not that I know of.
     17          Q.    You testified at your last deposition that you
     18    did not collect documents from your nChain e-mail
     19    address in response to the subpoena; is that correct?
     20          A.    That's correct.
     21          Q.    Did you ask nChain for your e-mail?
     22          A.    Well, as I said the time period going through
     23    May 2018 I didn't have access to the mailbox I used at
     24    the time and so that's why I didn't provide any e-mails
     25    for you.    No, I did not ask nChain to provide e-mails.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 78 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           289

      1          Q.    Has nChain been involved in the discovery
      2    process in this litigation at all?
      3          A.    I mean I guess that's -- I was involved in the
      4    context of being nChain's representative while I was
      5    still, you know, had my involvement with nChain and so
      6    in that capacity yes, I was also wearing two hats nChain
      7    representative and also legal liaison to Craig and his
      8    lawyers but beyond that I don't think so.
      9          Q.    Why did you not ask nChain for your old
     10    e-mails so you can respond to the subpoena?
     11          A.    Because that's not my data.
     12          Q.    Does Dr. Wright have access to documents at
     13    nChain that you believe are relevant to this lawsuit?
     14          A.    No idea.    I have no idea because that's -- I
     15    haven't seen the extent of discovery request and again
     16    that would be nChain's data not Dr. Wright.
     17          Q.    You told me earlier you had discussions with
     18    Mr. Tarter around the settlement discussions that were
     19    taking place in the lawsuit.        Do you recall that?
     20          A.    Yes.
     21                (Plaintiff's Exhibit No. 5 was
     22                marked for identification.)
     23    BY MR. FREEDMAN
     24          Q.    Do you know before we go there let me just
     25    show you one last Exhibit 5.        This is the -- Dr.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 79 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           290

      1    Wright's May 13th declaration and I'm going to let you
      2    take a look at it.      Do you recall preparing or helping
      3    prepare this declaration?
      4          A.    I don't recall.     This doesn't look familiar.
      5          Q.    So safe to say this was drafted without your
      6    input?
      7          A.    I don't recall either way.        Like I said it
      8    doesn't look familiar.       I can't say I remember seeing it
      9    before or was involved.       I don't have a memory of it.




                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 80 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           291




                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 81 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           292




      3          Q.    Did you ever discuss this lawsuit with Stefan
      4    Matthews?
      5          A.    Yes.
      6          Q.    Have you discussed -- what were the
      7    discussions you had with Stefan Matthews?
      8                MR. SILVERGLATE:      Jimmy, hang on a second.       So
      9          if the discussions with Mr. Matthews in his
     10          function as I believe chief executive officer at
     11          nChain deals with nChain seeking legal advice then
     12          that would be privileged.        So bear that in mind
     13          when you're answering his questions.
     14                THE WITNESS:     Okay.   Stefan Matthews is
     15          chairman, board chairman.
     16                MR. SILVERGLATE:      Chairman.
     17                THE WITNESS:     In general when a lawsuit was
     18          first filed we discussed the fact that the lawsuit
     19          was filed, that I was going to help Craig find
     20          counsel and then periodically like Calvin Ayre did
     21          he asked me what was going on with the lawsuit.
     22    BY MR. FREEDMAN
     23          Q.    Did you ever discuss any of the developments
     24    of the lawsuit with Mr. Matthews?
     25                MR. SILVERGLATE:      Again same admonition,


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 82 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           293

      1    Jimmy, if it deals with nChain seeking legal advice
      2    in your capacity as nChain's CEO or advisory board
      3    chair then that would be privileged.
      4          THE WITNESS:      Okay.    So the question is what
      5    did I discuss developments in the case?
      6          MR. FREEDMAN:      Yes.
      7          THE WITNESS:      I think at one point I let
      8    Stefan know the motion to dismiss the case on
      9    jurisdictional grounds had been denied so the case
     10    would be proceeding.        I think several times we
     11    discussed the amount of time the case would take up
     12    of Craig's time and affect his ability to devote
     13    time to the nChain business so we discussed that.
     14          I believe that Stefan also told me he had some
     15    communications with Ira Kleiman at some point a
     16    number of years ago where Stefan tried to offer him
     17    some money to resolve the claim I guess to -- it
     18    was something related to shareholder interest in
     19    one of the Australian companies Craig had been
     20    involved with but that had been rejected by Ira and
     21    Stefan said that he thought Ira made a mistake
     22    doing that and he should have taken the monetary
     23    offer and that was I think some of the main things
     24    I discussed.
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 83 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           294

      1    BY MR. FREEDMAN
      2           Q.   Do you know how much Stefan offered Ira?
      3           A.   I don't.
      4           Q.   Do you know how involved Mr. Matthews was in
      5    communicating with Ira at that time?
      6           A.   I don't.    I think might have sent e-mails with
      7    him but I don't recall.
      8           Q.   Did Mr. Matthews tell you that he was editing
      9    and helping form the communications that came from
     10    Ramona and Craig and that went to Ira?
     11           A.   No, he did not tell me that.
     12           Q.   You testified in your declaration that you
     13    submitted to the Court that you participated in
     14    developing defense strategies.         Do you recall that?
     15           A.   I don't remember if that was the phrase that
     16    was used but the declaration.
     17           Q.   Sure.   Let's take a look.       So we are in
     18    paragraph 12.      Do you see the declaration in front of
     19    you?    Participating in developing defense strategies, Do
     20    you see that?
     21           A.   Yes.
     22           Q.   What do you mean by that?
     23           A.   Well, we discussed for example at one point
     24    that Craig's position was there was no partnership
     25    agreement between Craig and Dave Kleiman and I think at


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 84 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           295

      1    some point I had a conversation with Craig and his
      2    lawyers about how they would establish that and in
      3    addition we had said most of my time talking about how
      4    to respond to the questions about the Bitcoin holdings
      5    and Craig's family trust and the argument that's being
      6    made that about whether he was able to access them or
      7    not.    He had to demonstrate whether he had ability to
      8    control the trust or not.       That was kind of main focus
      9    of things I discussed.
     10           Q.   So how -- what was your ultimate decision
     11    during those conversations about how Rivero, Mestre
     12    would go about trying to establish that there wasn't a
     13    partnership in the case?
     14           A.   Well, it wasn't my decision.        Obviously they
     15    asked for my input based on what I knew of Craig and
     16    early Bitcoin days and the long and short of it is there
     17    is no partnership agreement between two and as I
     18    mentioned earlier there's no partnership agreement
     19    between Craig and Dave Kleiman and Craig's practice has
     20    always been to set up companies as far as operations and
     21    not use a partnership which is more informal structure.
     22    He's always done corporations for example.
     23                 So we discussed those things.       It wasn't my
     24    decision as to what ultimate defense strategy they used
     25    or not.     They asked for my input.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 85 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           296

      1          Q.    During your discussions with Dr. Wright about
      2    Dave Kleiman right after the lawsuit was filed did he
      3    mention to you that Dave used drugs?
      4          A.    Yes.
      5          Q.    What did he say about his drug use?
      6          A.    Just that he used drugs.       Craig said that Dave
      7    used drugs.     I think he might have said Dave might have
      8    purchased some drugs off of one of those marketplaces.
      9    I'm not sure he said he used Bitcoin or not but those
     10    were things I remember him saying.
     11          Q.    Did you ask him how he knew that?
     12          A.    No.
     13          Q.    Did you ask him why that was relevant?
     14          A.    No.
     15          Q.    Did he say that Dave's -- did he say that Dave
     16    used drugs to a point where he was not helpful to Craig
     17    any more?
     18          A.    At some point I think Craig said that Dave
     19    disappeared is not the right word.         He had lost sort of
     20    touch with Dave or hadn't heard from him in a while and
     21    this may have been when Dave -- I don't know if he was
     22    hospitalized or having health conditions and Craig
     23    wasn't sure whether drugs contributed to it or not.
     24    These medical conditions so Craig did mention that there
     25    was a period of time where Dave was I don't know the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 86 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           297

      1    word is you know not available, not able to be
      2    participating or in contact with Craig also.
      3          Q.    Did he say when that time period of
      4    unavailability was?
      5          A.    I don't recall.
      6          Q.    But it was your understanding that there was a
      7    time period when he was available then not available and
      8    then available again?
      9          A.    I don't know.
     10          Q.    Would you describe during the conversations
     11    you had with Rivero, Mestre about how to establish that
     12    there was no partnership did you discuss whether or not
     13    Craig had followed strict corporate formalities?
     14          A.    Sorry, could you repeat that, please?
     15          Q.    Did you ever discuss in those communications
     16    with Rivero, Mestre and Dr. Wright about whether or not
     17    he had observed strict corporate formalities for the
     18    rest of his businesses?
     19          A.    No.   I don't recall discussing that.
     20          Q.    Did you recall in your declaration you
     21    testified that you communicated the lawyers' mental
     22    impression Dr. Wright facilitated in defense of
     23    plaintiff's claims?
     24          A.    I don't recall the phrase mental impression.
     25          Q.    Let's take a look here paragraph 12 "I


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 87 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           298

      1    therefore acted as a legal liaison between Dr. Wright
      2    and his litigation team, participated in developing
      3    defense strategies and communicate the lawyers' mental
      4    impressions to Dr. Wright facilitate defense to
      5    plaintiff's claims."      Do you recall that now?
      6          A.    Yes.
      7          Q.    What were the mental impressions that you
      8    conveyed to Dr. Wright?
      9          A.    I think the main thing is the -- Craig's
     10    lawyers when they first really reached out to me to get
     11    I think they were frustrated with the inability to
     12    communicate well with him and understand what he was
     13    saying about Bitcoin public addresses, Bitcoin holding,
     14    the encrypted file.
     15                So then I would go back to Craig and say
     16    Craig, they're not understanding you.          However you're
     17    communicating this this is, you know, you need your
     18    lawyers to understand they're getting frustrated, you're
     19    getting frustrated.      This is a conversation I had with
     20    many people about Craig and so the main sort of mental
     21    impressions I began conveying was that whatever he was
     22    doing to communicate explaining information to his
     23    lawyers they were not understanding and here are
     24    examples of things they were not understanding and we
     25    need to do a better job of helping them to understand so


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 88 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           299

      1    they can explain it to the Court.
      2          Q.    What particularly did they not understand?
      3          A.    I think in the beginning there was confusion
      4    of what was meant by the encryption keys, private keys.
      5    As we've talked about today the difference between the
      6    private key and key slice instances for this encrypted
      7    file and then layers within it versus the private keys
      8    necessary to spend Bitcoin.
      9                So that was one thing I remember having to
     10    have multiple conversations between and involving
     11    Craig's lawyers to be able to explain to Craig's lawyers
     12    were not understanding that at the time.           Pretty sure
     13    they do now.     Then we also discussed public addresses,
     14    what are they, how are they used in the Bitcoin system
     15    and I had to explain to Craig however you're talking
     16    about this they're not understanding so we need to
     17    clarify this.
     18          Q.    Did you eventually clear up with them the
     19    issues they were having with private keys?
     20          A.    I think over time.      I mean it wasn't just me.
     21    There was a lot of conversations, you know, with Craig
     22    as well.
     23          Q.    Did you ever discuss this lawsuit with Steven
     24    Shadders?
     25          A.    Yes.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 89 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           300

      1          Q.    What were the contents of the communication
      2    with Steve Shadders?
      3          A.    I think in the very beginning just casual
      4    conversations.     People at nChain knew the lawsuit was
      5    happening so periodically I might get a question about
      6    what was going on with it.        I would not say very much
      7    other than it's in the process of the Court.
      8                Later I had a more detailed conversation with
      9    Steven about the case when he was asked by Craig to see
     10    if he could determine or to determine make probabilistic
     11    list of the Bitcoin holdings that Craig's companies
     12    would have mined since Craig was very clear about the
     13    fact that he was not able at the time to provide a list
     14    of the Bitcoin public addresses which you had requested
     15    and which the Court had ordered him to provide.
     16          Q.    What was that discussion about?
     17          A.    I discussed with Steve Shadders the idea Craig
     18    had about how he might be able to probabilistically
     19    generate a list that was not 100 percent accurate but
     20    that would narrow down the field of public address
     21    possibilities as much as possible.         I had a conversation
     22    with Steve about how we can even do that and we had
     23    discussions as to going on the process to try to do
     24    that.
     25          Q.    Did Mr. Shadders ever let you know that he had


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 90 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           301

      1    made a mistake in generating that list?
      2          A.    No.
      3          Q.    Were you part of the process of identifying
      4    the non-marker bite which is one of the criteria that
      5    Mr. Shadders identified with Dr. Wright?
      6          A.    No, I was not involved in the setting -- I
      7    think they tried to explain to me what they were doing
      8    and I didn't understand it.        I did not set the criteria.
      9          Q.    Did Dr. Wright ever say something to you along
     10    the lines of "Dave was a key part of everything that I
     11    did?"
     12          A.    I don't recall him using that phrase.
     13          Q.    Did he say something like that?
     14          A.    No.
     15          Q.    Did he ever tell you that Dave spoke as
     16    Satoshi?
     17          A.    He did not use that phrase.
     18          Q.    He said something similar though?
     19          A.    Well, as I said earlier he told me that
     20    Dave -- that there was an online account to which
     21    Satoshi Nakamoto posted online messages and communicated
     22    to the world on these cryptography focused message
     23    boards and that at some times Dave was one of the people
     24    along with Craig who posted replies as Satoshi.
     25          Q.    Did Dr. Wright tell you anybody else posted


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 91 of
                      Jimmy Nguyen -178Volume II Confidential
                                      May 26, 2020                          302

      1    replies besides him and Dave Kleiman?
      2            A.   I'm trying to remember that.       I think there --
      3    I can't remember whether he said Hal Finney or anyone
      4    else did but I don't remember exactly.
      5          Q.     There is a -- there is a media transcript of
      6    Dr. Wright where he says that Dave was the nice version
      7    of Satoshi.     Did you ever hear him say something like
      8    that?
      9          A.     I don't think I ever heard Craig say something
     10    like that.     I have a vague memory of reading that.
     11          Q.     You're part of -- you're part of two different
     12    joint defense agreements.       Do either or those joint
     13    defense agreements have a provision for the sharing of
     14    documents between each other?
     15          A.     I think so.
     16          Q.     Are you aware of a podcast where Dr. Wright
     17    was being interviewed and asked about -- are you aware
     18    of a bad crypto podcast entitled "is Craig Wright the
     19    real Satoshi" where Dr. Wright was being interviewed?
     20          A.     Not that I recall sitting right here.         There
     21    were a lot of interviews like I do so hard to remember
     22    them all.
     23          Q.     Do you recall that after Dr. Wright had been
     24    asked whether he claimed to be Satoshi Nakamoto he
     25    responded "I also said if you have a partnership and


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 92 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           303

      1    someone dies it's no longer a partnership?"
      2          A.    I never heard that before.
      3          Q.    Did Dr. Wright ever tell you that Dave did all
      4    the Bitcoin mining and not him?
      5          A.    No.
      6          Q.    Would it surprise you to learn that he said
      7    that in an e-mail?
      8                MR. RIVERO:     Object to the form.
      9                THE WITNESS:     I guess I would need to
     10          understand what all the Bitcoin mining referred to
     11          since there was different Bitcoin mining.
     12    BY MR. FREEDMAN
     13          Q.    Would it surprise you to -- strike that.           Did
     14    Dr. Wright ever tell you that I mined quite a number of
     15    Bitcoin and I was with my partner so to speak and all
     16    this Dave we mined quite a lot?
     17          A.    Repeat that, please.
     18          Q.    Sure.   Did Dr. Wright ever tell you that he
     19    mined quite "a lot of Bitcoin" and he was quote "with my
     20    partner so to speak in all of this Dave we mined quite a
     21    lot?"
     22          A.    Is your question whether I heard that before?
     23          Q.    Or something similar to that from Dr. Wright.
     24          A.    I haven't heard that.       As I explained earlier
     25    he's told me that Craig through his company mined and


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 93 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           304

      1    that Dave also mined separately and that one point Craig
      2    said people get confused about this purported number of
      3    1.1 million Bitcoin that Satoshi mined in the public
      4    computer somehow and I think Craig at one point
      5    explained to me that, you know, it's because if you look
      6    the amount Craig mined through his company which is
      7    about 820,000 coins I believe and I believe that Dave
      8    mined 300 something thousand coins separately that's
      9    what people might get this number from but that's been
     10    closest he's said to anything resembles what you just
     11    quoted to me.
     12          Q.    Did Dr. Wright ever tell you that there was a
     13    trust set up to put a number of Bitcoin that Dave was
     14    mining which was used as a funding mechanism for
     15    research for both him and Mr. Kleiman?
     16          A.    Sorry, could you repeat that?
     17          Q.    Sure.   Did Dr. Wright ever tell you that there
     18    was a trust set up to put a number of Bitcoin in that
     19    Dave was mining and that was a funding mechanism for
     20    research that both he and Mr. Kleiman were undertaking?
     21          A.    No.
     22          Q.    Did he ever talk to you about him and Dave
     23    creating a trust of some kind together?
     24          A.    No.
     25          Q.    Did he ever tell you that him and Dave --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 94 of
                      Jimmy Nguyen -178Volume II Confidential
                                      May 26, 2020                          305

      1    sorry, did Dr. Wright ever tell you that he and Dave
      2    combined assets into any form of account or trust?
      3          A.     No.
      4          Q.     Did Rivero, Mestre ever call you up with
      5    concerns about Dr. Wright committing what appeared to be
      6    perjury or submitting what appeared to be forged
      7    documents?
      8          A.     No, they didn't call me up with concerns
      9    saying we're concerned.       They called me up I don't know
     10    if they called but we had some communications about the
     11    allegations being made by you and your firm that there
     12    were documents that were accused to be forged.
     13          Q.     So Rivero, Mestre was unconcerned about the
     14    perjury allegations?
     15                 MR. RIVERO:    Object to the form.
     16                 THE WITNESS:    I can't say what their state of
     17          mind is or not.      I can tell you the -- there's been
     18          communication about it.
     19    BY MR. FREEDMAN
     20          Q.     What were the contents of those
     21    communications?
     22          A.     I don't know that we went into them a lot of
     23    detail.    I know we discussed the allegation was being
     24    made and that it needed to be responded to especially if
     25    the case went to trial that the lawyers need to be able


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 95 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           306

      1    to understand what happened with Craig, understand the
      2    documents that were at issue.
      3                More for example when there was a difference
      4    between an e-mail versus a PDF of an e-mail but metadata
      5    is reflected in documents and I mostly said this is, you
      6    know, something you're going to have to deal with at
      7    trial if this case goes to trial.
      8          Q.    Was there any concern at trial that Dr. Wright
      9    was actually forging documents in litigation?
     10                MR. RIVERO:     Object to the form.
     11                THE WITNESS:     I don't know.     I never read
     12          anything like that.
     13    BY MR. FREEDMAN
     14          Q.    Rivero, Mestre never called you up to express
     15    concern that Dr. Wright might be actively forging
     16    documents in litigation?
     17          A.    I don't think so they ever said that.
     18          Q.    They never called you up to express concern
     19    that he was submitting perjurious testimony in the
     20    proceeding?
     21          A.    Again I don't think we ever talked about it in
     22    that way.     Obviously in any litigation if somebody the
     23    other side says they're saying something inconsistent or
     24    they think is not honest you have to be able to explain
     25    to be able to respond to that.         That's what we talked


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 96 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           307

      1    about.
      2          Q.    Was there any discussion as the interpreter
      3    for Dr. Wright on how to ensure that he would stop
      4    contradicting himself or giving one testimony and then
      5    changing it in the future to another?
      6                MR. SILVERGLATE:      Object to the form of the
      7          question.
      8                MR. RIVERO:     Join.
      9                THE WITNESS:     So obviously I am not going to
     10          accept the premise of your question changing
     11          testimony from one form to the other.          One because
     12          I wasn't tracking every bit of testimony that was
     13          being given in the case in that time and obviously
     14          I've seen something as changes to certain documents
     15          and things.
     16                We didn't really discuss the exact documents
     17          themselves.     I was trusting the lawyers would do
     18          their job and communicate with Craig to figure out
     19          what happened on a particular topic.          We sort of
     20          talked about the general topic this is going to
     21          need to be dealt with at trial so you're going to
     22          have to spend some time with Craig understanding
     23          what happened and how his version of the events
     24          could be corroborated.
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 97 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           308

      1    BY MR. FREEDMAN
      2          Q.    Let me understand.      Are you saying that you do
      3    not believe Craig has contradicted himself under oath in
      4    this litigation?
      5                MR. RIVERO:     Object to the form.
      6                MR. SILVERGLATE:      Object to the form.
      7                THE WITNESS:     I can't -- yes, I can't say one
      8          way or the other.      I have not read all his
      9          testimony.
     10    BY MR. FREEDMAN
     11          Q.    Did you ever ask Dr. Wright if he had a
     12    certain type of document and then he later was able to
     13    sign that document?
     14          A.    No.    Not that I can recall.
     15          Q.    Did you ever hear Dr. Wright refer to Dave
     16    Kleiman as his best friend and business partner?
     17          A.    I've heard him refer to Dave as his best
     18    friend.    I have not heard Craig refer to Dave Kleiman as
     19    his business partner.
     20          Q.    Did Dr. Wright ever tell you that he and Dave
     21    Kleiman with were working on smart contracts?
     22          A.    No.
     23          Q.    Did he ever tell you that he and Dave Kleiman
     24    were working on Bitcoin Exchange?
     25          A.    No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 98 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           309

      1          Q.    Did he ever tell you that or sorry, did Dr.
      2    Wright ever tell you that in order to fund his work Dave
      3    and him sold code?
      4          A.    I'm sorry, they sold what?
      5          Q.    Code.
      6          A.    I believe he said they had worked on online
      7    gambling software and I don't know if they sold it but
      8    somehow made money from online gambling related
      9    software.
     10          Q.    Did Dr. Wright tell you what Dave Kleiman did
     11    with regards to that online gaming software?
     12          A.    No.
     13          Q.    So he never explained what Dave Kleiman's
     14    contribution was?
     15          A.    No.
     16          Q.    There is an e-mail that that Dr. Wright sent
     17    that said Dave could edit his way from hell and back.
     18    Did he ever say a comment to you about that or something
     19    similar to that?
     20          A.    Could you repeat that it cut out a little bit
     21    during the question?
     22          Q.    Sure.   There is an e-mail Dr. Wright has
     23    written that said Dave could edit his way through hell
     24    and back.    Did Dr. Wright ever make any reference like
     25    that about Dave's coding ability to you?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 99 of
                      Jimmy Nguyen -178Volume II Confidential
                                     May 26, 2020                           310

      1          A.    No.
      2          Q.    Did you ever discuss Dave's coding ability
      3    with Dr. Wright?
      4          A.    No, I don't think so.
      5          Q.    What about Rivero, Mestre?
      6          A.    No.
      7          Q.    Did Dr. Wright ever tell you Dave could not
      8    code?
      9          A.    No.
     10          Q.    Did Dr. Wright ever tell you he believed Dave
     11    to be a poor coder?
     12          A.    No.
     13          Q.    Did Dr. Wright ever tell you that the
     14    allegations in the lawsuit were preposterous because
     15    Dave could never have coded the Bitcoin protocol or
     16    Bitcoin database?
     17          A.    No, he did not say that.
     18          Q.    Did Dr. Wright ever tell you that the
     19    allegations in the lat were preposterous because Dave
     20    could not help him due to his drug addiction?
     21          A.    He didn't say preposterous.        I think he said
     22    taken it way that he told me that Dave had a serious
     23    medical condition, that Dave used drugs and that he
     24    provided help such as editing the white paper but wasn't
     25    available for chunks of time to do the work that was


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 100 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          311

      1    involved.     I wouldn't phrase it the way you phrased but
      2    he said things that way.
      3          Q.    Did he say when Dave Kleiman became
      4    unavailable?
      5          A.    No.
      6          Q.    Would it surprise you to learn that Dr. Wright
      7    had submitted a witness statement to the Australian
      8    police that says "this is an idea that I had developed
      9    with my business partner Dave Kleiman for a period of
     10    over a decade?"
     11                MR. RIVERO:     Object to the form.
     12                THE WITNESS:     No, I have not seen that
     13          statement.
     14    BY MR. FREEDMAN
     15          Q.    I just ask if that would surprise you to hear
     16    that, is that inconsistent that Dr. Wright told you
     17    since the initiation of this lawsuit?
     18                MR. RIVERO:     Objection.
     19                THE WITNESS:     I don't know whether it was
     20          inconsistent or not.
     21    BY MR. FREEDMAN
     22          Q.    So there is a world in which it is consistent
     23    with Dr. Wright -- let me rephrase that.           There is a way
     24    in which the statement that Dr. Wright was Dave
     25    Kleiman's partner for over a decade is consistent with


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 101 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          312

      1    his post litigation statements?
      2                MR. RIVERO:     Objection.
      3                THE WITNESS:     Like I said I haven't seen the
      4          statement or the context which it was fully made so
      5          it's hard for me to comment about whether it's
      6          consistent or not with anything in this case.
      7    BY MR. FREEDMAN
      8          Q.    So you can't say it's inconsistent with the
      9    statements he's made?
     10          A.    Like I said --
     11                MR. RIVERO:     Objection.
     12                THE WITNESS:     Can't say either way and it's
     13          hard to comment on statements I haven't seen or the
     14          full context in which they are written.
     15    BY MR. FREEDMAN
     16          Q.    Are you aware that in a media transcript Dr.
     17    Wright stated that in response to -- sorry, in response
     18    to questions about Satoshi he said "how many people were
     19    involved in Satoshi is probably a better question.             That
     20    was two of us."      Did he ever say anything like that to
     21    you as well?      Take that one step at a time.        Did you
     22    ever see that statement anywhere?
     23          A.    No.
     24          Q.    Has he ever said something like that to you?
     25          A.    No.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 102 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          313

      1          Q.    Did Dr. Wright ever explain the Australian Tax
      2    Office proceedings to you?
      3          A.    He's talked about them.        I would not say he
      4    explained them to me.
      5          Q.    Did you ever ask him how Dave Kleiman got
      6    involved with the Australian Tax Office proceeding?
      7          A.    No.
      8          Q.    Did you ever ask him why W&K got involved in
      9    the Tax Office proceedings?
     10          A.    No.   I don't know that I'm aware of that.
     11          Q.    Did you ever see an unexecuted signed
     12    agreement between W&K and Encrypt?
     13          A.    No.
     14          Q.    When did you first hear about the existence of
     15    a liaison privilege?
     16          A.    I guess I don't understand how to answer that
     17    question.
     18          Q.    Were you always aware of a liaison privilege
     19    as far as --
     20                MR. SILVERGLATE:      Object to the form.
     21                THE WITNESS:     In my -- whether you call it
     22          liaison or not I know in my past experience when I
     23          was a lawyer there were situations where a client
     24          had various types of representatives or agents
     25          involved in communicating with their lawyers with


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 103 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          314

      1          respect to legal matters and those indeed have
      2          privilege so not as though I first became aware of
      3          anything with the phrase legal liaison.
      4                I'm generally aware that courts have found
      5          various types representatives and agents on behalf
      6          of clients involving the attorney client.
      7    BY MR. FREEDMAN
      8          Q.    Was the first time you heard of the word
      9    liaison privilege when you asserted it in this
     10    proceeding?
     11                MR. SILVERGLATE:      Object to the form.
     12                THE WITNESS:     I wouldn't -- I would say I
     13          won't necessarily say try to assert some legally
     14          called liaison privilege.        The phrase we use to try
     15          to describe the role I was playing and that that
     16          was a type of representative of a client.
     17                MR. FREEDMAN:      We'll introduce I think we're
     18          on Exhibit 6 now, Rick?
     19                THE COURT REPORTER:       Correct.
     20                (Plaintiff's Exhibit No. 6 was
     21                marked for identification.)
     22    BY MR. FREEDMAN
     23          Q.    Exhibit 6 to the deposition which is Bates
     24    defense 159784.      This is an e-mail chain between --
     25    forwarded from Craig to John Chesher and bunch of other


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 104 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                            315

      1    folks CC to his wife Ramona Watts and it's an e-mail
      2    chain between him and Mark Ferrier May of 2013.             Have
      3    you ever seen this document?
      4          A.    No.
      5          Q.    I want you to take a look that the e-mail from
      6    Craig to Mark Ferrier on the 23rd of May 2013 here it
      7    says "if this works we all win.         I had Dave mine the
      8    Bitcoin overseas and all it has cost is sunk.            I cannot
      9    miss what I never have."        I have never touched the
     10    Bitcoin we created in the overseas trust and companies
     11    and what I care about is making something more."             Do you
     12    see that?
     13          A.    I do see that.      I think it says OS Trust, not
     14    overseas trust.
     15          Q.    Okay, it says OS Trust, you're correct.           Have
     16    you -- is this statement consistent with other
     17    statements Dr. Wright has told you about his
     18    relationship with Dave Kleiman and their mining of
     19    Bitcoin?
     20          A.    I don't know because I don't know what Bitcoin
     21    he is talking about here.
     22          Q.    So it would be consistent with Dr. Wright's
     23    statements to you that he did mine some Bitcoin with
     24    Dave Kleiman?
     25          A.    No, that's not consistent because I never said


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 105 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          316

      1    to you that Craig mined Bitcoin with Dave Kleiman.
      2          Q.    He says "the Bitcoin we created in the OS
      3    trust and I had Dave mine the Bitcoin overseas" so I'm
      4    trying to understand if that's consistent with
      5    statements he's made to you that he had Dave Kleiman
      6    mine Bitcoin overseas.       Is that consistent with
      7    statements he's made in the past?
      8          A.    I said I cannot tell from this e-mail which
      9    Bitcoin Craig is talking about when he says I had Dave
     10    mine the Bitcoin overseas.        It's possible he's referring
     11    to the Bitcoin that he -- that Dave separately mined
     12    that Craig helped him set up for but that was not
     13    jointly mined Bitcoin.
     14                It's possible it was Dave's separately mined
     15    Bitcoin.    Without knowing the context of this involved
     16    in the communication I don't know which Bitcoin he is
     17    talking about.
     18          Q.    He says "I have never touched the Bitcoin we
     19    create in the OS Trust."        So isn't he implying that
     20    that's part of his Bitcoin as well?
     21          A.    I don't know.      You're asking me to speculate
     22    about an e-mail I'm not involved in.
     23          Q.    Did Dr. Wright ever tell you that he worked
     24    with Dave Kleiman to create autonomous agents in the
     25    Bitcoin block?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 106 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          317

      1          A.    Autonomous what?
      2          Q.     Agents in the Bitcoin block?
      3          A.     No, he never told me that.
      4          Q.     Did he ever tell you he was working with Dave
      5    Kleiman to create a completely open and malleable form
      6    of script-able money?
      7          A.     No.
      8          Q.     Did Dr. Wright ever tell you that he was
      9    working with Dave Kleiman on ways to program and
     10    distribute contract using Bitcoin to form agreements
     11    with people via the block chain?
     12          A.     No.
     13          Q.     Did Dr. Wright ever tell you he was working
     14    with Dave Kleiman to create Smart Property?
     15          A.     No.
     16          Q.     Do any of these things sound like projects Dr.
     17    Wright has ever talked to you about over the course of
     18    the relationship?
     19          A.     Well, that he's talked about in general or
     20    with respect to Dave Kleiman?
     21          Q.     No, just in general.
     22          A.     Well, we've talked about Smart Contracts
     23    often.     It's a very common topic in the block chain
     24    world.
     25          Q.     Does nChain have intellectual property that


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 107 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          318

      1    relates to smart contracts?
      2          A.    I'm hearing someone else in the background.
      3          Q.    Could you please mute your phone or your line
      4    if you're not me or Mr. Nguyen or one of the attorneys
      5    defending the deposition.        Does nChain have intellectual
      6    property that relate to smart contracts?
      7          A.    Yes.
      8          Q.    Did you ever discuss that intellectual
      9    property with Dr. Wright?
     10          A.    Well, it's been a while since I looked at the
     11    nChain portfolio so hard to think what we discussed.              At
     12    one point we discussed one of -- if there was an
     13    application for something related to smart contracts.
     14          Q.    Did that intellectual property that nChain
     15    owns was it sourced from Dr. Wright or his company?
     16          A.    It was invented by Dr. Wright at nChain.
     17          Q.    What do you mean by invented by Dr. Wright at
     18    nChain?
     19          A.    Before Craig moved to London and the nChain
     20    business was built up he told me he never had any
     21    problems working in Australia about patenting anything
     22    or forming -- I'll just start the answer over again.
     23                Before Craig moved from Australia to London
     24    and the nChain business was set up he told me never had
     25    any thought when he was in Australia of creating any


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 108 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          319

      1    patentable inventions or doing work that led to patents.
      2                 He just said he never even thought about it so
      3    the work his Australian companies were doing was now the
      4    business model was not attempting to generate patents
      5    and there's a big difference between doing general
      6    research work and doing work that actually leads to
      7    patentable inventions.       Patents are much harder to get
      8    and requirements are very specific to determine what is
      9    eligible or not.
     10                 So when we've discussed the concept of smart
     11    contracts that is a generally -- a very general topic
     12    and a lot of people in the block chain industry are
     13    doing.     At one point I learned there was a patent
     14    application in the nChain IT portfolio related to
     15    something related to smart contracts.          I can't remember
     16    exactly what because smart contracts is a very broad
     17    concept in the block chain world.          Can't just get a
     18    patent on the idea of smart contracts and some very
     19    specific implementation that's unique and we discussed
     20    that and I remember discussing something it's something
     21    he had come up with once he was at nChain.
     22          Q.     Did you ask him if Dave Kleiman had anything
     23    to do with the creation of that particular patent or the
     24    technology -- let's get a clear record.           Did you ever
     25    ask him if Dave Kleiman was at all involved in the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 109 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          320

      1    creation of idea or intellectual property that
      2    eventually formed that smart contracts patent?
      3          A.    No, I did not ask.
      4          Q.    How can you exclude the possibility that it
      5    was as a result of a collaboration with Dave Kleiman?
      6                MR. RIVERO:     Object to the form.
      7                THE WITNESS:     It wasn't relevant to the
      8          conversation we were having at the time so I did
      9          not ask.
     10    BY MR. FREEDMAN
     11          Q.    So you can't exclude the possibility then that
     12    Dave Kleiman's work did contribute to that patent?
     13                MR. RIVERO:     Object to the form.
     14                THE WITNESS:     I don't know what Dave Kleiman
     15          worked on with Craig or not in any details.            There
     16          was no way for me to comment on that.
     17    BY MR. FREEDMAN
     18          Q.    So it's possible his work did contribute to
     19    the patent?
     20                MR. RIVERO:     Object to the form.
     21                THE WITNESS:     I don't know if it's possible or
     22          not possible.      I have no idea specifics what he
     23          worked on some seven, eight, nine years ago.
     24    BY MR. FREEDMAN
     25          Q.    So it's impossible that Dave Kleiman worked --


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 110 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          321

       1   strike that.      It's your testimony that it's impossible
       2   that Dave Kleiman's work contributed to the creation of
       3   the patent?
       4                MR. RIVERO:     Object to the form.
       5                THE WITNESS:     I did not -- I said I did not
       6          say that.    I said I have no basis on which to
       7          comment either way whether it's possible or not
       8          possible.
       9   BY MR. FREEDMAN
     10           Q.    You can't say it's impossible?
     11                 MR. RIVERO:     Objection.
     12                 THE WITNESS:     Well, impossibility is a very
     13           difficult thing to render an opinion about.            I can
     14           tell you that Craig told me that his work on that
     15           particular invention happened after he was in
     16           London and the nChain business was started up.
     17           That would of course be several years after Dave
     18           passed away.     Dave passed away in 2013.        Craig did
     19           not move to London, I believe, until the end of
     20           2015.
     21                 So on that basis he can tell me the invention
     22           that he conceived after he was in London so that
     23           would tell me that without even knowing what they
     24           actually worked that would not be plausible that
     25           Dave Kleiman would have some role in that if Craig


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 111 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          322

      1          did not invent it until at least two years after
      2          Dave passed away.
      3    BY MR. FREEDMAN
      4          Q.    Yes, but that's not what I'm asking.          I'm
      5    simply asking whether it is impossible or possible that
      6    Dave Kleiman's work contributed to the patent.            Binary
      7    question, something is either impossible or possible no
      8    matter how remote?
      9                MR. RIVERO:     Object to the form.
     10                THE WITNESS:     I have no basis whether to say
     11          whether something is impossible or possible about
     12          what they worked on together.
     13                MR. RIVERO:     Now that the answer is done.         I
     14          see now the REC symbol up here.         Mr. Freedman, are
     15          you recording this Zoom?
     16                MR. FREEDMAN:      We are recording the Zoom, yes.
     17                MR. RIVERO:     I have objected to this before
     18          and I continue to object.        I do not know the basis
     19          in the rules what happened.        I don't know the basis
     20          in the rules that allows you without notice to
     21          record in a Zoom.      It's a different format from the
     22          official recording.
     23                MR. FREEDMAN:      Mr. Rivero, it is the official
     24          recording and been noticed that way.          If you have a
     25          problem we can discuss it afterwards.           I am not


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 112 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          323

      1          wasting my time on that.
      2                MR. RIVERO:     You're saying this recording is
      3          the official recording?
      4                MR. FREEDMAN:      Correct.
      5                MR. RIVERO:     We will take it up later.
      6                MR. FREEDMAN:      Mr. Nguyen, I am sharing with
      7          you the defense 01914160 which I believe is Exhibit
      8          7, is that correct Mr. Court reporter?
      9                THE COURT REPORTER:       Yes.
     10                (Plaintiff's Exhibit No. 7 was
     11                marked for identification.)
     12    BY MR. FREEDMAN
     13          Q.    Mr. Nguyen, this is an e-mail from Craig
     14    Wright to John Chesher and Andrew Summer and a CC to his
     15    wife Ramona Watts.       Have you ever seen that e-mail
     16    before?
     17          A.    I don't think so.
     18          Q.    You asked me to see the statement in context
     19    I'm showing you the statement in context I would like
     20    you to look at the bottom of the e-mail last line on
     21    April 1st 2014 at 10:20 p.m. Dr. Wright said "I was not
     22    the person doing the mining, Dave was."           Go ahead and
     23    look at that e-mail.
     24          A.    I read it.
     25          Q.    Do you really believe there is an


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 113 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          324

      1    interpretation of this e-mail Dr. Wright is not claiming
      2    control over Bitcoin that Dave mined?
      3                MR. RIVERO:     Object to the form.
      4                THE WITNESS:     Like I said even reading this
      5          e-mail I don't know what Bitcoin you're talking
      6          about in the e-mail.
      7    BY MR. FREEDMAN
      8          Q.    But it's pretty clear from this e-mail
      9    Dr. Wright had access to Bitcoin that Dave Kleiman
     10    mined?
     11                MR. RIVERO:     Object to the form.
     12                THE WITNESS:     I have no idea.
     13                MR. FREEDMAN:      You really have no idea?
     14                MR. SILVERGLATE:      Object to the form.
     15                MR. RIVERO:     Objection.
     16                THE WITNESS:     You're asking me to talk about
     17          an e-mail I wasn't involved in from your -- you're
     18          asking me to comment -- you're asking me to comment
     19          about an e-mail I was not involved in that Craig
     20          used before I even knew Craig or even Dave Kleiman.
     21          I don't know what Bitcoin they're talking about.
     22    BY MR. FREEDMAN
     23          Q.    There are talking about Bitcoin; right?
     24          A.    Yes.
     25          Q.    That Bitcoin Dave did all the mining for;


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 114 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                           325

      1    right?
      2          A.    I don't know.      As I said earlier Craig's told
      3    me Dave mined Bitcoin separately from Craig.            I don't
      4    know whether that is what's being discussed here or not.
      5          Q.    He says in the e-mail the main thing here is
      6    that Dave mined this outside Australia and even if we
      7    had managed to screw this somehow lose control of the
      8    company still been using overseas rights to Bitcoin.              Do
      9    you really Dr. Wright is not claiming ownership or
     10    control over this Bitcoin?
     11                MR. SILVERGLATE:      Objection, argumentative.
     12                THE WITNESS:     I have no basis to answer that
     13          question.
     14                MR. RIVERO:     Please note my objection to the
     15          last question as well.
     16    BY MR. FREEDMAN
     17          Q.    Mr. Nguyen, Dr. Wright said that; right?
     18                MR. RIVERO:     Objection.
     19                THE WITNESS:     Well, first of all.       I have to
     20          assume he wrote the e-mail.        I don't know what was
     21          in his mind at the time.
     22    BY MR. FREEDMAN
     23          Q.    Do you have any reason to believe he did not
     24    write this e-mail?
     25          A.    No.   I don't have any reason either way.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 115 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          326

      1          Q.       Is this consistent -- is this e-mail
      2    consistent with the discussions that you had with Dr.
      3    Wright?
      4            A.     Well, as I mentioned I can't tell which e-mail
      5    he's talking about.       What Bitcoin he is talking about
      6    there.       If he is referring to the Bitcoin Dave mined
      7    separately which is what Craig always told me that Dave
      8    mined Bitcoin separately it would be consistent.             He's
      9    saying Dave mined Bitcoin and did it outside of
     10    Australia.
     11          Q.      Did you ever discuss the potential
     12    consequences of losing this lawsuit with Calvin Ayre?
     13          A.      You mean if Craig loses the lawsuit?
     14          Q.      Yes.
     15          A.      I think the topic has come up.
     16          Q.      Did you ever discuss the potential
     17    consequences of losing this lawsuit -- sorry, strike
     18    that.    Why don't you tell me the content of those
     19    communications with Mr. Ayre about Dr. Wright losing
     20    this lawsuit?
     21          A.      Well, we didn't discuss Dr. Wright losing this
     22    lawsuit.      Calvin had very repeatedly said to me he
     23    believes Craig will win the lawsuit but, you know, I
     24    think at one point he said what would happen if he lost.
     25    I said the claim is for a partnership between the two of


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 116 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          327

      1    them and there would be a claim to 50 percent interest
      2    in the assets of -- that are at issue which is Bitcoin
      3    Holdings and intellectual property assets but I said
      4    cases like this it's really unclear even if there are
      5    rulings what ultimately is the net affect of it but
      6    that's what was -- what was in play.
      7          Q.    Does nChain have any intellectual property
      8    that involves script-able money?
      9          A.    That involves what, I'm sorry?
     10          Q.    Script-able money.
     11          A.    I don't know.
     12          Q.    Does nChain have any intellectual property
     13    that involves smart property?
     14                MR. RIVERO:     One moment.     How does this relate
     15          to questions that Mr. Nguyen did not answer on the
     16          assertion of privilege in the prior deposition?
     17                MR. FREEDMAN:      Mr. Rivero, I don't have time.
     18          So you can instruct him not to answer and we can
     19          take it up with the Judge if you do.
     20                MR. RIVERO:     I'm asking for the basis --
     21                MR. FREEDMAN:      I don't have an obligation to
     22          give you a basis.      Give the instruction and we'll
     23          deal with it afterwards.
     24                MR. RIVERO:     No, sir, I need to decide -- I
     25          can't instruct Mr. Nguyen, he is not my client.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 117 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          328

      1                MR. FREEDMAN:      Let Spencer make the decision.
      2                MR. RIVERO:     You know this is obviously --
      3          you're obviously beyond the scope but go ahead.
      4                MR. FREEDMAN:      Spencer, can he answer the
      5          question?
      6                MR. SILVERGLATE:      Yes.   I haven't instructed
      7          him not to answer.       I share the same concern.       This
      8          has nothing to do with the questions that he was
      9          instructed not to answer and we're coming up on
     10          three hours now.
     11                MR. FREEDMAN:      Yep.   Mr. Court reporter, can
     12          you please read back the question?
     13                (Thereupon, a portion of the record
     14                was read back by the reporter.)
     15    BY MR. FREEDMAN
     16          Q.    Does nChain have any intellectual property
     17    that involves smart property?
     18                MR. RIVERO:     Objection.
     19                THE WITNESS:     I don't know.
     20    BY MR. FREEDMAN
     21          Q.    Did you ever discuss smart property with
     22    Dr. Wright?
     23                MR. RIVERO:     Same objection.
     24                THE WITNESS:     I don't think so.
     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 118 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          329

      1    BY MR. FREEDMAN
      2          Q.    Do you know whether or not Dr. Wright has been
      3    provided with documents pursuant to the joint defense
      4    agreement that you -- well, defense agreements that you
      5    and he have entered into?
      6          A.    I don't think he has.
      7          Q.    Did you and Dr. Wright ever discuss
      8    script-able money?
      9          A.    No.   Not a phrase that was ever used.
     10                MR. FREEDMAN:      I need to grab the restroom.        I
     11          think we're almost done anyways.
     12                MR. RIVERO:     No, sir.    The time is up anyway
     13          but we're not taking a break.
     14                MR. FREEDMAN:      Mr. Rivero, I'm going to get up
     15          and go to the restroom and I would ask --
     16                MR. RIVERO:     You have used -- looking at the
     17          clock, it's 3:01.      You have used your time and you
     18          do this every time.
     19                MR. FREEDMAN:      You came on to this call about
     20          seven or eight minutes late.         We're going to take a
     21          break now, I'm going to use the restroom.           Let's go
     22          off the record and we can have the discussion off
     23          the record.
     24                MR. RIVERO:     Go ahead, do whatever you want to
     25          do.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 119 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          330

      1                THE VIDEOGRAPHER:      We're off the video record
      2          at 7:01 GMT and 3:01 p.m. EST.
      3                MR. FREEDMAN:      I'll let you all figure that
      4          out when I use the restroom.
      5                (Thereupon, a brief recess was taken.)
      6                THE VIDEOGRAPHER:      We're back on the video
      7          record at 7:08 p.m. GMT, 3:08 p.m. EST.
      8    BY MR. FREEDMAN
      9          Q.    Mr. Nguyen, when you communicated with
     10    Dr. Wright via e-mail about the lawsuit shortly after
     11    being sued what e-mail address did you send those
     12    communications to?
     13          A.    To?
     14          Q.    Yes.
     15          A.    I don't recall.
     16          Q.    Was it an @RCJBR e-mail address?
     17          A.    I know he has that but I don't recall if that
     18    was that or to his nChain e-mail account.           I think it
     19    was he at times was using more of his nChain account.              I
     20    don't recall getting e-mails from his personal account
     21    until much more recently.
     22          Q.    In your last deposition you testified that you
     23    acted as an interpreter also between Ramona and Craig.
     24    Can you tell me how you acted as an interpreter there?
     25          A.    I don't recall that was an interpreter between


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 120 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          331

      1    Ramona and Craig often.        I would -- there were times I
      2    would talk with Ramona about situations where Craig was
      3    getting frustrating and trying to get him to understand
      4    what was happening with court.         What had to be explained
      5    which is some of the information we talked about which
      6    is the question about the encrypted file or key slices
      7    and sometimes she would be involved in whatever the
      8    issues was and see if she can do anything to help
      9    improve the communication with Craig.
     10          Q.    And so she did not understand the trust file
     11    and its encryption until you helped her understand it,
     12    is that an accurate statement?
     13          A.    No, it's not that.       It was as part of the
     14    process of trying to help Craig's lawyers understand the
     15    background and working with Bitcoin's encrypted file
     16    barrier I had conversations with Ramona in trying to get
     17    Craig to help explain things better because he like me
     18    is good at trying to understand Craig.
     19          Q.    Do you believe Mr. Nguyen that if Dr. Wright
     20    wins this lawsuit that it will be good for BSV?
     21          A.    As I said -- you asked me this question last
     22    time.    I think in my view it's irrelevant.
     23                MR. RIVERO:     Objection as beyond the scope.
     24                MR. FREEDMAN:      I didn't catch that.
     25                THE WITNESS:     I said you asked me this


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 121 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                           332

      1          question last time.       In my view it's irrelevant the
      2          outcome of this lawsuit to -- to what happens to
      3          the BSV interest.
      4    BY MR. FREEDMAN
      5          Q.    Mr. Ayre share your viewpoint on that?
      6                MR. SILVERGLATE:      Object to the form.
      7                MR. RIVERO:     Same.
      8                THE WITNESS:     I don't know.
      9                MR. FREEDMAN:      I have no more questions.
     10          Thank you for coming again, Mr. Nguyen.
     11                THE WITNESS:     Thank you.
     12                MR. SILVERGLATE:        We'll designate the
     13          deposition as confidential subject to
     14          de-designations and we don't waive reading.            We
     15          will read it.
     16                MR. FREEDMAN:      Thank you.
     17                THE VIDEOGRAPHER:        Off the video record at
     18          7:11 p.m. GMT, 3:11 p.m. EST.
     19                          (Witness excused.)
     20                     (Deposition was concluded.)
     21
     22
     23
     24
     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 122 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          333

       1

       2                    CERTIFICATE OF REPORTER

       3                THE STATE OF FLORIDA

       4                COUNTY OF DADE

       5

       6         I, Rick Levy, Registered Professional Reporter
            and Notary Public in and for the State of Florida at
       7    large, do hereby certify that I was authorized to
            and did report said deposition in stenotype of JIMMY
       8    NGUYEN; and that the foregoing pages, numbered from
            212 to 334, inclusive, are a true and correct
       9    transcription of my shorthand notes of said
            deposition.
     10
                 I further certify that said deposition was
     11     taken at the time and place hereinabove set forth
            and that the taking of said deposition was commenced
     12     and completed as hereinabove set out.

     13          I further certify that I am not attorney or
            counsel of any of the parties, nor am I a relative
     14     or employee of any attorney or counsel of party
            connected with the action, nor am I financially
     15     interested in the action.

     16          The foregoing certification of this transcript
            does not apply to any reproduction of the same by
     17     any means unless under the direct control and/or
            direction of the certifying reporter.
     18
                 IN WITNESS WHEREOF, I have hereunto set my hand
     19     this 31st day of May, 2020.

     20
                   _____________________________________
     21
                    Rick Levy, RPR, FPR, Notary Public
     22             in and for the State of Florida
                    My Commission Expires: 12/8/2023
     23             My Commission No.: GG937684

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 123 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          334

       1                                CERTIFICATE OF OATH

       2    THE STATE OF FLORIDA

       3                COUNTY OF DADE

       4

       5          I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,

       6    Notary Public, State of Florida, certify that JIMMY

       7    NGUYEN remotely appeared before me on the 26TH day

       8    of May, 2020 and was duly sworn.

       9

     10                 Signed this 31st day of May, 2020.

     11

     12

     13

     14
                                   _________________________
     15
                                   Rick Levy, RPR, FPR
     16                            Notary Public - State of Florida
                                   My Commission Expires: 12/8/2023
     17                            My Commission No.: GG937684

     18

     19

     20

     21

     22

     23

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 124 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          335

       1                   E R R A T A      S H E E T

       2    IN RE:    IRA KLEIMAN VS CRAIG WRIGHT

       3    DEPOSITION OF:      JIMMY NGUYEN

       4    TAKEN: 5/26/2020

       5         DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE

       6    PAGE #    LINE #     CHANGE                    REASON

       7    ____________________________________________________

       8    ____________________________________________________

       9    ____________________________________________________

     10     ___________________________________________________

     11     ____________________________________________________

     12     ____________________________________________________

     13     ____________________________________________________

     14     ____________________________________________________

     15     ____________________________________________________

     16     ____________________________________________________

     17     Please forward the original signed errata sheet to
            this office so that copies may be distributed to all
     18     parties.

     19     Under penalty of perjury, I declare that I have read
            my deposition and that it is true and correct
     20     subject to   any changes in form or substance
            entered here.
     21

     22     DATE: ________________________

     23

     24     SIGNATURE OF
            DEPONENT:_________________________________
     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-8 Entered on FLSD Docket 06/19/2020 Page 125 of
                      Jimmy Nguyen -178 Volume II Confidential
                                      May 26, 2020                          336

       1    DATE:        May 31, 2020

       2    TO:     SPENCER SILVERGLATE, ESQUIRE
                    TREVOR GILLUM, ESQUIRE
       3            CLARKE SILVERGLATE, P.A.
                    799 Brickell Avenue
       4            Suite 900
                    Miami, Florida 33131
       5
            IN RE:       Ira Kleiman vs Craig Wright
       6

       7    Dear Mr. Silverglate:

       8    Enclosed please find the original errata page with
            your copy of the transcript so JIMMY NGUYEN may read
       9    and sign their transcript. Please have him/her make
            whatever changes are necessary on the errata page
     10     and sign it. Then place the original errata page
            back into the original transcript. Please then
     11     forward the original errata page back to our office
            @1080 Woodcock Road, Suite 100, Orlando, Florida
     12     32803.

     13     If the errata page is not signed by the witness
            within 30 days after this letter has been furnished,
     14     we will then process the transcript without a signed
            errata page. If your client wishes to waive their
     15     right to read and sign, please have him/her sign
            their name at the bottom of this letter and send it
     16     back to the office.

     17             Your prompt attention to this matter is

     18     appreciated.

     19     Sincerely,

     20     __________________________________
            RICK E. LEVY, RPR
     21
            I do hereby waive my signature:
     22
            ___________________________________
     23     JIMMY NGUYEN

     24     cc via transcript:       Vel Freedman, Esq.
                                     Andres Rivero, Esq.
     25     file copy


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 126 of
                                  May 178
                                      26, 2020                                     1
                      12:09 215:16         26th 215:15
     Exhibits         133 230:20           28 216:21                     8
                      13th 270:7
 EX 0001 James         290:1                        3           820,000
 Nguyen 5.26.20       145 272:11,                                239:13 304:7
  219:10,11            18,19               3 263:20,24          88 229:16
 EX 0002 James        15 244:19            300 239:15           8th 270:7
 Nguyen 5.26.20        286:23               304:8                286:3
  229:9,10,11         159784 314:24        300,000
 EX 0003 James        1st 229:17            229:21 230:7                 9
 Nguyen 5.26.20        323:21              34 218:3
  263:20,24                                3:01 329:17          90   215:11
 EX 0004 James                              330:2
                               2
 Nguyen 5.26.20                            3:08 330:7
  285:22 286:2                                                           @
                      2 229:10,11          3:11 332:18
 EX 0005 James        2009 241:15
 Nguyen 5.26.20                                                 @RCJBR    330:16
                       242:18
  289:21,25                                         4
                      2011 286:24
 EX 0006 James                                                           A
                      2012 255:15          4  285:22
 Nguyen 5.26.20
  314:18,20,23        2013 233:25           286:2               ability
 EX 0007 James         283:1 286:25        408 291:3             282:18 293:12
                       315:2,6             4:09 215:16           295:7 309:25
 Nguyen 5.26.20
  323:7,8,10           321:18                                    310:2
                      2014 229:18                               able 231:14
                       230:22 233:21                5
                                                                 242:2 246:12,
          $            234:1 254:17                              19 269:13
                       255:2,6,14          5 289:21,25
                                           50 327:1              274:20 275:19
 $1,000 236:22         323:21                                    282:23 283:4
  237:7               2015 321:20                                295:6 297:1
 $700 237:1           2016 219:19                   6            299:11
 $800 236:24          2017 260:23                                300:13,18
                       261:4,21            6  314:18,20,         305:25
          0            262:3                23                   306:24,25
                      2018 225:4           6th 219:2             308:12
 01914160              233:6 235:14                             about 220:3,
  323:7                288:23                       7            11,22 221:3,
                      2019 247:24                                12,14,15
                       265:5 270:10        7 323:8,10            222:7,9,23,24
          1
                       271:17 286:3        700,000               223:5,16
 1 219:10,11           291:10               229:22               224:6,11,15,
                      2020 215:16          7:01 330:2            22 225:24
 1.1 238:23
                       247:24 271:17                             226:6,8,12
  304:3                                    7:08 330:7            227:8,9,12,
 100 300:19           21 255:10            7:11 332:18           13,16 228:3,
 10:20 323:21         23 219:18
                                                                 5,6 230:3
 11 230:22            23rd 315:6                                 231:2,17,21,
 12 294:18            24 220:19                                  25 232:5,9,15
  297:25               255:10


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 127 of
                                  May 178
                                      26, 2020                                     2
   233:13 234:18       310:5 312:5,        acquired             advise
   235:22 238:5        18 313:3,14          287:10               266:10,15
   239:3,10,13,        315:11,17,21        acquiring            advisory
   17 240:25           316:9,17,22          287:8,14             293:2
   242:9 243:4,7       317:17,19,22        across 244:19        affect 293:12
   244:10              318:21 319:2         262:6                327:5
   245:10,12           321:13 322:11       acted 298:1          affected
   246:24 248:7,       324:6,16,19,         330:23,24            250:19
   11,14,17,20         21,23 326:5,        acting 252:11        affects 253:3
   250:9,10,20,        19 329:19
   25 252:20,21,       330:10 331:2,       action 215:21        affidavit
   24,25 253:17,       5,6                  228:20,23            238:13
   21,25 254:3                              284:5,9             affirmed
                      absolutely
   255:4,13,14,        238:14              actively              216:6 253:15
   18 256:4,5,                              306:15              affording
                      accept 228:8
   21,24 257:2,        268:16 307:10       activity              237:16,18
   8,9,10,13,15                             245:3 281:24        after 220:19
                      access
   260:2,4,15,         220:13,16           actually              225:21 231:5,
   16,19,25            224:6 231:14         223:3 227:25         23 234:11
   261:8,10,11,        243:19 246:8,        259:13 263:16        235:11,12,13
   24 262:3            9,13 247:16,         264:19 284:7         239:6 259:5
   263:6 264:12,       19,22 249:24         306:9 319:6          260:19
   13,16,18            250:17 263:12        321:24               268:11,21
   265:14 266:4,       273:7,20            added 251:8           286:13 296:2
   8 267:5,11,         274:19,20            252:10 286:13        302:23
   17,19 269:5,        288:23 289:12       addiction             321:15,17,22
   11 270:2,4          295:6 324:9          310:20               322:1 330:10
   273:3,6            accessed             addition             afterwards
   276:7,25            251:7                295:3                322:25 327:23
   277:6 278:14,                           additionally         again 217:7,8
   18 280:16          accessing
                       246:16               220:25               218:18 226:18
   281:1,10                                address               289:15 292:25
   285:5,12,15,       account                                    297:8 306:21
                       220:13,16            217:12 224:12
   20 287:7,13                              258:8 262:22,        318:22 332:10
   288:12              224:18,21
                       236:8,10             23 263:1            against
   290:13,16                                286:16,21            218:23 256:25
   291:8 295:2,        262:19 301:20
                       305:2 330:18,        288:19 300:20        257:4 284:5
   3,4,6,11,12                              330:11,16            285:11
   296:1,5             19,20
                      accounts             addresses            agents 313:24
   297:11,16                                                     314:5 316:24
                       224:7                267:8,18,20
   298:13,20                                                     317:2
                      accurate              271:14 272:5,
   299:5,16                                                     ago 223:4
                       282:9 300:19         11,14,19
   300:5,9,12,                                                   293:16 320:23
                       331:12               282:24 298:13
   16,18,22
                      accused               299:13 300:14       agree 228:13
   302:17 304:2,
                       305:12              admonition            230:6 264:20
   7,22 305:5,
                                            292:25               268:24
   10,13,18           acquire 287:1
   306:21 307:1,       291:16              advice 292:11        agreement
   20 309:18,25                             293:1                215:6 260:23
                                                                 275:20,23


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 128 of
                                  May 178
                                      26, 2020                                     3
  278:3 294:25        already                9,12 224:1,8,        270:3,7,16
  295:17,18            227:12                9,12,13              271:17,21,24
  313:12 329:4         257:14,15             225:5,10,11,         272:11,13,20
 agreements            264:13 267:13         18 226:8,22          274:8,21
  302:12,13            291:25                227:3,21,24,         275:5,21,24
  317:10 329:4        also 218:8,9,          25 228:10            276:2,15
 ahead 323:22          10 220:12             229:16,20            277:9,10
  328:3 329:24         232:22 235:15         230:21,23            278:3,4,15,
 all 215:4,10          240:17 243:1          231:7,8,11,          23,25 279:13
  216:15 219:16        253:5 280:12          16,17,19             280:5,6,14
  226:10               286:15 289:6,         232:2,11,15,         281:7,8
  228:22,24            7 293:14              18,19,21,22          282:3,14,16,
  234:9 240:20         297:2 299:13          235:21 236:2,        18,22 283:1,
  241:24 256:18        302:25 304:1          3,4 237:13,          18 284:2,11,
  261:4,21             330:23                15,23 238:1          14,21,24
  263:5,7,10          altered                239:10,13,14,        285:4,7,8,11,
  266:18 267:25        251:11,15             16,23 240:1,         13 286:4,25
  278:24              always 239:20          14,19,23             287:1,8,15,
  281:10,21            263:13 278:3,         241:4,11,13,         18,20 288:24
  284:23 285:5,        7 291:22              18,19 242:2,         289:5,7,15
  12 286:18            295:20,22             12,13,15             290:1,10,15,
  289:2 290:25         313:18 326:7          243:1,3,9,18         18,19,20,21
  302:22 303:3,       am 215:21              244:9,11,16,         291:15,23,25
  10,15,20             219:14 225:9          22 245:1,8,9,        292:20
  308:8 315:7,8        290:25 307:9          10,13,15,18,         293:12,20,22,
  319:25 324:25        322:25 323:6          21,25 246:8,         23 294:9,10,
  325:19 330:3                               16,22 247:7,         25 295:1,2,5,
                      amended
 allegation                                  11,12,14,24          15,16,17,19,
                       229:1,3,8             249:7,9,11,          20 296:20,22
  229:15 230:1,       American
  20,24 305:23                               12,25 250:1,         297:7,16
                       235:1                 6,17,21              298:2,3,12,
 allegations          among 228:1            251:7,11             15,20,23,24
  221:10,12            274:18                252:1 253:2,         299:6,7,10,15
  226:1,13            amount 216:25          4,7,16,18            300:15,22
  231:24,25            238:18 239:4,         254:4,12,16          301:8,21,23
  257:18,22            11 281:24             255:9,10,22,         302:1,17,25
  269:8 270:21         293:11 304:6          24 256:18            303:4,15,19,
  305:11,14           amounts 239:6          257:15,16            25 304:1,4,7,
  310:14,19            253:2                 259:10,11            15,19,20,22,
 alleged              Amy 265:12             260:12,13,19         25 305:1,11,
  253:17,18                                  261:7,8,10,          24 306:5
                      and 215:4,5
 allegedly             216:6,12,18,          13,14,15,16,         307:4,13,15,
  275:24               21,23 217:3,          18,19 262:9,         18,23 308:12,
 allow 283:11          7,10 218:19           19 263:14,15         16,20,23
 allows 322:20         219:2,19,22           264:3,4,17,          309:3,7,17,24
 almost 233:25         220:9,20              20,21 265:4          310:23 312:12
  244:25 329:11        221:11,15             267:9,11,14,         313:12 314:1,
 along 279:25          222:2,10,12,          22 269:4,12,         5,15,25
  301:9,24             13,17 223:2,          13,16,18,21          315:1,2,8,10,



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 129 of
                                  May 178
                                      26, 2020                                     4
  11,18 316:3          253:7 254:23        appear 272:11        argumentative
  317:5,9              255:18 256:8,       appearances           281:12 325:11
  318:19,24            9 259:10,17          217:23 218:2        around 229:24
  319:5,6,8,12,        262:1 271:10,       appeared              235:15 238:23
  18,19,20             20 272:16            305:5,6              270:16 282:1
  321:16               274:7 276:8,        application           289:18 290:11
  322:18,24            10,17 277:24         318:13 319:14       arrangement
  323:14,22            279:21              applies               275:5,8
  325:6 326:9          280:24,25            217:14              arrangements
  327:1,3,18,22        282:24                                    247:13 250:4,
  328:9 329:5,         285:15,20           appreciate
                                            245:24               6
  7,15,17,22           288:24                                   article
  330:2,23             290:16,23           approximate
                                            236:20               259:3,7,14
  331:1,3,7,8,         291:12,15
  10,11,15             292:23 296:17       approximately        as 215:4
  332:14               305:2 306:8,         239:15 291:10        216:6 217:7
                       22 307:2            April 233:25          219:9 221:16
 and/or 215:7                                                    222:6 223:14,
 Andres 218:4,         309:24 317:16        323:21
                       318:20,25           apt 241:3             19 224:1,11
  7 235:9                                                        226:25 228:9
  266:22               320:15              architect
                       325:23,25                                 229:9,21
 Andrew 218:10                              221:23               232:4 234:15
  323:14               327:7,12            are 215:2,18
                       328:16                                    235:20 237:21
 anecdotal                                  216:13 217:18        240:6,24
  240:4,12            anybody 227:8         230:23 235:1         241:3 244:6
 angry 241:4           260:18 301:25        236:2 241:3,         246:24 247:11
 another              anyone 233:4          24 244:17            250:2 253:3
  285:10 307:5         252:1 278:10         247:12,14            258:8,15
                       302:3                249:9 250:5          259:9 260:22
 answer 216:20                              253:13 262:8
  230:11 246:1        anything                                   261:18 268:7,
                       231:9 237:6          265:6,11             13,18 271:16
  261:25 272:2                              270:17 271:5
  279:21 313:16        239:2,5 245:1                             273:5 274:11
                       246:11 251:12        272:10 275:4,        277:13,18,22
  318:22 322:13                             15,18 281:3
  325:12               287:7 304:10                              279:4 280:8,9
                       306:12 312:6,        282:8 283:18,        281:5 282:10
  327:15,18                                 22,24 284:3,
  328:4,7,9            20 314:3                                  284:20,22
                       318:21 319:22        16 285:7,13          286:1 288:22
 answering                                  288:12 289:13
                       331:8                                     290:16,23
  292:13                                    294:17 298:23
                      anyway 329:12                              291:17 292:10
 any 215:21                                 299:14
  216:14 219:15       anyways                                    293:2 295:17,
                       329:11               302:16,17            20,24 298:1
  221:1,9 223:5                             308:2 312:14,
  224:15 225:25       anywhere                                   299:5,22
                       312:22               16 319:7,8,12        300:21,23
  228:6 229:2                               322:14,16
  230:11              apologize                                  301:15,19,24
                                            324:23 327:2,        303:24 304:14
  231:10,12            255:10               4
  238:5 246:11        apparent                                   307:2,14
                                           area 219:15           308:16,17,18
  248:13 250:22        281:17
                                           argument              310:24 312:21
  251:2,17,20,        apparently            295:5
  21,22 252:20         255:8                                     313:19 314:2
                                                                 316:20 320:5


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 130 of
                                  May 178
                                      26, 2020                                     5
  325:2,15             292:21               240:5,11,24,        attention
  326:4 330:23,        295:15,25            25 241:9             219:2,16
  24 331:13,21,        300:9 302:17,        242:4 243:10,       attorney
  23 332:13            24 323:18            17 245:5,6           314:6
 ask 224:15            331:21,25            246:10 247:6,       attorney-
  225:25 226:2,       asking 225:13         21,22 248:23        client 215:7
  3,12 227:5           230:3,15             250:13 253:8,       attorneys
  231:2,20             232:5,16             10,11 254:16,        218:20 318:4
  232:7 233:9,         234:12 262:3         25 255:9            attract
  12 234:6             316:21 322:4,        256:16 257:9         241:12
  236:6,18             5 324:16,18          260:14 262:11
                                            264:5 266:3,        auditor
  237:15 239:1,        327:20                                    244:10
  2 243:22            aspects               18,22 267:9,
  248:24 249:17                             21,23 269:13,       Australia
                       279:4,18                                  240:19 249:4
  251:21 252:3         280:7 291:23         16 270:25
  256:24 257:2,                             271:8 274:6          257:3,5,15
                      assassination                              318:21,23,25
  8,23 258:4,7,        245:3                279:23 280:3
  11,15,18,20,                              281:21 286:9,        325:6 326:10
                      assert 314:13                             Australian
  23 259:16,19                              10,18,25
                      asserted                                   250:16,21
  260:7,19                                  287:11,16,17,
                       314:9                23 288:17,23         252:6,8,12,15
  262:8,11,17,
  18 263:4,6          assertion             289:2,12             258:7,9,16
  264:15 274:14        327:16               290:2,14,21          278:5 293:19
  276:2 277:12        assess 270:25         291:11 292:10        311:7 313:1,6
  288:21,25           asset 241:19          293:7,15             319:3
  289:9 290:25        assets 274:13         294:5,23,25         authenticity
  296:11,13            292:1 305:2          296:18 299:12        270:25
  308:11 311:15        327:2,3              300:4,13            authorization
  313:5,8             assist 281:6          301:23 304:4         232:24 251:7
  319:22,25           assistance            306:2,6,8           autism
  320:3,9              222:16               307:21 312:21        265:10,19
  329:15              Assisted              318:10,11,16,       autistic
 asked 217:11          279:18               17 319:13,21,        265:7,8
  221:14              associated            25 320:8            autonomous
  222:10,12            224:21               322:1 323:20,        316:24 317:1
  224:12              assume 325:20         21,23 325:21        available
  226:15,19                                 326:24 327:2         215:10 222:3
                      assumption            329:16 330:2,
  227:7 231:22         260:6                                     262:12,16
  232:8 235:21                              7,19 331:18          297:1,7,8
                      at 215:23             332:17
  236:2 237:17                                                   310:25
                       219:15 220:7,       attempt
  238:2 243:24                                                  avoid 266:10,
                       12 221:1             234:10
  246:14 247:10                                                  15
                       222:22 223:7
  249:23 250:1,                            attempting           aware 215:3
                       224:8 225:10,
  4,6 260:25                                319:4                253:14 259:20
                       23 227:25
  267:14 275:1                             attempts              265:6,11,14,
                       228:19,22,25
  276:5 277:17                              222:2,9 245:4        15 271:5
                       232:6,11,14
  280:5,16                                  250:23               272:10,15
                       233:6,19
  282:2,20                                 attend 290:18         275:4 302:16,
                       234:24 236:1,
  290:18,22                                                      17 312:16
                       9 238:18,25


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 131 of
                                  May 178
                                      26, 2020                                     6
  313:10,18            325:12               8 284:1,2,7,         305:11,23
  314:2,4              327:20,22            11,15 286:13         307:13 325:4
 away 223:10          Bates 314:23          289:1 293:9,         330:11
  231:6 245:20        battles               19,20 295:20        believe
  246:7 259:11         250:20               296:21 302:23        222:12 233:1
  321:18 322:2        bear 292:12           304:9 305:17         235:7,9 238:9
 Ayre 227:9           became 222:1          318:10 322:24        239:5,13
  264:4,11,13,         235:16 244:22        325:8 329:2          243:25 255:10
  23 275:5             245:11 311:3        before 216:8          263:20 269:22
  292:20               314:2                217:24 219:25        274:19 289:13
  326:12,19           because               220:3 221:21,        291:8 292:10
  332:5                216:11 222:7,        25 222:4             293:14 304:7
 Ayre's 264:5          23 223:11            242:17 249:1         308:3 309:6
  290:21               226:6 227:25         250:10 263:21        321:19 323:7,
                       228:10 231:9,        286:7,8 287:5        25 325:23
                       14 239:25            289:24 290:9         331:19
          B                                 303:2,22            believed
                       240:14,20
                       241:1,4,8            318:19,23            239:15 244:11
 back 221:22                                322:17 323:16
                       244:9,15                                  247:22 250:17
  229:24 240:14                             324:20
                       245:14 248:25                             262:16 263:11
  246:20 247:24
                       252:12,13           began 298:21          291:14 310:10
  248:2,21
  249:20 250:1,        255:25 258:1,       begin 216:8          believes
  3 275:10             12 259:19           beginning             277:7 326:23
  276:18,21,23         267:10,21            222:24 224:23       bell 224:19
  279:10 290:10        273:15 277:17        241:8,9,14,17       belonged
  298:15               278:11 281:4         276:11 299:3         230:8 262:19
  309:17,24            285:5 286:19         300:3               belongs 263:2
  328:12,14            287:24              begun 241:15         beneficiary
  330:6                289:11,14           behalf                243:2 255:15
 background            291:2,11             215:20,24           besides 302:1
  267:14 318:2         304:5 307:11         216:10,12           best 239:11
  331:15               310:14,19            217:15 218:7,        308:16,17
 bad 218:13            315:20,25            9,11,19
                       319:16 331:17                            better 298:25
  245:16 282:14                             242:25 287:2,        312:19 331:17
  302:18              been 216:5            24 314:5
                       221:24                                   between
 barrier                                   behavior              226:22 227:2,
  331:16               222:21,23            218:15
                       223:3 235:24                              21 229:19
 base 271:15                               behind 230:23         240:1 246:21
                       236:9 240:17        being 215:4,
 based 219:21          242:17                                    262:9 275:5,
  243:5 268:13                              15 225:9,10          8,21 277:9
                       249:11,18            227:23,25
  295:15               251:3,6,15                                279:20 280:3
 Basically                                  242:24 254:4         281:6 283:18
                       257:14,19            264:19 265:25
  221:22 240:22        267:13 269:1,                             285:2 294:25
                                            269:11 274:10        295:17,19
 basis 230:11          4 270:18             282:23               298:1 299:5,
  272:2,22             271:14,16            287:12,13,14         10 302:14
  279:10,21            272:5 273:3,6        289:4 295:5          306:4 313:12
  321:6,21             274:23 275:1         302:17,19            314:24 315:2
  322:10,18,19         276:16 281:7,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 132 of
                                  May 178
                                      26, 2020                                     7
  319:5 326:25         273:5,8,11,         board 292:15          24 319:4
  330:23,25            12,13,24             293:2                321:16
 beyond 233:14         274:2,12            boards 301:23        businesses
  251:18,23            275:11,15           bonded 248:22         297:18
  256:8 284:2          276:12               249:15,16,19        but 218:15
  289:8 328:3          278:15,17,20,        250:2,5 254:3        219:15 220:5
  331:23               23 279:1,3,4,       books 244:15          221:11 223:5
 big 228:1             19,24 280:8,        born 244:18           224:13 225:12
  262:5,7 319:5        12,13 282:23                              226:10,20
                       285:3,6,14          both 227:17
 Binary 322:6                               228:11,12            227:20 231:4
 bit 238:11            287:1,8,10,                               232:3,12,13,
                       12,14,17,18,         253:25 264:20
  242:11 262:8,                             270:2 304:15,        19 233:2,16
  10,12,18,22,         20,24,25                                  234:11 235:13
                       295:4,16             20
  23 263:1                                 bothered              237:6,8
  286:19 287:23        296:9 298:13                              238:3,11,23
                       299:8,14             245:17
  307:12 309:20                                                  239:11 241:20
                       300:11,14           bottom 323:20         242:16 245:22
 Bitcoin                                   bought 240:5,
                       303:4,10,11,                              246:3 247:3,
  220:11               15,19 304:3,         13,22 287:21
  221:17,24,25                                                   8,10,15
                       13,18 308:24        break 329:13,         248:12 250:25
  222:11,17            310:15,16            21
  223:19,22                                                      251:11 254:13
                       315:8,10,19,        breaking              255:17 260:3
  224:4,11             20,23 316:1,
  227:24 228:4,                             240:7 267:6          261:17 263:16
                       2,3,6,9,10,         Brendan               267:14 269:24
  9,12,14              11,13,15,16,
  230:7,24                                  259:3,14             271:3 273:6,
                       18,20,25            Brenner               19 274:22
  231:7,11,14,         317:2,10
  15,21 235:22,                             218:10               275:9 276:23
                       324:2,5,9,21,       brief 216:9           278:22 281:9,
  25 236:4             23,25 325:3,
  238:18,22,23,                             330:5                23 282:4
                       8,10 326:5,6,                             283:11 284:3,
  24 239:4,6,                              briefing
                       8,9 327:2                                 16 287:15
  11,13,14,16,                              238:7
  17,18,21            Bitcoin's                                  289:8 291:23
                                           briefly
  240:14,24            245:7 267:22                              293:20 294:7,
                                            219:24 220:6
  241:2,5,7,8,         331:15                                    16 296:9
                                            286:4
  13,15,17,19         Bitcoins                                   297:6 300:19
                                           bring 219:2
  242:18,23,25         229:21                                    302:4 304:9
                                            229:14
  243:9,14,19         bite 301:4                                 305:10 306:4
                                           broad 319:16          309:7 310:24
  244:7,18,23         block 241:8,
                                           broke 226:17          311:1 316:12
  245:8,13,21          15 244:18
                       271:15 316:25       BSV 331:20            322:4 324:8
  246:3,8
                       317:2,11,23          332:3                326:23 327:3,
  248:3,5
  253:19               319:12,17           built 318:20          5 328:3
  255:20,21,23        blocks 273:14        bunch 314:25          329:13 330:17
  256:7,10             275:12              business             Buterin
  261:14 263:5,       Bloom 253:16          235:23 245:15        284:13
  8,10,12,16           269:20               253:4 277:22        buy 245:1,8
  264:19 267:6,       Bloom's               278:10 293:13        287:17
  8,18,20,22           269:24               308:16,19           by 217:17
  270:14 271:7                              311:9 318:20,        218:12,21


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 133 of
                                  May 178
                                      26, 2020                                     8
   219:13 229:13       264:23 275:5        careful 243:6        change 250:17
   230:14,18           290:21,23           carry 249:7           266:14
   234:5,14            291:14,16,22        case 215:10          changed 233:2
   239:22 249:10       292:20               218:5,6              251:8 252:9,
   253:15 255:11       326:12,22            222:24 226:6         10 291:20
   257:14 258:3,      Calvin's              229:9 235:22        changes
   14,19 260:7         227:15,19,22         237:13 238:19        252:4,7,14
   264:1 266:13,       228:5,14             242:21 243:10        307:14
   19 268:19          came 243:22           257:14,15           changing
   272:3,9             252:19 255:17        264:16,18            232:25 307:5,
   273:22 275:24       271:3 294:9          266:11,16            10
   277:20 278:24       329:19               268:5,9             Chappelle
   279:12,22          can 216:8             269:6,9 270:2        215:19
   280:15 281:15       220:2 222:19         273:10,17
   282:6 283:16                                                 characterize
                       226:17 228:21        281:10,23            251:4 279:10,
   285:24 288:8        244:14 247:3         282:7 284:8
   289:23 291:5                                                  19
                       249:5 251:16         285:11              cheat 244:14
   292:22 293:20       252:2 259:1,         290:15,17,20,
   294:1,22                                 24 293:5,8,9,       check 235:21
                       24 260:11
   299:4 300:9         267:3,12             11 295:13           Chesher
   303:12              281:16 284:16        300:9 305:25         314:25 323:14
   305:11,19           286:5 288:6          306:7 307:13        chief 292:10
   306:13 308:1,       289:10 290:12        312:6               children
   10 311:14,21        299:1 300:22        cases 235:25          241:1 245:19
   312:7,15            305:17 308:14        257:20 283:25       chose 234:12,
   314:7,22            320:4 321:13,        285:16 327:4         13,21
   318:16,17           21 322:25           cash 222:3,10        chunks 310:25
   320:10,17,24        327:18 328:4,                            circumstances
   321:9 322:3                             casual 300:3
                       11 329:22           catch 331:24          277:1
   323:12 324:7,       330:24 331:8        CEO 293:2            civil 229:4
   22 325:16,22       can't 238:2
   328:14,15,20                            certain              claim 277:8
                       271:19               216:16 249:8         293:17 326:25
   329:1 330:8         284:12,13
   332:4                                    281:22 307:14        327:1
                       290:8 302:3          308:12              claimed
                       305:16 308:7                              239:19 262:19
                       312:8,12            certainly
          C                                                      271:6 302:24
                       319:15,17            217:8 237:6
                                           certified            claiming
 call 225:21           320:11 321:10                             268:4 281:5
  305:4,8              326:4 327:25         215:12
                                           chain 241:8,          324:1 325:9
  313:21 329:19       cannot 224:2
                                            15 244:18           claims 262:22
 called 242:20         315:8 316:8                               263:2 265:6,8
  255:2 284:14        capability            314:24 315:2
                                            317:11,23            297:23 298:5
  305:9,10             282:11
  306:14,18                                 319:12,17           clarify
                      capacity                                   229:18 264:12
  314:14               289:6 293:2         chair 293:3
                                           chairman              299:17
 calling              care 315:11
                                            292:15,16           clear 216:10
  284:25              career 237:4
                                           chance 290:20         238:22 239:20
 Calvin 227:9,                                                   241:16
  11 228:18


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 134 of
                                  May 178
                                      26, 2020                                     9
  242:13,16            271:19 309:18        278:4,6             computing
  299:18 300:12        312:5,13             293:19 295:20        240:21 241:2
  319:24 324:8         320:16 321:7         300:11 315:10       concede
 client 224:4          324:18               319:3                226:21
  256:7 313:23        commentary           company              conceived
  314:6,16             269:4 273:3          232:1,17,22          321:22
  327:25              commenting            233:8 239:22,       concept
 clients 314:6         238:11               23,24 240:2          319:10,17
 clock 329:17         comments              249:17 250:24       concern
 close 223:12          227:15               255:2,14,23          228:15 306:8,
  263:14              commercial            287:19 303:25        15,18 328:7
 closest               237:3 244:23         304:6 318:15        concerned
  304:10              committing            325:8                305:9
 co-counsel            305:5               company's            concerns
  218:10              common 279:24         229:25               305:5,8
 code 309:3,5          317:23              compel 217:4,        conclude
  310:8               commonly              7,8 270:14           279:15
 coded 310:15          249:3,10            competing            concluded
                      communicate           285:2                332:20
 coder 310:11
                       267:16 298:3,       complaint            conclusion
 coding 224:4
                       12,22 307:18         221:8 225:15,        268:24
  309:25 310:2
                      communicated          20,21 226:1,9
 coin 271:15                                228:20,25           conclusive
 coins 246:9           224:10 252:21                             254:16
                       284:12 297:21        229:1,3,5,8,
  271:20 273:17                             15,16 230:1,        condition
  304:7,8              301:21 330:9                              310:23
                                            20,25 231:23
 collaborated         communicating         235:20 236:3        conditions
  276:3                267:10 294:5                              249:9 291:23
                                            238:22
 collaboration         298:17 313:25        257:18,21            296:22,24
  320:5               communication         261:17              confidential
 collect               233:19 255:5                              264:3 286:11
                                           complaint's
  285:18 288:18        281:6 300:1          226:13               291:2 332:13
                       305:18 316:16                            confirm 286:5
 combined                                  complaints
                       331:9                                    conflict
  305:2                                     228:23,24
                      communications                             235:21
 come 220:6            220:21 228:6        completely
  236:6,11,14                               253:16 317:5        conflicting
                       264:3,9                                   280:17
  249:14 250:1,        267:15 284:15       compliance
  3 254:11                                  248:10,11,15,       confused
                       290:11,13
  260:18,21            293:15 294:9         18                   281:4 304:2
  266:8 269:11                             comply 282:18        confusing
                       297:15
  291:6 319:21         305:10,21           computer              239:10 246:22
  326:15                                    242:24 251:6        confusion
                       326:19 330:12
 coming 247:23                              304:4                242:11 299:3
                      community
  248:2,21             241:19              computers            connection
  284:24 328:9                              240:5,14,15,         264:5
                       268:12,17
  332:10                                    22 241:5            Consensus
                      companies
 comment               250:16 251:6         256:6,17             259:4
  238:10 260:19
                       252:12,13


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 135 of
                                  May 178
                                      26, 2020                                     10
 consent              contradicting         263:20 274:8        countries
  258:22               307:4               corporate             249:4,11,13
 consequences         contradiction         244:14              country 243:5
  280:20               281:17,21            297:13,17            259:24 260:1,
  326:12,17           contribute           corporation           8,17
 consideration         320:12,18            278:12              couple 284:21
  232:20              contributed          corporations         courier
 consistent            282:2 296:23         278:7 295:22         248:22
  225:2 261:22         321:2 322:6         correct               249:15,16,19
  277:25              contribution          217:21 225:7         250:2,5 254:3
  311:22,25            309:14               229:23 234:17       course 261:15
  312:6 315:16,       control               235:17 260:2,        270:13 317:17
  22,25 316:4,6        239:4,23             4 271:7              321:17
  326:1,2,8            241:23 242:22        288:19,20           court 216:11,
 contact               254:17               314:19 315:15        20 225:19
  222:25 235:5,        272:13,20            323:4,8              248:10
  9 236:5 297:2        273:4,16            corroborate           269:13,16
 contacted             274:5,10             251:17,20,22         271:9 282:14
  267:9                295:8 324:2          270:21               294:13 299:1
 contained             325:7,10            corroborated          300:7,15
  243:20              conversation          307:24               314:19 323:8,
 content               250:25 255:18       cost 315:8            9 328:11
  326:18               257:9 264:17        could 217:10          331:4
 contents              266:7 277:1          218:14 220:14       courts 314:4
  264:8 300:1          295:1 298:19         225:13 231:9,       coverage
  305:20               300:8,21             12 234:19            225:18 269:2,
 context 242:6         320:8                237:13 238:20        4
  250:20 265:4,       conversations         240:5,14            cow 240:18,23
  9 278:9              215:4,7              241:18 245:1,       Craig 216:13
  283:7,15             219:23 220:4         2 247:16             218:4 220:7
  284:19 289:4         221:3 222:18,        249:5 250:3          221:10,17,22
  312:4,14             22 224:24            257:1 259:10,        222:12,16
  316:15               225:23 238:17        17 272:21,23         223:1,7,10,
  323:18,19            246:23 252:25        274:10 286:9,        11,17,22
 continuation          265:5 278:9          13 290:23            224:8,12,13
  216:17               285:20 290:15        297:14 300:10        227:10,21,23
 continue              295:11 297:10        304:16 307:24        228:3,9,10
  322:18               299:10,21            309:17,20,23         229:17 231:7,
                       300:4 331:16         310:7,15,20          18,20 232:18
 contract
  317:10              conveyed              318:3                233:20,24
                       298:8               couldn't              234:16 235:13
 contracts
  308:21 317:22       conveying             252:12               236:18 238:17
  318:1,6,13           298:21              counsel               239:12 240:11
  319:11,15,16,       cool 240:20           218:15 225:13        246:17,23,25
  18 320:2            copy 215:12           237:21 266:25        247:13,15
                       222:11               282:22 292:20        252:1 253:4
 contradicted
                       225:15,20           count 229:4           254:12
  308:3
                       229:8 248:3,4                             255:19,23



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 136 of
                                  May 178
                                      26, 2020                                     11
  256:17 259:5        crashing                                   305:1 308:15,
  260:11,25            256:18                       D            17,18,20,23
  261:3 263:10        create 222:2,                              309:2,10,13,
  264:19,20,21         9 244:6             dark 244:24           17,23 310:7,
  267:11,15,25         245:14 246:4         245:8                10,15,19,22,
  268:3 269:18         250:18 276:10       data 231:9,12         23 311:3,9,24
  270:1,4              316:19,24            243:18 251:8         313:5 315:7,
  272:12 273:3         317:5,14             263:11 275:18        18,24 316:1,
  277:3,9,18          created 246:2         289:11,16            3,5,9,11,24
  278:7,11,17          251:8,10                                  317:4,9,14,20
                                           database
  279:24 280:4,        276:8,17                                  319:22,25
                                            310:16
  12,19 282:22         315:10 316:2                              320:5,12,14,
  283:8 284:25                             date 215:11           25 321:2,17,
                      creates              dated 260:23
  285:7,18             240:21                                    18,25 322:2,6
  288:4,11                                 Dave 220:9,           323:22 324:2,
                      creating              13,15 221:6,
  289:7 290:17         244:12 304:23                             9,20,25
  292:19 293:19                             7,13,16,19,22        325:3,6
                       318:25               222:7,11,13
  294:10,25                                                      326:6,7,9
  295:1,15,19         creation              223:4,8,9,10,
                       227:24 228:9,                            Dave's 223:16
  296:6,16,18,                              12,14,25             224:3,6,22
  22,24 297:2,         12,13 261:14         224:3,14
                       276:3 319:23                              230:21 231:5,
  13 298:15,16,                             226:13,22,25         8,13,15,21
  20 299:15,21         320:1 321:2          227:3 229:20         233:25 234:11
  300:9,12,17         creator               230:23 231:5,        263:12 296:15
  301:24 302:9,        221:23 228:4         6,10 232:17,         309:25 310:2
  18 303:25            236:4 262:14         19 239:14,16         316:14
  304:1,4,6            264:19 273:11        246:14,17           David 220:6
  306:1 307:18,       credible              247:10
                       254:16                                   day 234:24
  22 308:3,18                               249:18,23
                                                                 235:16 243:19
  314:25 315:6        Cristina              250:4,6
                       215:19               255:20,21,22,       days 215:11
  316:1,9,12                                                     222:17 240:13
  318:19,23           criteria              24,25 256:2,
                                            9,13,18              280:8 295:16
  320:15               301:4,8
  321:14,18,25                              262:9,19,23         de-
                      crypto 302:18                             designations
  323:13              cryptocurrency        263:4,10,11,
  324:19,20                                 13,16 275:24         332:14
                       268:12,17                                deal 291:3,
  325:3 326:7,        cryptography          276:2,7,19,21
  13,23 330:23                              277:9,12,18,         15,16,24
                       301:22                                    306:6 327:23
  331:1,2,9,17,                             22 278:11,15,
                      currency              18,25 279:2,        deals 292:11
  18                   222:3 228:2
 Craig's                                    3,6,14,15            293:1
                       235:25 244:8         280:4,6,13,14       dealt 307:21
  221:7,12            current
  222:25 230:12                             294:25 295:19       death 223:16
                       250:15               296:2,3,6,7,         233:25 234:11
  244:6 279:13
                      custody               15,18,20,21,        decade
  293:12 294:24
                       274:12               25 301:10,15,        311:10,25
  295:5,19
  298:9 299:11        cut 309:20            20,23 302:1,6       deceive
  300:11 325:2                              303:3,16,20          269:23
  331:14                                    304:1,7,13,
                                            19,22,25


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 137 of
                                  May 178
                                      26, 2020                                     12
 decide 327:24        denying              devote 293:12          11,17,20,25
 decided               269:20              did 217:4              263:4,5,7,10,
  257:14 291:16       depend 266:2          220:25 221:1,         15,16,17
 decision             depending             15,19 222:6,          265:16,21
  295:10,14,24         237:5                7,13,20               266:2,6,10,
  328:1               deposit 249:5         223:4,19              14,20 267:17,
 decisions            deposition            224:3,6,15            19 270:1,4,24
  265:18               215:14               225:8,15,21,          271:10
 declaration           216:18,21,24         25 226:2,3,           273:23,25
  219:4,6,7,9          217:3,6 218:2        10,12,16,20,          274:1,3,14
  220:19 264:2         219:10 242:5         21,24 227:2,          275:10 276:2,
  266:24 270:19        256:16 266:5,        5,8,9 229:4           6,18 277:6,12
  281:5 283:17         9 288:17             231:2,4,16,20         278:14 280:11
  286:2,11,15,         314:23 318:5         232:6,7,9,11,         282:12,15,17
  18,20,24             327:16 330:22        12,13,15,25           283:3,7
  287:3 290:1,3        332:13,20            233:4,9,12,           285:15 287:7
  294:12,16,18                              13,24 234:6,          288:1,9,18,
                      depositions
  297:20                                    18,20 235:5,          21,25 289:9
                       281:9                                      291:15 292:3,
 declarations                               6,7,8 236:6,
                      describe              7,11,13,14,18         20,23 293:5
  218:24 270:7,        297:10 314:15
                                            237:15,18,22          294:8,11
  12,16,18            described             238:3,10,13,          296:2,5,11,
 deemed 291:1          242:20                                     13,15,24
                                            17,24 239:2,
 deep 237:12          deserve               8,18 241:6            297:3,12,15,
 defamation            277:11               242:9,14              20 299:2,18,
  283:25 284:5,       designate             243:4,7,10,           23 300:25
  9                    332:12               13,16,22              301:8,9,11,
 default              detail 250:13         244:2,5               13,15,17,25
  217:13               256:4 305:23         246:3,8,12,19         302:4,7
 defendant            detailed              247:8,9,10,           303:3,13,18
  218:5                252:20 300:8         18,25 248:14,         304:12,17,22,
 defending            details 223:5         21,24 249:2,          25 305:1,4
  236:15 318:5         226:10               14,17,18,22           308:11,15,20,
 defense               233:13,17            250:12 251:2,         23 309:1,10,
  231:24 232:3         252:9 255:19         14,17,20              18,24 310:2,
  294:14,19            281:10 320:15        252:3,11,17,          7,10,13,17,18
  295:24 297:22       determine             24 253:13,24          311:3 312:20,
  298:3,4              300:10 319:8         254:5,6,10,           21 313:1,5,8,
  302:12,13                                 14,17,18,21,          11,14 315:23
                      developed
  314:24 323:7         311:8                25 255:7,12,          316:23 317:4,
  329:3,4                                   13,16,19              8,13 318:8,14
                      developing                                  319:22,24
 Delich 218:8          294:14,19            256:2,9,13,24
 demonstrate                                257:2,8,11,           320:3,8,12,18
                       298:2                                      321:5,18
  295:7                                     18,23 258:4,
                      developments          7,12,15,20,           322:1 324:25
 denied 293:9          292:23 293:5                               325:23 326:9,
                                            23,24 259:3,
 Denis 249:14         devices               5,16 260:1,7,         11,16 327:15
  255:2                240:21 241:2         10,18,21              328:21 329:7
 deny 217:4            242:24               261:20 262:8,         330:11 331:10



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 138 of
                                  May 178
                                      26, 2020                                     13
 didn't 217:12        disagreed             300:17 305:23        317:10
  221:10 223:21        254:12               318:11,12           distributing
  226:9 228:24        disappeared           319:10,19            246:16
  231:20 232:24        296:19               325:4               District
  238:4 239:1         discovered           discussing            218:23
  246:11 249:21        250:18               223:1 232:23        diversity
  250:23              discovery             233:16               268:5,6
  251:21,22            288:2,4,10,12        249:15,16           do 216:1
  252:9 254:7          289:1,15             250:13               218:24 219:3,
  255:14              discuss 223:4         254:13,23            6,8,24 220:22
  258:11,18            225:22               265:3 271:4          225:5 229:14,
  259:19 263:6         226:10,16,20         287:22 297:19        25 230:3,19,
  279:2 288:23,        231:16               319:20               24 232:4,25
  24 301:8             232:11,13           discussion            233:3,21,23
  305:8 307:16         238:17 242:14        235:18 253:24        234:11 235:21
  310:21 326:21        252:17 254:6,        255:12,13            238:14 240:5,
  331:24               7,10,14,18,21        258:24 266:3         24 241:4
 dies 303:1            262:25 263:16        270:1,4              242:6 244:16
 difference            265:21 266:3         276:23 291:1         246:11 248:10
  261:13 285:2         270:24 271:10        300:16 307:2         250:25 253:4,
  299:5 306:3          281:2 282:12,        329:22               5,21,23 254:2
  319:5                15 283:3,7          discussions           256:19,21
 different             292:3,23             221:3 252:20         259:12,22
  222:1 286:21         293:5 297:12,        264:12 265:1         264:5 265:25
  287:19 302:11        15 299:23            269:2 284:19         266:25 267:24
  303:11 322:21        307:16 310:2         285:15               268:3,5,11,
 differentiate         318:8 322:25         289:17,18            20,23 269:20
  246:21               326:11,16,21         290:22               272:16 273:12
 differently           328:21 329:7         291:12,22            274:23,25
  223:15              discussed             292:7,9 296:1        276:25 278:4
 difficult             221:6,9,11           300:23 326:2         282:20 283:20
  267:10 321:13        223:13 224:8        disgruntled           286:23
 digital               231:3 232:18         250:15 252:4         289:19,24
  222:3,10             236:11 239:5        dismiss 238:8         290:2,16
  228:2 235:25         247:20,21            268:9 293:8          291:6,16,19
  244:7                253:1,3,6           disorder              294:2,4,14,
 direct 216:7          254:11 258:6         265:19               18,19,22
  219:16               262:24 263:3,       disprove              298:5,25
                       9,18 264:22          270:20               299:13
 directed
                       269:7,17            dispute 226:6         300:22,23
  286:25
                       271:2 277:3          236:3 239:17         302:12,21,23
 directing                                                       307:17 308:2
                       280:19,21,23         243:10
  216:11               282:16 283:1,                             310:25
 directly                                  distinction
                       12,14 286:3                               315:11,13
  291:12                                    240:1                317:16 318:17
                       287:9,16
 director              292:6,18            distraught            319:23 322:18
  258:16               293:11,13,24         244:22 245:11        323:25 325:8,
 directors             294:23 295:9,       distribute            23 327:19
  233:1                23 299:13            246:15 249:24        328:8 329:2,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 139 of
                                  May 178
                                      26, 2020                                     14
  18,24,25              224:5,21            294:3,6,7,15         259:9,12,16,
  331:8,19              225:11,16,19        296:21,25            22 261:7
 document               226:15,19           297:5,9,19,24        262:8,17,18,
  255:15 261:23         227:7,11            301:12 302:4,        21,25 263:4
  262:4,5               229:2,6             9 305:9,22           265:6,12,16
  263:22 268:18         230:2,11            306:11,17,21         266:25 269:8
  269:3 308:12,         231:3,18,22,        309:7 310:4          270:7,21
  13 315:3              25 232:8,11,        311:19               271:5,16,23
 documents              12,13,16,18,        313:10,16            272:17 273:23
  250:18 251:3,         25 233:1,16         315:20               274:14,16,24
  5,8,11 252:5,         234:9 235:12        316:16,21            275:5,10,21,
  14 261:17             236:16,21,25        320:14,21            24 276:2,6,18
  262:1,2               237:6,7,17,25       322:19 323:17        277:6,12,21
  267:25 268:14         238:11,15           324:5,21             278:14,19
  269:6,12              239:5 241:20        325:2,3,20,25        280:16 281:6
  270:25                242:19 243:9,       326:18               282:12,17
  288:14,18             24 245:5            327:11,17,21         283:4,18
  289:12 302:14         248:1 250:13        328:19,24            285:17 286:2,
  305:7,12              251:5,12            329:6 330:15,        24 287:4
  306:2,5,9,16          252:7,19            17,20,25             288:14
  307:14,16             253:11              332:8,14             289:12,16,25
  329:3                 254:13,22          done 223:15           296:1 297:16,
 does 224:18            255:7,16,17         229:1 252:14         22 298:1,4,8
  227:20 253:7          256:4,8,11          272:24 278:5         301:5,9,25
  272:13,20             257:6,12,21,        295:22 322:13        302:6,16,19,
  273:9,16              22 258:1,6,12       329:11               23 303:3,14,
  274:11 277:11         259:7,13,14        down 229:14           18,23 304:12,
  285:1 289:12          260:3,24            254:12 261:18        17 305:1,5
  317:25 318:5          261:5,14            286:9 287:13         306:8,15
  327:7,12,14           262:7,15            300:20               307:3 308:11,
  328:16                263:9 264:13       Dr 217:15             15,20 309:1,
 doesn't                265:23 268:7,       218:4 219:19,        10,16,22,24
  223:11 228:7          22,25 269:10,       20,23 220:2,         310:3,7,10,
  247:4 273:9,          24 271:2,3,18       20 223:17            13,18 311:6,
  10 274:5              272:1,4,7,21        224:22 225:3,        16,23,24
  282:10 290:4,         273:19 274:18       22 229:23            312:16 313:1
  8                     276:1,5,16,         230:3,6,20           315:17,22
                        22,23 277:18,       231:2 232:5,9        316:23 317:8,
 doing 232:24           24 278:16                                13,16 318:9,
  240:12 241:2                              235:6 237:15
                        279:9,21            238:13,24            15,16,17
  255:23 293:22         280:2,18,21                              323:21 324:1,
  298:22 301:7                              239:3 242:5
                        281:1,9,13,20       248:4,14,20          9 325:9,17
  319:1,3,5,6,          283:13 284:7                             326:2,19,21
  13 323:22                                 249:20 250:8
                        285:19 286:7,       251:18,23            328:22 329:2,
 dollars 237:5          10,11,15,18,                             7 330:10
 domain 224:21                              253:16,24
                        20 287:15           254:3,6,7,16,        331:19
 don't 218:3,           288:13 289:8                            draft 222:11
                                            19 255:1,6,
  12,13 220:5,          290:4,7,9           12,13 256:24         238:9,10
  17 221:4              291:10,11           257:2,23
  223:5,14,22


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 140 of
                                  May 178
                                      26, 2020                                     15
 drafted              e-mails              eligible             entities
  224:16 286:13        251:11,14            319:9                278:8
  290:5                288:24,25           else 222:20          entitled
 drafting              289:10 294:6         227:8 252:1          302:18
  286:5                330:20               273:20,24           entity 278:13
 drive 263:13         each 224:7            274:2 301:25        equal 216:22
 drives 231:8          302:14               302:4 318:2         especially
  263:13,15           earlier              emergence             237:12 267:5
 driving               223:17 233:10        245:7                286:21 305:24
  227:24 285:5         262:12,14,16        employees            essentially
 drug 296:5            289:17 295:18        250:16 252:4         228:12 245:20
  310:20               301:19 303:24       Encrypt               275:19
 drugs 245:1,          325:2                313:12              EST 215:17
  2,19 296:3,6,       early 217:6          encrypted             330:2,7
  7,8,16,23            222:17 225:4         243:14,18,21,        332:18
  310:23               240:13 245:5         22 244:1,2,5        establish
 due 310:20            247:24 267:22        245:23 246:2,        295:2,12
                       268:9 273:13         4,6,7,10,13,         297:11
 duly 216:5            280:8 295:16
 during 238:16                              16,20,25            established
                      easier 267:16         247:4,6,12,          268:18
  295:11 296:1
  297:10 309:21       economic              16,23 249:25        estate 228:17
                       291:22 292:2         253:18 267:7         234:2 238:21
 dynamics                                   271:24
  285:4               economics                                  264:20
                       291:15,19            274:17,22            291:17,25
                      edit 222:12           275:10,12,14,
          E                                 16,18 298:14        estate's
                       280:6 309:17,                             228:11 292:1
                       23                   299:6 331:6,
 e-mail                                     15                  estimates
                      editing                                    238:23
  220:13,16            220:8,10            encryption
  224:7,11,18                               246:25 299:4        evaluating
                       223:24 279:4                              291:22
  229:17,19            294:8 310:24         331:11
  230:4,13,21                              end 217:6            even 242:2,18
                      educating                                  245:3,9
  231:1,2,3,17,                             219:16 259:11
                       285:12                                    246:11
  18,19 233:19                              283:1 321:19
  236:7,10            effect 225:12                              261:13,14
                       282:16              endeavor
  255:5 288:18,                             237:11               273:7 300:22
  21 303:7            efficient                                  319:2 321:23
                       244:9               ended 291:18          324:4,20
  306:4 309:16,
  22 314:24           effort 282:22        engaged 264:3         325:6 327:4
  315:1,5             eight 274:16         Enron 244:14         events 253:4
  316:8,22             320:23 329:20       ensure 307:3          307:23
  323:13,15,20,       either 230:2         enter 215:24         eventually
  23 324:1,5,6,        274:3 290:7         entered 259:6         233:6 234:15
  8,17,19              302:12 312:12        329:5                271:6 299:18
  325:5,20,24          321:7 322:7         Enterprises           320:2
  326:1,4              325:25               287:1               ever 224:3
  330:10,11,16,       electronic           entire 274:21         226:24 230:3
  18                   222:3               entirely              231:2 232:9
                                            242:16               233:24 234:6


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 141 of
                                  May 178
                                      26, 2020                                     16
   238:17,24           9                   excuse 219:6         express
   241:20 243:13      every 270:18          255:8 287:21         306:14,18
   247:20,25           307:12 329:18       excused              expressed
   249:14 250:22      everything            332:19               228:18
   251:14,17           247:4 281:23        executed             expressly
   252:3,17,21         282:5,11             261:4                216:15
   254:6,14,21,        301:10              executive            extensive
   25 255:5,12,       evidence              292:10               238:5 252:25
   13,19 256:11,       251:17,20,22        exhibit               284:20
   13,21,24            254:16,25            219:10,11           extensively
   257:2,8,23          269:9 270:3,         229:9,10,11          282:1
   258:24 259:3,       22 285:16,19         263:20,24
   16,22 260:7,                                                 extent 222:25
                      evidentiary           268:21 285:22        236:5 280:10
   21,25 261:3         253:10 270:13        286:2 289:21,
   262:8,17,20,                                                  289:15
                      evolved               25 314:18,20,       eye 282:18
   25 263:4,7,9,                            23 323:7,10
   22 265:16           224:25                                   eyes 286:5
   270:1,24           ex-wife 233:7        exhibits
   271:2,10           exact 225:12          268:13
                                           existence                     F
   273:23 274:1,       233:17 307:16
   14 275:20,23       exactly               262:10 313:14
                                                                facilitate
   276:2,6,18          238:22 247:21       expect 231:20         298:4
   277:3,12            250:12 280:3        expensive            facilitated
   278:16              302:4 319:16         237:11,14            239:3 297:22
   280:16,19          EXAMINATION          experience           fact 223:13
   282:12,17           216:7                235:24 237:9         227:22 228:7
   283:3,7            examined              313:22               240:4 253:1
   286:11,15           216:6               expert                254:14,15
   287:4 292:3,       example               265:11,14,19         261:11 264:18
   23 297:15           244:13 249:8,        270:25               270:2 278:15
   299:23 300:25       10 250:2            explain 220:2         292:18 300:13
   301:9,15            267:7 273:10         233:24 263:11       facts 270:3
   302:7,9             278:6 285:10         267:14,16
   303:3,14,18                                                  factual
                       294:23 295:22        269:13,15            253:15
   304:12,17,22,       306:3                281:16 284:22
   25 305:1,4                                                   failed
                      examples              299:1,11,15
   306:17,21                                                     245:12,13
                       251:2,14             301:7 306:24
   308:11,15,20,                                                 258:2 291:7
                       267:3 298:24         313:1 331:17
   23 309:1,2,                                                  fair 279:25
                      exceptionally        explained
   18,24 310:2,                             242:5 261:18        faith 282:14
                       245:11
   7,10,13,18                               262:11 272:17       fall 291:9
                      exchange
   312:20,22,24                             303:24 304:5        familiar
                       230:4 287:11,
   313:1,5,8,11                             309:13 313:4         249:11 290:4,
                       17,22,25
   315:3 316:23                             331:4                8
                       308:24
   317:4,8,13,17                           explaining           family 231:8,
   318:8 319:24       exchanges
                       229:19 287:12        267:8 298:22         21 234:11
   323:15                                                        239:12,24
                      exclude              exposed
   326:11,16                                                     242:16,17
                       320:4,11             268:12
   328:21 329:7,                                                 243:3 253:5


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 142 of
                                  May 178
                                      26, 2020                                     17
  261:12 275:20       filed 220:1,          241:11 244:23        15 261:7,25
  295:5                4,20 229:8           245:6,7,15           263:25 264:24
 far 295:20            233:3 235:11,        250:8 269:22         265:19 266:25
  313:19               12 239:7             287:12 292:18        267:4,7,16
 farmland              248:12 250:11        298:10 313:14        268:3,8
  240:19               256:25 257:3         314:2,8              269:21 272:4,
 father 230:22         292:18,19            325:19               18,23 273:7,
  231:5,8              296:2               firsts 218:6          10 275:5,23
 February             files 225:19         five 286:1            276:16,19,21
  225:4 230:22         231:8 247:3         flag 237:18           278:6 280:13,
  233:20 234:1         276:19,21,23,       Florida               14,20 281:8
  235:14               24                   220:20               282:24
                      filing 248:9          222:23,25            285:10,23
 federal
                      final 223:9           223:3 235:3          286:6 287:8
  216:23 217:14
                       248:3 274:23         257:14,16            288:15,21,25
 fee 236:15,16                                                   289:9,22
  237:23              finally               283:19
                       227:15,16                                 294:23
 felt 231:10                               focus 282:21
                       239:8                                     295:15,22,25
  245:12,13                                 283:1 295:8          297:17 299:6
  291:24              finances             focused               302:13
 Fentanyl              236:12               227:22 228:7         304:14,15,19
  245:2               financial             301:22               306:3 307:3
 Ferrier               244:11,16           folks 315:1           310:25 311:9,
  315:2,6             financially          followed              25 312:5
 few 219:22            215:22               297:13               314:21 316:12
  220:4,6             financing            follows 216:6         318:13 320:16
  281:22               275:6               font 286:21           323:11 324:25
 field 300:20         find 225:11,         foot 218:13           326:25 327:20
 fighting              13 292:19           for 215:10,25         331:20 332:10
  285:5,7             finding               216:22 217:2,       forensic
 figure 269:18         253:22 282:15        11 218:7             270:24
  307:18 330:3        findings              219:12 221:25       forged 268:18
 figuring              253:15,25            222:5 223:11         269:8 270:22
  229:22               254:8                224:15 229:4,        305:6,12
 file 225:17          Fine 217:19           12,25 232:20        forgery
  243:14,18,21,       Finney 224:1          233:14 236:15        268:13
  22 244:1,3,5         302:3                237:4,16,18         forging
  245:23 246:2,       firm 234:16,          238:2,21             306:9,15
  4,6,7,10,13,         19,21,23             239:6 242:11,       form 222:2
  16,20,25             235:1,16             15 244:13,24         230:9 234:3
  247:1,2,4,6,         236:12 237:4,        245:3,13,15          257:25 258:10
  12,17,23             16,19 305:11         246:15               262:16
  249:25 253:18       first 216:5           247:10,13,15         266:12,17
  267:7 271:24         218:3 219:18         249:8,10             268:15 271:25
  274:17,22            225:19               250:3 251:21         272:6,25
  275:10,12,16,        227:18,19            252:11,13            273:1 277:15
  18 298:14            234:9,10             253:3 255:19,        278:4,12
  299:7 331:6,         235:9 236:5          25 256:2             279:8,17
  10,15                239:20 240:17        258:8 260:3,         281:11 294:9


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 143 of
                                  May 178
                                      26, 2020                                     18
  303:8 305:2,         19 268:19            18 291:7,21,         227:19 239:9
  15 306:10            272:3,9              24 294:9             256:7 264:10,
  307:6,11             273:22 277:20        296:20 303:23        15 265:8
  308:5,6              279:12,22            304:9 307:11         266:7 269:1
  311:11 313:20        280:15 281:15        309:8,17             292:17 307:20
  314:11 317:5,        282:6 283:16         314:25 315:5         317:19,21
  10 320:6,13,         285:24 288:8         316:8 318:15,        319:5,11
  20 321:4             289:23 291:5         23 322:21           generally
  322:9 324:3,         292:22 293:6         323:13 324:8,        219:5 249:23
  11,14 332:6          294:1 303:12         17 325:3             254:11 269:11
 formal 278:8          305:19 306:13        330:20               283:13 314:4
 formalities           308:1,10            front 231:4           319:11
  297:13,17            311:14,21            252:5 262:6         generate
 format 322:21         312:7,15             294:18               275:19 300:19
 formed 320:2          314:7,17,22         frustrated            319:4
                       320:10,17,24         225:9 239:25        generating
 former 250:15         321:9 322:3,
 forming                                    260:13,14            301:1
                       14,16,23             267:11              get 218:13
  318:22               323:4,6,12           298:11,18,19         233:12 246:19
 forms 222:2           324:7,13,22         frustrating           249:19 250:17
 forums 224:9          325:16,22            331:3                255:24 256:2,
 forwarded             327:17,21                                 6 260:11,13
                                           full 245:25
  314:25               328:1,4,11,          281:25 312:14        267:12 277:10
 found 223:10          15,20 329:1,                              279:1,3,24
                       10,14,19            full-time
  244:22 253:16                             281:25               280:14 290:22
  254:3,15             330:3,8                                   298:10 300:5
  270:3 282:13         331:24 332:4,       fully 312:4
                                           function              304:2,9
  314:4                9,16                                      319:7,17,24
 foundation           friend 220:9          292:10
                                           fund 309:2            329:14 331:3,
  228:8                222:8 247:11                              16
 four 271:13,          280:5 308:16,       funding 275:8
                                            304:14,19           gets 246:22
  14 272:5             18
                                           funny 240:25         getting
  286:1               friends                                    240:25 267:11
 fragments             223:12              further               298:18,19
  247:8,9 250:3       from 215:11           279:24               330:20 331:3
 framed 268:7          218:15 221:5        future 250:4         Gillum 218:20
 fraud 244:13,         225:1,16             307:5
                       227:21                                   gist 226:7
  14 272:13,20                                                  give 245:24
  285:1                229:17,18,23                 G
                       233:20,25                                 251:2,14
 Freedman                                                        267:3 285:19
  217:1,17             236:7 237:3,8       gambling
                       239:3 241:8                               327:22
  218:6,7,12,                               309:7,8             given 271:23
  17,21 219:9,         245:20 246:8,       gaming 309:11
                       25 250:23                                 272:16 307:13
  13 229:7,13                              gave 256:9           giving 307:4
  230:14,18            254:23 255:2
                       259:3,12             274:8               Glinn 265:12,
  234:5,14                                 general
  255:11 258:3,        261:20 265:12                             16
                       283:5 286:24         221:10,14           global 241:24
  14,19 263:19                              226:8,11
  264:1 266:13,        287:4 288:4,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 144 of
                                  May 178
                                      26, 2020                                     19
 GMT 215:16             251:4 261:23        16 278:2,9          harsh 245:2
  330:2,7               264:10 266:2        279:23 282:13       has 215:12
  332:18                282:24 289:3        283:24 284:1         216:20 218:6
 go 215:6               291:9 293:17        285:20 286:12        224:22,24
  218:15 220:18         303:9 313:16        289:5,17             229:4 233:2
  221:10 226:9                              290:11 292:7         242:22 246:25
  260:13 264:24                             293:9,14,19,         259:23 265:11
                               H
  289:24 295:12                             20 295:1,3,7         269:8,11
  298:15 323:22       hack 250:22           296:19               270:21 272:17
  328:3 329:15,        252:17               297:11,13,17         273:3,20
  21,24                                     298:19 299:15        274:14,23
                      hacked 251:3,
 goes 237:12,                               300:8,14,15,         275:14 277:7
                       5,6
  13 306:7                                  18,21,22,25          280:4 281:7
                      hacker 250:12         302:23 305:10
 going 219:3,                                                    288:14 289:1
                      hackers 252:3         308:11 309:6         295:19 308:3
  14 227:5
                      hacking               310:22 311:7,        309:22 312:24
  229:7 237:10
                       251:18               8 313:24             315:8,17
  241:10 263:19
  264:16 275:10       hacks 250:9           315:7 316:3,         317:17 326:15
  281:7 283:10        had 220:6,7,          5,9 318:20,24        328:8 329:2,6
  284:21 285:25        8,12,13,16,          319:21,22            330:17
  286:1 288:22         20,22 221:24         324:9 325:7         hat 283:8
  290:1,25             222:18,22,23         326:2,22            hats 289:6
  292:19,21            223:3,8,13,18        331:4,16            have 217:8,23
  300:6,23             224:1,10            hadn't 221:8          218:13,22
  306:6 307:9,         225:18,23            233:9 261:23         219:20
  20,21 329:14,        226:24 227:11        296:20               223:11,15
  20,21                228:6 229:20,       Hal 223:25            229:1 230:11
 good 217:18           21 231:4,10,         302:3                231:24 232:24
  220:9 222:8          11 233:7            hang 292:8            235:3,23,24
  237:4 280:5          237:20 239:4,       happen 326:24         236:9 237:22
  331:18,20            12,15,16                                  238:9,14
                                           happened
                       240:16,19                                 240:20
 got 223:5                                  217:24 246:3
                       241:2,15                                  241:23,24
  225:3,16,19                               251:19,23
                       242:17 245:12                             242:1 243:6
  239:11 241:4                              269:19 273:19
                       246:21,23                                 244:15 246:10
  242:13 246:1                              279:10 306:1
                       249:11                                    247:13,14
  281:21 284:21                             307:19,23
                       250:14,21                                 248:3,7,17,25
  285:10 313:5,                             321:15 322:19
                       251:3,6,15                                249:18
  8                                        happening
                       252:25 254:11                             250:10,23
 gotten 274:6          255:18,20            253:1 265:5
 government                                 300:5 331:4          252:21 253:7,
                       256:17,18                                 24 255:5,12,
  232:21 276:15        257:9,14,19         happens 281:2
 grab 329:10                                332:2                13,25 256:5
                       258:21 259:7                              258:24
 granted 217:3         260:15 261:15       hard 231:8
                                            261:24 263:14        259:10,17
 grounds               264:2,17                                  260:7,21,25
  268:10 293:9         265:1 266:3          302:21 312:5,
                                            13 318:11            262:1,2,5
 grow 278:24           267:13 271:8                              263:3,21
 guess 222:9           274:4,16,18,        harder 244:16
                                                                 269:1,4,7
  242:20 243:6         19,20 276:13,        319:7                270:1,2,3,4,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 145 of
                                  May 178
                                      26, 2020                                     20
  11,18,19,20          299:9,19              22,23 251:2,        301:13,15,17,
  271:14,16,19         320:8                 5,10,14             18,19 302:3,
  272:1,5,16,         he 216:19              252:11 253:16       6,24 303:6,
  22,23 273:7,         220:8,12,15,          255:14,15,19,       18,19 304:20,
  21 274:6             21,22,25              21,24,25            22,25 305:1
  275:1,20,23          221:19,22,23,         256:2,4,6,9,        306:19 307:3
  276:22 277:3,        24 222:5,6,7,         13,25 257:3,        308:11,12,20,
  24 278:10            10,12,15,20,          11,23 258:2,        23 309:1,6,
  279:10,21            23 223:2,3,7,         4,7,15 259:1,       13,18 310:10,
  280:16,19,23         13,14,15,19,          5,9,16,20,22,       17,21,22,23
  281:24               23,24,25              24 260:1,4,5,       311:2,3
  282:10,16,18,        224:3,6,13            6,7,12,13,15,       312:18,20,24
  21 283:23            225:1,5,8,9,          16 261:8,10,        313:3 315:21,
  284:2,14             10,15 226:21,         13,18,22            23 316:2,5,9,
  285:15 286:5,        24 227:2,5,           262:11,15,18,       11,16,18,19,
  13 287:4             11,20 228:13          19,20,22,25         23 317:3,4,8,
  288:1,9,23           229:21,24             263:1,7,11,17       13 318:20,24,
  289:12,14            230:12 231:4,         264:11,15           25 319:2,21
  290:9 291:17         5,9,11,14,16,         265:8,9,11,12       320:22
  292:6 293:22         17,20 232:15,         267:11,17,19        321:15,21,22
  294:6 296:7,         19 233:4,7,9,         270:17,19           325:5,20,23
  21 299:10            24 234:6,12,          271:6,8             326:5,6,22,24
  300:12               13 236:18             272:19,20           327:25 328:4,
  302:10,13,25         237:15,20             273:11,15,23,       8 329:5,6
  306:6,24             238:13,16,17,         25 274:1,3,         330:17,19
  307:22 308:8,        18 239:4,8,           14,18,19            331:17
  18 310:15            14,15,18,19,          275:14 276:3,      he's 243:1
  311:12 314:1,        20,24 240:3,          9,10,11,18,20       250:14 269:11
  4 315:2,9,15         4,12,13,16,           277:7,10,13         273:6 277:25
  316:18 317:25        17,19,22,25           278:3,6,9,12,       278:2,5
  318:5 320:22         241:2,4,6,7,          14,15,16,17,        283:24,25
  321:6,25             11,14,16,20,          18,19,20,22,        295:22 303:25
  322:10,17,24         22 242:9,16,          23,25 279:2,3       304:10 312:9
  323:15               22,24 243:2,          280:5,13,14         313:3 316:5,
  324:12,13            4,7,10,13,16,         281:1 285:7,        7,10 317:19
  325:12,19,23,        17,24,25              20 287:7,9,         326:5,8
  25 327:7,12,         244:2,5,7,9,          10,16,20,21,       header 286:10
  17,21 328:16         10,11,22              24 290:21          health 296:22
  329:5,16,17,         245:5,9,11,           291:22,24,25       hear 232:9
  22 332:9             12,13,14,20,          292:21              302:7 308:15
 haven't               22 246:2,3,5,         293:14,21,22        311:15 313:14
  217:25 252:25        6,7,8,10,12,          294:8,11
                                             295:6,7            heard 248:25
  289:15 303:24        14,19 247:5,                              250:8,10
  312:3,13             8,9,10,18,21,         296:2,5,6,7,
                                             9,11,15,16,         259:8 260:20
  328:6                24 248:1,21                               287:4 296:20
 having 216:5          249:2,3,9,14,         19,21 297:3,
                                             7,17 298:12,        302:9 303:2,
  250:25 255:22        16,17,18,21,                              22,24 308:17,
  260:16 267:10        22,23 250:2,          21 300:9,10,
                                             13,18,25            18 314:8
  287:10 296:22        4,12,16,21,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 146 of
                                  May 178
                                      26, 2020                                     21
 hearing               302:20 315:6,        277:13 278:25        275:11,15
  253:8,10,11,         21 322:14            279:3,6,14,15        276:7,15
  21 254:2,16          325:4,5              280:6 281:2          277:13,14,18,
  255:1 270:13        heroin 245:2          282:20 287:8,        22 278:4,5,22
  318:2               hey 282:18            16,22 290:19         279:6,15
 heartbreaking        hidden 268:13         293:16 294:7         280:5,16
  223:11              High 263:2            296:10,11,13,        281:7 282:13,
 heat 240:21           286:25 287:7,        20 298:12            22,24 283:18
 held 215:5,8          14                   300:15 301:12        287:18,24
  238:18                                    302:1,7 303:4        289:7 291:19
                      him 220:10            304:15,22,25         292:9,13
  276:18,20            221:14,15
 hell 309:17,                               308:17 309:3         293:12 295:1
                       222:12 223:8,        310:20 313:5,        296:5 297:18
  23                   15,18,22,23
                                            8 315:2              298:2,22
 hello 230:22          224:3,15,24          316:12               303:25 304:6
 help 220:8            225:13,16,22,        319:22,25            307:23 308:8,
  222:12 225:13        25 226:2,3,          327:18 328:7         16,17,19
  231:14 246:14        12,15,19,22
                                            331:3                309:2,17,23
  247:11 256:18        227:3,5,7,16                              310:20 312:1
                       228:6 230:8         himself
  261:7,16                                  237:20 258:15        315:1,17
  267:10,13,14         231:6,7,22                                316:20 318:15
                       232:7,22             262:14 280:20
  279:4 280:6                               307:4 308:3          319:3 320:18
  281:22 284:20        233:9,12,16,                              321:14 323:14
  290:24 292:19        17 234:6,12         hired 235:15
                                           his 220:9             325:21
  310:20,24            235:20,21                                 330:18,19,20
  331:8,14,17          236:2 237:17,        221:24 222:6,
                       18 239:25            8,17 223:9          hold 231:13
 helped 220:10                                                   249:7 273:8
  223:18,21,23         240:1 243:22,        226:8,25
                       24 245:10,17         227:18,21            287:1
  255:24 256:2,                                                 holding
  13 266:24            246:15,18            229:22 231:8
                       247:10,11            233:7,18             246:18 298:13
  276:11 278:25
  279:2,6,14,15        248:7,24             234:10 239:4,       holdings
  280:14 283:23        249:17 250:1,        19,21,22             236:10 248:5
  316:12 331:11        6,13,14,19           240:2,17,23          253:19 271:7
                       251:12 252:3         241:1,5,21           282:24 295:4
 helpful 282:4
                       255:18 256:5,        243:3 245:13         300:11 327:3
  296:16                                    247:11 248:4
                       11,13,18,21                              holds 239:12
 helping                                    250:16 251:6,        262:18,21
  221:17 224:3         257:8,13
                       258:4,11,18,         24 252:5,8,          263:1
  231:7 279:24                              12,13,14
  282:22 290:2         20,23,25                                 home 240:17,
                       259:19 260:7,        253:9,15,18,         23 241:2
  294:9 298:25                              19 254:12
                       15,18,19                                  263:15
 her 331:11                                 255:22,23,25
                       261:7,16                                 honest 244:7,
 here 215:18           262:9,11,24          256:13,17            12,19 306:24
  216:11,12            263:14 264:17        258:7 261:13,
  218:8 222:14,                                                 honestly
                       266:25 267:16        16 263:5,7,          242:11 281:23
  22 224:2             270:3,16             10,15,16
  261:18                                    267:20 270:15       Honesty
                       271:10 273:12                             244:21
  286:16,23            275:1,2              271:7 272:19
  297:25 298:23                             273:3,10,24         hospitalized
                       276:5,11


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 147 of
                                  May 178
                                      26, 2020                                     22
  296:22               318:22 330:3         226:15 227:11       impossible
 hour 216:21,         I'M 218:8             229:2 231:3          320:25 321:1,
  22 236:22,24         219:2,25             232:25 237:12        10 322:5,7,11
  237:1,5,7            220:14 222:13        238:2 243:9         impression
 hourly                226:17 229:7         244:16 246:5         297:22,24
  236:17,20            234:23 246:5         247:20 249:17       impressions
  237:2                248:10 250:21        250:22 256:4         298:4,7,21
 hours 217:2,          257:1 260:5          258:4 259:7         improve 244:8
  5,12 328:10          261:12,24            261:18 262:3         245:14 331:9
 house 240:20          262:4 263:19         266:23 268:7        in 215:18,21,
  274:4,5              265:14 274:4         270:16 271:2         22 216:21
                       275:9 276:20         273:7 274:4,         217:1 218:2,
 how 217:18                                 14,23 275:1,
  221:15,19            281:4 283:10                              3,5,22,23
                       285:25 286:8,        11 278:16            219:1,18,19,
  223:8 227:5                               284:23 290:22
  230:15 236:18        16 290:1                                  23 220:4,19,
                       296:9 302:2          292:9 293:1          21 221:1,2,8,
  237:15                                    294:15 296:21
  238:23,24            309:4 313:10                              9,17 222:1,
                       314:4 316:3,         300:10 302:25        14,17,22,23
  239:18 240:3,                             304:5 305:10,
  12 243:22            22 318:2                                  223:9,25
                       322:4 323:19         24 306:7,22          224:10 225:4,
  246:12 250:1                              308:11 309:7
  253:3 255:14,        327:9,20                                  13 226:1
                       329:14,21            311:15 315:7         227:23 228:2,
  19 256:2,6                                316:4 318:4,
  260:10 267:6,       I'VE 218:3,15                              9,11,12,13,
                       237:3 262:4          12 319:22,25         19,20,22,23
  22 269:15                                 320:21 321:25
  271:22 272:4,        284:1,7,11                                229:5,8,15,
                       286:7,8              322:24 325:6         17,19,21
  7,17,23 277:1                             326:6,13,24
  278:12 279:19        307:14 308:17                             230:1,7,12,
                      I.T. 250:17           327:4,19             20,24 231:3,
  294:2,4                                   330:17 331:8,
  295:2,3,10,11       idea 272:16                                4,6,11 232:3,
                       289:14 300:17        19                   10,17 233:4,
  296:11 297:11
  299:14               311:8 319:18        II 242:13             6,8,20,25
  300:18,22            320:1,22             261:8,11,19          235:3,13
  307:3,23             324:12,13           III 260:22            237:2,4,22
  312:18 313:5,       identification        261:1,20             238:7,19
  16 320:4             219:12 229:12        263:21               239:9,24
  322:8 327:14         263:25 285:23       ill 223:14            240:3,12,17,
  330:24               289:22 314:21       illegal               18,19,23
 however               323:11               245:3,16             241:2,14,15,
  298:16 299:15       identified           implementation        17,18,25
 huge 281:23           234:15 271:15        319:19               242:6,13,18,
 hundreds              301:5               implication           19,21 243:5,
  237:4               identify              284:25               10,11,15,20
                       234:18 253:19       implying              244:10,11
 Hydra 245:10
                      identifying           316:19               245:6,9
                       301:3               important             246:6,10
          I                                 244:21               247:14 248:9,
                      if 217:6,7,10                              13 249:4,7,
 I'LL 233:23           219:14 220:18       impossibility
                                                                 10,12 250:3,
  242:15 271:21        225:13,16,25         321:12               13,20 252:5,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 148 of
                                  May 178
                                      26, 2020                                     23
   21 253:14           298:2 299:3,        industry             interactions
   254:8 255:2,        14 300:3,7           228:3 284:23         215:8
   6,15 256:18         301:1,6              285:4 319:12        interest
   257:3,5,6,13,       303:7,20            Info 231:24           233:8 293:18
   15,18,19,24         304:3,18             232:3                327:1 332:3
   258:2,4,8,21        306:5,9,16,         inform 231:7,        interested
   259:9,11,17         19,21,22             12                   215:22 224:10
   260:5,12,22         307:5,13            informal             interface
   261:4,15            308:3 309:2          295:21               215:9 283:23
   262:16 263:15       310:14,19           information          international
   264:2,3,4,10,       311:22,24            219:22 220:21        239:22 240:2
   15,16 265:4,        312:6,14,16,         231:13               242:23 243:1
   5,7,8,9,18          17,19 313:8,         243:18,20            287:19
   266:8,11,15,        21,22,25             244:11 246:9
   24 267:13,15,       314:9 315:10                             interpret
                                            248:2 249:6          230:15 266:25
   21,22 268:5,        316:2,7,16,          298:22 331:5
   9,14 269:6,9        19,22,24                                 interpretation
   270:2,6,8,13,       317:2,19,21,        initial               324:1
   15,18,22            23 318:2,21,         235:5,18            interpreted
   271:1,10,16         25 319:12,14,       initiation            267:4
   272:12 273:3,       17,25 320:15         311:17              interpreter
   10,12,13,17         321:15,18,22,       innocent              307:2 330:23,
   275:9,12,15,        25 322:19,20,        244:15               24,25
   18 276:11,15        21 323:18,19        input 224:1          interview
   277:8,14,19,        324:6,17,19          290:6 295:15,        256:17,22
   23 278:4,5,9,       325:5,21             25                   259:5
   22 279:4,24,        327:2,6,16          instances            interviewed
   25 280:7,8,         330:22 331:7,        261:21 299:6         302:17,19
   17,21,23,25         16,22 332:1         instead              interviews
   281:6,21           inability             245:15               302:21
   282:7,11,14,        253:18 298:11       instruct             into 215:25
   17,22 283:7,       inappropriate         327:18,25            221:10 237:13
   14,17,18,22,        233:14              instructed            243:14 245:23
   23 284:1,7,23      incident              216:19 246:17        247:8,9 256:4
   285:13,16           268:23,25            328:6,9              284:24 305:2,
   286:4,16,19,       including            instruction           22 329:5
   21,23 287:3,        245:16 246:17        327:22              introduce
   14,24 288:2,        268:10 278:11                             314:17
                                           instructions
   11,15,19
                      inconceivable         249:7               invent 322:1
   289:1,2,3,6,
   19 290:14,16,       254:4               intellectual         invented
   18,22 291:9,       inconsistent          276:3,8,10,17        318:16,17
   12 292:9,12,        306:23               283:4 317:25        invention
   17 293:2,5,18       311:16,20            318:5,8,14           321:15,21
   294:4,12,13,        312:8                320:1 327:3,        inventions
   17,18,19           incorrectly           7,12 328:16          319:1,7
   295:2,13            232:25              intend 217:5         inventor
   296:20 297:2,      indeed 265:12        intending             221:23
   15,20,22            314:1                269:15



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 149 of
                                  May 178
                                      26, 2020                                     24
 investigated         irrelevant            309:16,22             241:11,16
  270:20               331:22 332:1         311:8,16,22,          242:1,13,19
 investment           is 215:4,5,           23,25 312:19          244:7 245:12,
  287:19               14,16,19             314:23,24             15 246:11,18,
 Investments           216:17,21,24         315:8,11,16,          24 247:8,9,
  239:23 240:2         217:13 218:4,        21 316:6,9,16         10,16 249:5,
  242:23 243:1         7,19 220:2           319:8,11,16           7,8,9 250:20
 investors             221:22 222:5         321:12 322:5,         251:4,20,23
  244:15               224:20 226:5,        7,11,13,23            252:20 253:1,
 involved              8,9 228:3,9          323:2,7,8,13,         3 254:12,21
  221:12 227:23        229:3,22,23          25 324:1              255:18 256:5
  228:9,11,13          230:6 232:3          325:4,5,9             257:13,16
  231:6 232:17         233:6 235:15         326:1,5,6,7,          258:6 259:9,
  233:4 236:4          238:25               25 327:2,5,25         21 260:5
  238:7 248:9,         239:10,13            328:2 329:12          261:24 262:4,
  13 265:18            241:23               331:5,6,12,18         6 263:13,17
  267:12,13            242:10,12,16,       isn't 279:14           266:2,7
  270:6,15,18          19 243:2,3,6,        316:19                267:6,16,21
  275:9 280:7          25 244:21           issue 232:23           268:7 271:4,
  281:21 282:11        245:21 250:8         237:19                13,19,22
  284:1,7,9,15,        253:6,20             238:18,25             272:4,7,17
  22 285:11            255:4 259:9          255:17 270:25         273:10 274:4,
  286:4 287:14         260:12,22            273:2 306:2           15,22 275:9
  289:1,3              261:18 262:22        327:2                 277:21
  290:9,22             263:20              issued 253:9,          279:13,14
  291:12 293:20        264:18,22            12                    280:21,23
  294:4 301:6          265:9,12,14         issues                 281:1 282:16
  311:1 312:19         267:11               257:13,17             283:14 285:1,
  313:6,8,25           272:13,19            267:17 299:19         6,8,9 286:5,
  316:15,22            273:4,5,11,15        331:8                 14 287:2,13
  319:25               274:4 275:8,                               290:2,7,8,9
                                           it 218:2
  324:17,19            18 277:8,10                                291:14,15
                                            219:15,16             293:1,17
  331:7                279:20,25            220:2 221:2,
                       281:16,25                                  295:14,16,23
 involvement                                24,25 222:7,          296:23 297:6
  221:17 231:10        282:8 284:5          12 225:1,16,
                       285:1,7,8,13,                              299:1,7,20
  237:22 279:20                             18,22,24              300:6 301:8
  289:5                17 286:1,2,3,        226:8,9,11
                       17 287:16                                  303:6,13
 involves                                   227:12 228:6,         305:18,24
                       288:19 289:25        14 229:16
  327:8,9,13           290:16,20,21                               306:21 307:5
  328:17                                    230:6 231:17          309:7,20
                       291:22 292:14        232:11,15,19,
 involving             293:4 295:16,                              310:22 311:1,
  235:25 299:10                             21,25 233:2,          6,19,22 312:4
                       17,21 296:19         16,22,23
  314:6                297:1 298:9,                               313:21 314:9
 Ira 229:17,                                235:12 236:3,         315:6,8,13,
                       17,19 301:4          9 237:2,8,10,
  23,24 230:7,         302:5,18                                   15,22 316:14
  21 277:3,6,7,                             12,13,21              318:15,16
                       303:22 304:6         238:1,6
  10 293:15,20,        305:17 306:5,                              319:2,14
  21 294:2,5,10                             239:9,10,25           320:4,7
                       24 307:20            240:21


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 150 of
                                  May 178
                                      26, 2020                                     25
  322:1,5,23,25       Joe 218:8              311:15 317:21       222:7 223:4,
  323:5,24            John 314:25            318:22 319:2,       25 226:14,22,
  326:8,9              323:14                17                  25 227:3
  327:5,19,23         join 217:16                                228:11,17
  330:16,18            230:10                                    230:21 231:21
                                                    K
  331:11,13,20         241:12,18                                 233:20 234:1,
  332:15               277:16 307:8        keep 240:20           10 238:21
 it's 218:1           joined 217:24         241:17               246:14 247:10
  222:21 227:20       joining               267:17,19            249:18 255:20
  229:16 232:2,        218:19               284:21               262:9,19
  4 233:1                                                        263:4 264:20
                      joint 302:12         kept 240:1,24
  234:24 238:22                                                  275:24 276:7,
                       329:3                247:13
  242:15,20                                                      19,21 277:3,
                      jointly               263:11,14
  243:9 249:3                                                    6,8,13,22
                       316:13              key 230:23            278:11,25
  251:19 253:1,
                      Judge 216:15          246:15,20,21,        279:2,6 280:5
  2 261:17
                       217:3 253:8,         24,25 247:5,         291:17 293:15
  271:21 273:20
                       14,15,22             7,11 248:21          294:25 295:19
  274:4 275:1,
                       254:2,8,14           249:20 250:3         296:2 302:1
  17,18 278:22
                       259:6 267:24         262:18,22            304:15,20
  279:23
                       269:20,24            263:1 267:7,         308:16,18,21,
  281:11,20
                       282:13 327:19        17 274:16,20,        23 309:10
  287:15,19
                      judges 270:2          23 275:14            311:3,9 313:5
  291:2 300:7
                      judgment              299:6 301:10         315:18,24
  303:1 304:5
                       257:15               331:6                316:1,5,24
  312:5,8,12
  315:1 316:10,        258:21,22           keys 231:13           317:5,9,14,20
  14 317:23            259:2 268:4,8        243:19 249:24        319:22,25
  318:10 319:20        269:21               272:14,19,20         320:5,14,25
  320:18,21,25        July 260:23           273:5,7,8,13,        321:25 324:9,
  321:1,7,10          jumping               16,21,24             20
  322:21 324:8         290:10               274:2,4,6,11        Kleiman's
  327:4 329:17                              275:11,15,17         221:16 262:23
                      jurisdiction          299:4,7,19
  331:13,22            268:5,6,10                                309:13 311:25
  332:1                                    kids 241:3            320:12 321:2
                      jurisdictional        243:3
 its 234:23            293:9                                     322:6
  241:22 244:21                            kind 218:1           Kleimans
                      just 216:10           222:17 240:18
  331:11               217:15 220:6                              234:7
                                            256:6 258:24        knew 235:22
                       221:9 222:13,        263:12 275:8
          J            19 229:18                                 249:17 255:19
                                            295:8 304:23         274:19 285:18
                       230:15 232:1
                       233:14,19           kinds 221:17          295:15 296:11
 James 215:15                               266:8 267:18
 January               254:15 255:23                             300:4 324:20
                       259:1 261:24        Kingdom 249:4        know 217:11
  241:15
                       264:12 265:9        Kleiman               218:13,14
 jimmy 216:4,                               215:18
  10 292:8             266:22 277:10                             219:14 220:7
                       278:11 280:12        219:20,21,23         221:6,15
  293:1                                     220:3,6,9,10,
                       283:10 289:24                             222:8 223:8,
 job 281:25                                 13,16,22
                       296:6 299:20                              14,25 224:20
  298:25 307:18                             221:7,20
                       300:3 304:10                              225:11,16


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 151 of
                                  May 178
                                      26, 2020                                     26
   226:5,6,7,8,        313:10,22           law 234:16,           298:10,18,23
   15,16,19            315:20               18,21,23             299:11 305:25
   227:11,19           316:16,21            236:12               307:17 313:25
   229:2 231:3,        320:14,21            237:16,18            331:14
   10,21 232:8,        322:18,19            275:20              lawyers'
   25 233:2,24         324:5,21            lawfully              297:21 298:3
   234:9 236:16        325:2,4,20           274:6               layer 247:23
   237:7 240:13        326:23 327:11       lawsuit               249:25 274:22
   241:20,21           328:2,19             220:1,3,20          layers 247:2
   242:12 243:9,       329:2 330:17         221:3,8,11,12        299:7
   24 244:23           332:8                225:4 226:7         lead 245:21,
   245:5,18,21        knowing               227:9,13,16,         22 269:22
   247:21 248:1,       316:15 321:23        18,20,23
   10 250:19                                                    leads 319:6
                      knowledge             228:5,8,11,13       learn 271:13
   252:7,9 253:1       219:20 282:3         235:11 236:15
   255:16 257:5,                                                 277:21 303:6
                      knowledgeable         239:7 250:11         311:6
   12 258:1,12         222:9                252:22,24
   259:1,7 260:3                            253:6,7 257:5       learned
                      known 223:14                               227:13 231:5
   261:5,14            227:12,16            260:22 265:3
   262:15,21                                277:8 280:17,        245:5 250:20
                       244:25                                    271:8 319:13
   264:16,18                                20,23,25
   265:25                                   283:19              learning
   266:20,23                   L            289:13,19            223:16 245:17
   268:5,7                                  290:12,16           least 247:6,
   269:1,2,13         lack 268:10           292:3,17,18,         23 274:6
   270:17 271:2,      lacked 268:4          21,24 296:2          279:23 322:1
   18 272:1,4,7,      Lagos 218:9           299:23 300:4        led 287:23
   21 273:19          language              310:14 311:17        319:1
   274:18,23           230:15               326:12,13,17,       ledger 244:12
   275:7 276:11,      last 223:2            20,22,23            left 216:22
   23 277:18           242:4 256:16         330:10 331:20       legal 215:20,
   278:5,16,17         259:11,17            332:2                24 237:3
   280:2,4,7,10,       275:7 281:21        lawsuits              274:12 278:8,
   12,21 281:3,        288:17 289:25        256:25 257:3,        13 283:19,22
   10 282:17           323:20 325:15        8                    289:7 292:11
   284:11 286:7        330:22 331:21       lawyer 225:11         293:1 298:1
   287:15 288:16       332:1                237:6 284:24         314:1,3
   289:5,24           lat 310:19            313:23              legally
   290:12,16          late 247:24          lawyers               314:13
   291:11,19,21        329:20
   292:1 293:8                              233:18 235:22       lent 274:7
   294:2,4            later 233:7           249:10 252:11       let 217:15
   296:21,25           238:16 250:18        254:12 261:16        219:14 221:22
   297:1,9             291:3 300:8          266:4 267:9          236:6,18,19
   298:17 299:21       308:12 323:5         270:15 281:7         262:20 265:25
   300:25 304:5       laughing              283:18,23            266:14,20,23
   305:9,22,23         259:11               284:22               289:24 290:1,
   306:6,11           launch 241:13         285:12,19            12 293:7
   309:7 311:19        242:18 243:8         288:2,10             300:25 308:2
                       279:6                289:8 295:2          311:23 328:1


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 152 of
                                  May 178
                                      26, 2020                                     27
  330:3               limit 216:23         London                241:16 243:25
 let's 218:15          217:13               318:19,23            244:2 252:7
  219:9 229:9         limited               321:16,19,22         259:20 260:5,
  230:19 283:24        216:19,25           long 226:9            16 274:8
  294:17 297:25        219:20               245:21 295:16        293:21 295:6
  319:24 329:21       line 219:22          longer 303:1          301:1 305:11,
 letter 249:6          318:3 323:20        look 219:15           24 309:8
 level 237:5          lines 255:10          282:17 286:8         312:4,9
 leveraged             301:10               290:2,4,8            316:5,7
  249:19              link 215:9            294:17 297:25       Magistrate
 Levy 215:23           225:18               304:5 315:5          254:8
 liability            list 248:3,7          323:20,23           mailbox
  228:15,16            267:18,20           looked 233:19         288:23
 liaison 281:5         270:14 271:6,        318:10              main 227:22
  283:8,18,22          10,14,19            looking               228:5,14
  289:7 298:1          272:11,19            329:16               264:17 282:21
  313:15,18,22         282:23              looks 231:17          283:1 284:16
  314:3,9,14           300:11,13,19        lose 325:7            287:16 293:23
                       301:1                                     295:8 298:9,
 Liberty                                   loses 326:13          20 325:5
  287:10,17,21        listed 258:7,        losing
                       15                                       maintains
 life 223:9                                 280:20,23            277:12
  244:6 267:22        litigated             326:12,17,19,
  279:13               257:17               21                  make 216:9,
                      litigation                                 10,13 218:1
 life's 221:24                             lost 240:7            235:5 244:5,8
  222:6 241:21         218:22 237:2,        296:19 326:24
                       3,4,12 242:6                              246:7 247:12
  278:23 279:6,                            lot 218:6             267:15
  15                   261:7,16             223:11 224:13
                       264:4,5                                   273:15,17
 light 284:1                                238:21 239:9         285:6 291:15
 like 219:1,15         265:7,9 270:8        240:5,21,22
                       275:6 281:7,                              300:10 309:24
  237:25 240:18                             241:10 244:10        328:1
  244:13,14,17         24 282:8             245:25 273:11
                       283:8,13,15,                             making 240:1
  245:2,9,12,13                             281:8,9              252:4 260:5
  249:4 250:5          25 284:3             282:21 299:21
                       288:3,11,15                               274:4 277:8
  254:22 255:23                             302:21               315:11
  259:13,20            289:2 291:18         303:16,19,21
                       298:2 306:9,         305:22 319:12       malleable
  271:22 274:4                                                   317:5
  278:8,16             16,22 308:4         Louis 230:21,
  286:16 290:7         312:1                22 233:20           managed 325:7
  291:24 292:20       litigators           Ltd 254:17           manner 274:7
  301:13 302:7,        235:23               255:3                280:22,24
  10,21 306:12        little 238:11        Lynn 233:7           many 221:25
  309:24 312:3,        260:14 281:4         275:21               222:2,5,6
  10,20,24             309:20                                    228:2 235:22,
  317:16 323:19       LLC 232:3                                  24 277:14,19
  324:4 327:4          233:1                        M            278:22 298:20
  331:17              logically                                  312:18
                       279:15              mad 240:25           March 229:17
 likely 260:3
                                           made 217:23



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 153 of
                                  May 178
                                      26, 2020                                     28
 mark 219:9            236:6,17,18,         274:5,11            message
  229:9 286:1          19 238:9             282:10 289:3         262:12,19,22,
  315:2,6              239:10,20            294:22 299:20        23 263:1
 marked 219:12         240:3,11,13,         318:17 326:13        272:12 301:22
  229:12 263:25        25 241:7,14         meaning 251:7        messages
  285:23 289:22        242:11,15,16,        263:17               262:9,10
  314:21 323:11        22 243:2,7,         means 268:6           286:19 301:21
 market                10,17,25            meant 248:24         Mestre 234:15
  259:10,17            245:10,22            260:7 299:4          235:6 237:24
  287:1                246:5,6,14          measures              248:17 252:18
 marketplace           247:5 248:1          247:14               253:25
  244:24,25            249:9 250:22                              254:10,21
                       251:12,24           mechanism
  291:23                                    249:19 250:3         265:22 266:4,
 marketplaces          253:6 255:8,                              10,15,20
                       21,24 261:10,        304:14,19
  245:9,18                                 media 227:14          267:4,8
  296:8                25 262:3,20,                              268:20 269:7
                       21 263:11            302:5 312:16
 Marman 269:22                                                   295:11
                       264:13,15           mediation
 matter 215:18                                                   297:11,16
                       265:24               265:4 290:15,        305:4,13
  227:20 285:1         266:14,23            18,19 291:1
  322:8                                                          306:14 310:5
                       267:3,9,14          medical
 matters                                                        met 219:18
                       272:23 274:3,        296:24 310:23        249:9
  283:19,22            8 276:9,10          membership
  284:3 314:1                                                   metadata
                       277:7 278:2          233:8
 Matthews                                                        306:4
                       279:13 280:4        memo 287:9
  292:4,7,9,14,        281:16 282:1                             might 238:9
                                           memory 256:5,         249:17 266:8
  24 294:4,8           286:6,20             7 276:15,22
 may 215:16            287:21                                    294:6 296:7
                                            290:9 302:10         300:5,18
  219:2 229:1          289:17,24           mental
  250:10 270:7         290:12 292:21                             304:9 306:15
                                            297:21,24           million
  274:6 285:6          293:14 294:11        298:3,7,20
  286:3 288:23         298:10 299:20                             229:20 238:23
                                           mention 224:3         304:3
  290:1 296:21         301:7,19             233:4 248:21
  315:2,6              303:25 304:5,                            mind 230:12
                                            261:3 296:3,         242:13 284:4
 Mayaka 249:14         11 305:8,9           24
  255:2                308:2 310:22                              292:12 305:17
                                           mentioned             325:21
 maybe 217:23          311:23 312:5
                                            219:24 220:8,       minds 228:1
  223:2                313:4 316:21
                                            12,15,22
 Mccormack             317:3 318:4,                             mine 240:14
                                            223:17,24,25         255:21 256:9
  284:6,14             20,24 320:16
                                            229:20 232:1
 me 217:15             321:14,21,23                              280:13 315:7,
                                            244:6 251:10         23 316:3,6,10
  218:19 219:6,        323:18
                                            295:18 326:4
  14 220:2,18,         324:16,18                                mined 231:11
                       325:3 326:7,        mentioning            239:14,16,18,
  21 221:4,22                               223:23
  222:19 223:7         18,22 330:24                              22 240:3
                       331:17,21,25        merged 234:24         242:24 255:20
  225:1 227:22                             merit 253:7
  228:18 230:6        mean 228:18                                287:19,20
  231:4 232:19         266:2 269:10        merits 258:21         300:12
  233:7,14             272:21 273:9                              303:14,16,19,



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 154 of
                                  May 178
                                      26, 2020                                     29
  20,25 304:1,         10 244:9              245:24 255:8,       327:14,15,17,
  3,6,8 316:1,         246:11 247:2          11 257:25           20,21,24,25
  11,13,14             251:12 256:8          258:3,10,14,        328:1,2,4,6,
  324:2,10             259:23 260:8,         17,19 263:19        11,15,18,20,
  325:3,6              14,16 267:12,         264:1,4,5,11,       23 329:1,10,
  326:6,8,9            13 278:8              13,24 265:2         12,14,16,19,
 miners 240:16         281:25                266:12,13,17,       24 330:3,8,9
 mining 240:6,         291:13,15,25          19 268:15,19        331:19,23,24
  12,16,18,24          295:21 296:17         271:25 272:3,       332:4,5,6,7,
  241:3,5,7,10,        300:8 306:3           6,9,25 273:1,       9,10,12,16
  14,17 242:2,         315:11                22 277:15,16,      much 238:12,
  25 255:25            330:19,21             20 279:8,12,        23,24 280:10
  256:1,3,14           332:9                 17,22 280:1,        281:10 294:2
  280:14 303:4,       morning                15 281:4,11,        300:6,21
  10,11 304:14,        217:18 272:10         13,15,18,19         319:7 330:21
  19 315:18           most 244:25            282:6,7            multiple
  323:22 324:25        245:17 264:23         283:10,16,17        249:25 270:17
 minus 229:25          295:3                 285:24,25           299:10
 minutes              mostly 306:5           288:6,8            must 231:23
  216:22 329:20       motion 217:1,          289:18,23          mute 255:9
                       3,11 238:7            290:10,25           318:3
 misrepresented
                       268:8,9,11            291:5,6,7
  270:3                                                         my 215:19
                       269:20 270:14         292:8,9,16,
 miss 315:9                                  22,24,25            216:17 218:4,
 mistake               293:8                                     10,19 229:10
                                             293:6 294:1,
  229:10 293:21       motions 281:9                              235:9 237:3,9
                                             4,8 300:25
  301:1               mouthful               301:5 303:8,        242:13 246:1
 mobile 241:3          232:4                 12 304:15,20        261:15 268:24
 model 319:4          move 217:8             305:15,19           282:3,22
                       321:19                306:10,13           283:1 289:5,
 Modern 259:4
                      moved 268:3            307:6,8             11 291:21
 moment 221:1                                                    295:3,14,15,
  227:8 255:8          318:19,23             308:1,5,6,10
                      moving 217:7           311:11,14,18,       23,25 303:15,
  260:14 283:10                                                  19 311:9
  327:14              Mr 216:8,12,           21 312:2,7,
                                             11,15 313:20        313:21,22
 Monday 215:15         18 217:1,10,                              323:1 325:14
 monetary              15,16,17,18,          314:7,11,17,
                                             22 318:4            327:25 331:22
  244:9 293:22         23,25 218:1,                              332:1
 money 256:9           6,12,17,18,           320:6,10,13,
                       19,21,22              17,20,24
  259:23 260:8,
  17 277:10            219:9,13,20,          321:4,9,11                  N
                       21,23 220:3,          322:3,9,13,
  293:17 309:8                                                  Nakamoto
  317:6 327:8,         18,22 225:3           14,16,17,23
                       228:20 229:7,         323:2,4,5,6,        224:7,10
  10 329:8                                                       227:25 228:3,
                       13,14 230:9,          8,12,13
 months 281:22                               324:3,7,11,         10 236:4
                       10,14,16,18,
 more 220:21           19 234:3,5,8,         13,14,15,22         283:9 285:17
  222:19 224:15        14 235:19             325:11,14,16,       301:21 302:24
  229:2 230:19         236:7,12,15           17,18,22           name 215:19
  233:13 236:2         240:7 242:5           326:19              218:4 224:2
  240:15 242:1,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 155 of
                                  May 178
                                      26, 2020                                     30
  232:2 234:23        needed 229:25         330:9 331:19         313:7,10,13
  249:14 261:15        241:11 243:18        332:10               314:20 315:4,
  287:22               247:1 275:18        Nguyen's              25 317:3,7,
 narrow 300:20         281:2 305:24         216:18               12,15,21
 nation 260:4         needs 253:4,5        nice 227:20           320:3,16,22
 naturally            negotiated            302:6                321:6 322:7,
  290:19               236:14,16           nine 320:23           10 323:10
 nature                238:1               no 217:25             324:12,13
  221:11,16           negotiating           219:11 224:17        325:12,25
  223:5 226:11         237:22               226:23 227:1,        327:24 329:9,
  279:19              negotiation           2,7 228:15           12 331:13
                       238:5                229:11 230:5,        332:9
 nchain 216:12
  234:19,22           net 225:12            17 231:22           nobody 241:13
  235:16 236:10        327:5                233:6,11            nodes 241:24
  288:14,18,21,       network               234:4,11             242:2
  25 289:1,5,6,        241:11,13,24         236:23 239:1        non- 284:2
  9,13 292:11          242:1,25             248:6,8,12,         non-compliance
  293:1,13             278:23               16,19 251:24         282:13
  300:4 317:25        never 228:18          252:16 254:1,       non-marker
  318:5,11,14,         242:13 248:25        11,20 256:11,        301:4
  16,18,19,24          262:24 263:17        15,23 258:1,        nor 215:21
  319:14,21            276:9 277:17         6,11 260:9          normal 218:1
  321:16 327:7,        278:6,10             261:2 262:24         240:15
  12 328:16            303:2 306:11,        263:3,6,23,24       not 215:21
  330:18,19            14,18 309:13         264:25               216:13,19
 nchain's              310:15 315:9,        265:17,20,23         217:4 221:1,9
  288:2,10             25 316:18            266:22 268:2         222:6 223:8
  289:4,16             317:3 318:20,        270:4,23             226:2 227:20
  293:2                24 319:2             271:12 273:25        228:3 230:2
 necessarily          new 256:24            274:3 275:3,         231:10 232:17
  223:21 247:15        257:3,6 285:6        7,13,22              233:3,17
  273:16 274:11                             277:2,9,17           234:11
                      news 225:17,          278:2 280:18
  314:13               18                                        235:23,24
 necessary                                  283:6 285:22         238:22 239:21
                      Nguyen 215:15         286:19 288:25
  246:9,15             216:4,10,12                               240:1 241:23
  247:6,12,22                               289:14,21            242:14,15
                       217:18               294:11,24
  249:24 263:12        218:19,22                                 243:2,10,15
  267:21 274:16                             295:17,18            245:25 246:17
                       220:18 225:3         296:12,14
  281:6 299:8          228:20 229:14                             247:8,9,13,15
                                            297:12,19            248:13
 need 225:11           230:19 232:23        301:2,6,14
  240:24 264:13        233:13 240:7                              249:11,16
                                            303:1,5              250:6,25
  267:9 269:12,        242:5 245:24         304:21,24
  18 274:21            281:4 282:7                               251:16 252:2,
                                            305:3,8              9,10 253:7
  286:8 298:17,        283:17 285:25        308:14,22,25
  25 299:16            291:6 318:4                               254:17 255:7
                                            309:12,15            257:19,23
  303:9 305:25         323:6,13             310:1,4,6,9,
  307:21 327:24        325:17                                    258:12,13,23
                                            12,17 311:5,         259:1,20
  329:10               327:15,25            12 312:23,25         260:20


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 156 of
                                  May 178
                                      26, 2020                                     31
   261:10,18           327:15,18,25         324:3,11,14           12,24 224:1,
   262:4,11            328:7,9              332:6                 4,9,13,23
   263:3 264:12        329:2,9,13          objected               225:4,15,18,
   265:8,15            331:10,13            255:9 322:17          20 226:3,8,
   266:10,18          note 325:14          objection              10,11,13
   267:17,19,21,      nothing               230:16 234:8          227:13,17,24
   22 270:4,18         238:14 328:8         258:17 266:12         228:1,4,9,12,
   271:18,19,20       notice 248:9,         280:1 281:11,         13,14,24
   272:8,13,15,        11,14,18             18,19 283:11          229:1,8,16,19
   20 273:9,11,        322:20               311:18 312:2,         230:7,12,23
   16,21,25           noticed               11 321:11             231:4,12,24
   274:1,3,11,         322:24               324:15                232:19,22
   21,25 275:9,                             325:11,14,18          233:20,25
   15,17 277:11,      now 215:2,16
                                            328:18,23             234:1,9
   13 278:11,18,       219:7 236:2                                236:4,5,12
                       243:1 262:21         331:23
   22 279:9,11                             objections             237:2,4,5
   280:12 281:23       270:2 271:21                               238:7,18,22
                       284:17 286:1,        216:16
   282:2,4,8,15,                           obligation             239:4,6,9,11,
   20 283:8            5 287:12                                   17,22,23
                       298:5 299:13         327:21
   284:20 285:6,                                                  240:3,5,12,
   8 286:8 287:6       314:18 319:3        observed               13,18,20,21,
   288:16,18,25        322:13,14            297:17
                                                                  22 241:1,8,
   289:9,11,16         328:10 329:21       obtain 283:4           10,14,15,16,
   290:20             number 223:4         obviously              24,25 242:6,
   291:15,16,21        239:13 240:13        221:8,11              11,18,23,25
   292:1 294:11        250:14 293:16        222:8 225:17          243:2,8,20
   295:7,8,21,25       303:14 304:2,        226:9 227:12          244:11,15,23
   296:9,16,19,        9,13,18              241:21 264:14         245:7,15,25
   23 297:1,7,        numerous              295:14 306:22         246:22 247:6,
   12,16 298:16,       277:23               307:9,13              11,22,23
   23,24 299:2,                             328:2,3               248:2,3,4,9,
   12,16 300:6,                O           occur 221:1            11,13,15,18,
   13,19 301:6,                             247:25                25 249:12,24,
   8,17 302:20        oath 217:20          occurred               25 250:2,14,
   303:4 305:17        308:3                221:2 233:20          16,20 251:2,
   306:24 307:9       object 230:9          268:21 277:1          14 252:5,9
   308:3,8,14,18       234:3 257:25        of 215:8,12,           253:2,22
   310:7,17,20         258:10 266:17        15,18,20,24           254:13 255:15
   311:12,20           268:15 271:25        216:10,11,12,         256:5,6,7,20,
   312:6 313:3,        272:6,25             17,25 217:13,         22 257:12,22
   22 314:2            273:1 277:15         15 218:1,6,7,         258:16,24
   315:13,25           279:8,17             9,10,11,19,23         259:5,20
   316:12,22           303:8 305:15         219:15,16,19,         260:23
   318:4 319:4,9       306:10 307:6         20 220:6,9            261:14,15,17,
   320:3,9,15,22       308:5,6              221:2,5,9,11,         21 262:6,7,10
   321:5,7,19,24       311:11 313:20        16,18,23              263:5,12,20
   322:1,4,18,25       314:11 320:6,        222:2,8,11,           264:8,19
   323:21 324:1,       13,20 321:4          17,18,20,24,          265:4,9,10,15
   19 325:4,9,23       322:9,18             25 223:4,5,9,         266:4,8,11,15



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 157 of
                                  May 178
                                      26, 2020                                     32
   267:3,6,18,         306:4 307:6,         315:15              once 319:21
   20,25 268:10,       10,12,19,23         old 289:9            one 216:21
   12,14,16,23         308:12 310:25       on 215:2,15,          218:3,19
   269:3,5,12          311:9,17             20,23 216:9,         219:1 220:7
   270:6,13,14,        312:20               12 217:15            221:1 223:7,
   16,25 271:6,        313:10,14,18,        218:7,8,9,10,        12 228:25
   13,14,23            24 314:2,6,8,        13,16,18             229:19,20
   272:11,15,19        16,25 315:2,         219:2,7,21,22        230:19 232:2
   273:4,5,11,         6,18 316:15,         221:25 222:5         236:19 240:25
   12,16,17,24         20 317:6,16,         227:22,23            241:1,11,23
   274:2,7,9,10,       17 318:4,12,         228:7 229:17         242:10
   12,16,20,22         25 319:10,12,        230:22 237:5,        243:19,25
   275:4,8,9           18,23 320:1,5        15 238:10            245:9,16
   276:3,15,22,        321:2,17,19          241:10,25            246:10 248:12
   23 277:1            323:20 324:1         242:1,24,25          250:2 255:8
   278:7 279:4,        325:7,19             244:17 245:8,        259:8 261:13
   18,19 280:3,        326:9,12,17,         19 255:9,19          262:11 266:4,
   5,7,9,10,11,        18,25 327:2,         258:21               22 267:9
   20 281:8,9,         5,16 328:13          260:13,16            268:12,14
   10,24 282:16,       330:19 331:5,        262:3 263:12,        283:10
   21,23,24            13,14 332:2          14 264:16,17,        284:12,13,14
   283:1,3,7,13,      off 215:6             19,20 265:9,         285:1,10
   15,25 284:3,        218:13 260:13        12 268:4,8,9,        286:2,7,8,9
   19,21,25            287:17,21            13 269:21            287:12,16,17,
   285:2,5,15          296:8 329:22         270:13               23 289:25
   286:2,3,14,23       330:1 332:17         271:14,15,19         290:14,21
   287:2,12,17,       offer 290:23          272:11,19            293:7,19
   20,21,22,23         293:16,23            276:3,7,13           294:23 296:8
   288:16 289:4,      offered 294:2         281:8 282:3,         299:9 301:4,
   15 290:9,11,       office 235:3          4,8,22 284:21        23 304:1,4
   15,23 291:1,        250:21 252:6,        286:3,5              307:4,11
   9,15,23             8,15 313:2,6,        287:1,2,10,          308:7 312:21
   292:23,24           9                    13,24,25             318:4,12
   293:11,12,16,                            291:4,19             319:13 326:24
   19,23 294:18       officer
                       292:10               292:8,21             327:14
   295:3,8,9,15,                            293:8 295:15        ones 265:24
   16 296:8,19,       officers
                       233:2                300:6,23             270:17 284:3,
   25 297:3,18,                             301:22 307:3,        16
   22 298:20,24,      official              19 308:21,24
                       322:22,23                                online 224:9
   25 299:4,21                              309:6 312:13         244:25 269:2,
   300:1,7,11,         323:3                314:5,18             4 301:20,21
   14,20 301:3,       often 239:25          315:6 317:9          309:6,8,11
   4,10,23             264:23 317:23        319:18
                       331:1                                    only 219:20,
   302:5,7,10,                              320:15,16,23         22 223:3,24
   11,13,16,18,       oh 269:22             321:6,14,21          265:3 280:4
   21 303:14,19,      Okay 217:10           322:12 323:1,
   20 304:2,13,                                                 open 244:7,
                       218:17 221:19        20 327:15            12,17 247:1,
   18,23 305:2,        222:19 264:15        328:9 329:19
   16,20,22                                                      3,4,6,12
                       292:14 293:4         330:6 332:5          274:17,20


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 158 of
                                  May 178
                                      26, 2020                                     33
  317:5                12 280:12            232:1 241:12,        316:3,6,10
 operated              282:2,3,11           18 249:11,12         325:8
  287:11               283:8 285:8          251:11,24           own 237:3
 operates              286:1 287:21,        261:23 263:14        239:19,21
  278:12               24 288:1,9           276:13 278:7         255:14,23,25
 operating             290:2,9,20           280:7 281:25         274:5
  275:23               291:6 293:2          283:19,22,24        owned 232:7
 operation             295:6,8,25           284:16 300:7        owner 273:10,
  256:14               296:9,20,22,         302:14 306:23        17
                       23 297:2,12,         307:11 308:8        ownership
 operations            16 300:10            314:25 315:16
  295:20                                                         232:10,19
                       302:3,12            others 284:11         233:8 273:5
 opinion               303:23 305:2,
  321:13                                   otherwise             274:12 325:9
                       6,17 306:23          241:12 251:9
 opportunity           307:4 308:8                              owns 318:15
  290:17                                   our 216:23
                       309:1,18             217:1,3,13
 opposed 240:6         310:15 311:20                                     P
                                            229:18 244:16
 or 216:5,14           312:4,6,13           270:14 282:21
  217:4 219:20         313:22,24                                P-I-T-N-E-Y
                                           out 222:6,7
  221:3,9 222:3        317:19 318:3,                             234:25
                                            223:10,15
  224:20,24            4,15,22              225:5 227:10        p.m 215:16
  225:4,16             319:1,9,23                               p.m. 323:21
                                            231:5 234:1,
  226:3 227:11,        320:1,15,21          7,10,13              330:2,7
  24 228:3             321:7 322:5,                              332:18
                                            244:22 249:7
  230:2 231:9,         7,11 324:20          269:18 286:20       package 249:6
  13 232:17,25         325:4,9                                  page 286:9
                                            298:10 307:18
  233:1,3,8            329:2,20             309:20 330:4        paid 237:23
  234:11 235:6,        330:18 331:6
  12,25 239:23                             outcome              paper 220:8,
                      order 216:11,         215:22 332:2         10,11 222:1,
  242:10,14            16 217:12
  243:10,18                                outside 215:8         11 223:19,22,
                       253:9,11,14                               24 244:19,20
  247:9 248:21         254:9,11,13,         250:23 256:22
  249:8 250:15,                             264:21 283:13        279:5 280:6
                       24 259:6                                  310:24
  18,19,23             269:24               325:6 326:9
  251:8,11             282:14,16,19        over 221:2           paragraph
  252:9,10             309:2                224:25 226:10        219:18 220:19
  253:4,21,24,                              228:15 231:19        229:16 230:20
                      ordered                                    286:23 294:18
  25 254:2,8,          267:25 300:15        240:4,9
  15,23 255:7                               260:19 278:24        297:25
                      organization          285:7 299:20        part 229:22
  258:13,21            233:5
  259:20 261:12                             311:10,25            241:16,18
                      original              317:17 318:22        243:20 246:22
  263:14,15
                       220:11 228:25        324:2 325:10         247:6 301:3,
  269:2 270:20         265:22
  271:18,19,20                             overall               10 302:11
  272:8,12            OS 315:13,15          282:16               316:20 331:13
  273:8,11,12,         316:2,19            overruled            Participants
  17 274:5,12,        other 218:14          216:16,20            215:3
  22 276:25            222:15              overseas             participate
  277:22 278:7,        223:18,23            315:8,10,14          267:15 290:18
                       229:22 231:13


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 159 of
                                  May 178
                                      26, 2020                                     34
 participated         patent               person 241:23        playgrounds
  290:14 294:13        319:13,18,23         284:14 285:8,        245:19
  298:2                320:2,12,19          9 323:22            playing
 participating         321:3 322:6         personal              314:15
  241:25 294:19       patentable            223:12 330:20       pleadings
  297:2                319:1,7             personally            268:4,8
 participation        patenting             239:21               269:21
  224:23 282:4         318:21              Peter 284:5          please 215:24
 particular           patents              philosophy            240:10 272:23
  219:1,15             319:1,4,7            244:21               288:7 297:14
  226:10 231:4,       paying 237:16        phone 318:3           303:17 318:3
  19 234:12           PDF 306:4            phones 241:3          325:14 328:12
  244:11 257:22       pending              phrase 248:25        plugged
  261:15 282:3,        218:22               279:2 294:15         240:22
  15 286:19           people 222:6,         297:24              podcast
  307:19 319:23        16 223:18,20,        301:12,17            302:16,18
  321:15               21,23 224:10         311:1 314:3,        poet 269:21
 particularly          227:12 228:2,        14 329:9            point 220:7
  228:2 235:23         8 230:23            phrased 311:1         222:22 223:7
  299:2                240:1 241:10,                             224:8 225:10,
                                           physical
 parties               12,18 242:1          249:5                23 228:19,22,
  215:10               244:14 245:1,                             25 232:6,11,
                                           picture
 partner               7,17 246:17          262:5,7              14 240:11,25
  226:25               247:16 250:5,                             243:11,17
  277:13,14,18,                            pieces 247:22
                       23 262:13,16         248:1                245:5,6,12
  22,23 303:15,        269:2 273:4,                              246:10 247:21
  20 308:16,19         12 274:19           Pitney 234:24         248:23 257:10
  311:9,25             278:24 284:23        235:16
                                                                 262:12 266:3,
 partnership           285:7 298:20        place 247:14          22 267:9
  226:13,21            300:4 301:23         257:16 289:19        271:8 273:16
  227:2 277:9          304:2,9             places 240:23         274:3,10
  278:3,10             312:18 317:11        249:25               287:16,18,23
  294:24               319:12              plaintiff's           290:14,21
  295:13,17,18,       percent               219:11 229:11        291:11 293:7,
  21 297:12            300:19 327:1         232:2 263:24         15 294:23
  302:25 303:1        period 219:25         285:22 289:21        295:1 296:16,
  326:25               221:2 223:9          297:23 298:5         18 304:1,4
 partnerships          270:16 282:25        314:20 323:10        318:12 319:13
  278:6,8              288:22 296:25       plaintiffs            326:24
 party 215:12,         297:3,7 311:9        218:8,9,10,11       points
  21 290:23           periodically          248:4                222:14,22
 passed 223:10         264:15 292:20       planned              police 311:8
  231:6 321:18         300:5                237:15 260:15       pools 287:20
  322:2               periods 221:5        plausible            poor 310:11
 past 222:9           perjurious            321:24              pop 284:4
  227:21 244:10        306:19              play 327:6           portfolio
  277:14,19,23        perjury              players               318:11 319:14
  313:22 316:7         305:6,14             285:13


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 160 of
                                  May 178
                                      26, 2020                                     35
 portion              preposterous         problem              protection
  274:22 328:13        310:14,19,21         322:25               216:14
 portions             presence             problems             protocol
  254:23               215:8                250:15 318:21        310:15
 position             presented            proceeding           prove 227:5
  226:8 252:5,         254:25               215:3 270:22         273:9,10
  8,14 294:24         preserve              271:1 293:10         285:16
 possibilities         231:12               306:20 313:6        provide
  281:3 300:21        pretty 280:10         314:10               220:25 282:23
 possibility           299:12 324:8        proceedings           288:24,25
  320:4,11            previous              215:25 257:24        300:13,15
 possible              229:19               258:2,5,9,20        provided
  271:23 272:4,       previously            313:2,9              215:11 220:21
  8,18 273:20          220:22 226:24       process               222:16 233:14
  274:10 300:21        242:4 265:24         257:19               248:4 279:3
  316:10,14           price 287:23          266:11,15            285:21 288:14
  320:18,21,22         292:2                289:2 300:7,         310:24 329:3
  321:7,8             primary               23 301:3            provider
  322:5,7,11           221:23               331:14               249:3
 possibly             prior 261:4,         processing           providers
  218:14 270:11        21 262:21            241:25               250:5
 post 312:1            327:16              produce              provision
 posted               private 215:7         267:25               302:13
  301:21,24,25         231:13 243:19       produced             public 222:1
 posts 224:9           247:5 262:18,        269:6                225:17 242:18
  280:9                22 263:1            product               243:8 244:17
 potential             272:14,18,20         216:14               260:12
  292:2 326:11,        273:5,7,8,13,       production            267:18,20
  16                   21,24 274:2,         270:14 279:25        273:3 282:24
 practice              11 275:11,15,       program 249:6         298:13 299:13
  269:23 295:19        17 299:4,6,7,        317:9                300:14,20
 predate 262:9         19                  project               304:3
 predated             privilege             276:13              purchase
  243:8 261:13         313:15,18           projects              287:25
 premise               314:2,9,14           232:20 317:16       purchased
  241:23 268:16        327:16              prompted              215:12 296:8
  307:10              privileged            290:15              purchasing
 premised              264:3 292:12        proper 257:16         255:1,6
  227:23 264:19        293:3               property             purported
 preparation          privileges            276:4,8,10,17        304:2
  270:6                216:14               283:4 317:14,       purpose
 prepare 261:7        probabilistic         25 318:6,9,14        232:22 245:13
  290:3                300:10               320:1 327:3,         279:24
 prepared             probabilistica        7,12,13             pursuant
  246:7 276:16        lly 300:18            328:16,17,21         329:3
 preparing            probably             proposal             put 245:22
  290:2                244:24 312:19        276:16 290:23        246:5,9
                                                                 247:9,14


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 161 of
                                  May 178
                                      26, 2020                                     36
   304:13,18           278:10 303:19       really 226:5          24 298:5
                      quoted 259:9          228:7 238:25         301:12
                       304:11               241:4 242:14         302:20,23
          Q
                      quoting               245:16 264:21        308:14
 qualify 217:4         269:21               271:19 274:21        330:15,17,20,
                                            277:24 282:19        25
 question
                                            285:17 298:10       received
  220:14 226:2,                R            307:16 323:25        265:22 274:15
  15,20 227:7
                                            324:13 325:9        recently
  228:1 232:8         raised 269:5          327:4                330:21
  237:17,20           raises 290:19
  238:20 239:1                             reason 241:16        recess 330:5
                      Ramona 251:24         325:23,25
  246:1 253:20         252:1,22                                 recharge
  255:4 259:19                             reasonable            241:3
                       294:10 315:1         238:1
  261:25 266:14        323:15 330:23                            recognize
  268:17                                   REC 322:14            286:10
                       331:1,2,16
  281:14,16                                recall 218:24        recollection
                      ran 259:11
  282:20 283:11                             219:3 221:4          256:20
  288:6 290:19        range 236:20          223:22 224:5,
                       237:2,8                                  record 215:2,
  293:4 300:5                               21 225:6,19          6,25 319:24
  303:22 307:7,       rates 236:17,         229:15 230:1,
                       20 237:3                                  322:21 328:13
  10 309:21                                 2,3,19,24            329:22,23
  312:19 313:17        238:1                231:1,18,25          330:1,7
  322:7 325:13,       rather 240:15         232:5,12,13          332:17
  15 328:5,12         reach 222:6,7         233:21 236:21       recorded
  331:6,21             234:1,7,10,13        238:2,11             215:4,5,14
  332:1               reached               242:7,19             244:17
 questioned            223:15 225:5         250:13
                                            251:12,16           recording
  269:11               227:10 231:5
                                            252:2,20             215:9 322:15,
 questioning           291:9 298:10
                                            253:21 254:2,        16,22,24
  269:3               reaction                                   323:2,3
 questions             228:14 271:22        13,22 255:7,
                                            17 256:11,16,       recounting
  216:19 221:14        277:24
                                            19,21 257:6,         259:4
  222:24 255:9        read 219:22
                                            21 259:1,12,        recounts
  269:5 292:13         221:8 226:7
                                            13,14,22,24          229:16
  295:4 312:18         231:23 248:12
                       254:5 257:18,        264:6 266:1,        refer 308:15,
  327:15 328:8                                                   17,18
  332:9                21 259:14            25 267:24
                       269:24 306:11        268:3,11,20,        reference
 quick 229:1                                                     231:1 262:2
                       308:8 323:24         22,23,25
 quickly                                    269:4,10,20          309:24
  227:13               328:12,14
                       332:15               276:16,22           references
 quit 252:12                                283:14,20            242:12
 quite 232:4          reading
                       229:15 230:1         285:19              referencing
  239:6 242:13                              286:11,15,18,        263:21
  282:1 303:14,        253:21 254:2
                       302:10 324:4         20 287:9,13,        referred
  16,19,20                                  15 289:19            226:25 232:4
                       332:14
 quote 253:16                               290:2,4,7            260:22
  254:4 259:10,       real 290:20
                       302:19               294:7,14             277:13,22
  11,12 269:25                              297:5,19,20,         303:10


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 162 of
                                  May 178
                                      26, 2020                                     37
 referring            relevant             report                217:11 289:10
  218:14 219:25        289:13 296:13        265:12,15,19         295:4 306:25
  260:6 269:1          320:7               reporter             responded
  316:10 326:6        remained              215:23 259:4         302:25 305:24
 refers 277:18         224:23               314:19 323:8,       responding
 reflected            remarks               9 328:11,14          280:8
  306:5                217:16              represent            responds
 regain 246:12        remember              218:4 233:23         229:24
  247:18               220:5 222:13,        234:16,19,21        response
 regard 223:25         21,25 224:2          235:16 271:21        227:19,22
 regarding             225:12,17           representative        228:5 229:23
  264:4                232:12,16,18,        289:4,7              239:3 245:25
 regardless            22 233:16,17         290:21 314:16        288:19 312:17
  268:23               234:12,23           representative       responses
 regards               235:12 237:8        s 313:24              224:12,13
  309:11               238:3,15             314:5                288:2,4,10,13
                       247:20              request 215:5        rest 297:18
 Reinhart              250:14,19,22,
  253:8,22                                  217:5 289:15        restroom
                       24,25 256:4,8       requested             329:10,15,21
  254:3,15             257:12,13,22
  259:6 267:24                              217:2 238:4          330:4
                       268:8 269:25         282:25 300:14
  282:13               271:3 276:25                             result 291:17
 Reinhart's                                requesting            320:5
                       284:13,14,17         215:11
  253:14 254:8         287:22 290:8                             resulted
 reject 253:16         291:10 294:15       require 228:8         258:21
 rejected              296:10 299:9        required             retainer
  293:20               302:2,3,4,21         242:1                237:23 238:3
 relate 318:6          319:15,20           requirements         retaining
  327:14              remote 215:9,         319:8                270:24
 related               14,19,25            requires             return 249:19
  215:21 222:16        322:8                241:22              returned
  239:5 257:6         remoted              research              247:15 274:24
  268:1 276:12,        256:18               231:24 232:3         275:1
  14 281:22           render 321:13         304:15,20           review 228:24
  284:15 293:18       repeat 220:14         319:6                236:3 238:13
  309:8 318:13         228:21 238:20       resembles             253:13 288:1,
  319:14,15            257:1 264:14         304:10               2,10
 relates 273:2         288:6 297:14        reserve              reviewed
  318:1                303:17 304:16        216:15               225:21
 relation              309:20               287:11,21            228:19,22,25
  242:19              repeated             resisted             reviewing
 relationship          239:25               273:15               238:15 270:15
  219:21 221:7,       repeatedly           resolve              revoked
  13 250:24            326:22               290:24 293:17        261:4,21
  279:20 315:18       rephrase             respect              rewards
  317:18               262:20 311:23        280:11 314:1         271:15
 relatively           replies               317:20              Rick 215:23
  284:1                301:24 302:1        respond               314:18



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 163 of
                                  May 178
                                      26, 2020                                     38
 right 219:16          24 328:2,18,         226:5 229:21        Satoshi
  228:23 230:8         23 329:12,14,        232:13 237:25        220:13,16
  234:16 259:5         16,24 331:23         239:8 240:17         224:7,9,20
  260:1 261:9          332:7                241:20 243:25        227:25 228:3,
  278:21 279:1,       Rivero's              246:10 247:8         10 236:4
  7 296:2,19           236:15               249:3,23             264:22 280:9
  302:20 324:23       Road 244:24           251:6 254:22         283:9 285:8,
  325:1,17             245:9                255:24 256:17        17 301:16,21,
 rights 216:15        Roger 285:11          259:2,13,24          24 302:7,19,
  325:8               role 264:5            261:13               24 304:3
 rigs 240:18           284:1,18             266:23,24            312:18,19
 ring 224:19           285:13 314:15        267:9 269:3         Satoshi@
 Rivero                321:25               278:9,16,17,        vistamail.com
  217:15,23                                 22 279:3             224:18
                      Ron 265:4             280:3,12
  218:1,4,12           290:20                                   Saturday
  230:10,16                                 282:7,10             229:17
                      Rothstein             283:17 284:20
  234:3,8,15           217:3                                    save 231:8
  235:5,10,19                               288:22 290:7        saw 231:25
                      Rothstein's           293:21 295:3
  236:7,12             216:16                                    256:17 259:7
  237:23 248:17                             296:6,7,9,18         261:17
                      roughly               301:18,19
  252:17 253:25        239:13                                   say 217:15
  254:10,21                                 302:3,25
                      rules 216:23          303:6 304:2,         220:19 221:6,
  255:8 257:25                                                   19 223:21
  258:10,17            217:14 291:3         10 306:5,17
                       322:19,20            309:6,17,23          225:1,8
  265:21 266:4,                                                  226:17,24
  10,14,20,22         rulings 327:5         310:21 311:2
                                            312:3,10,18,         227:2 231:16
  267:4,8             run 235:21                                 232:15
  268:15,20            242:2                24 315:25
                                            316:8 319:2          237:10,25
  269:7 271:25        running                                    238:5,24
  272:6 273:1          240:24               321:5,6
                                            323:21 324:4         239:8 241:6
  277:16 279:8,        241:10,13                                 243:16 246:19
  17 280:1            Rwanda 259:23         325:2,17
                                            326:22,24,25         247:18 248:11
  281:13,18            260:2,5                                   249:18,21,22
  283:10 290:25                             327:3 331:21,
                                            25                   250:12 252:24
  295:11                       S                                 256:2,9,13
  297:11,16                                same 220:19           257:11 260:1
  303:8 305:4,                              224:23 232:2         262:20 264:22
                      S-E-Y-C-H-E-L-        234:8,18
  13,15 306:10,       L-E-S 243:12                               266:6 267:19
  14 307:8                                  243:9 251:25         277:6 279:9,
                      safe 237:10           264:24 273:5
  308:5 310:5          247:13 249:7                              23,25 282:18
  311:11,18                                 274:11 281:19        287:7 290:5,8
                       279:14,23            287:15 292:25
  312:2,11             290:5                                     296:5,15
  320:6,13,20                               328:7,23             297:3 298:15
  321:4,11            said 219:18,          332:7
                       19 221:22,23                              300:6 301:9,
  322:9,13,17,                             sanctions             13 302:7,9
  23 323:2,5           222:10,13,15         217:9 253:9
                       223:2,17,18,                              305:16 308:7
  324:3,11,15                               259:6                309:18
  325:14,18            23 224:13           sat 231:18
                       225:5,10                                  310:17,21
  327:14,17,20,                             261:18               311:3 312:8,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 164 of
                                  May 178
                                      26, 2020                                     39
  12,20 313:3         see 219:6,7,         sense 285:6           7,9,12
  314:12,13            24 220:23            291:15              seven 216:22
  321:6,10             229:4 251:17,       sent 222:11           274:16,20
  322:10               20,22 254:25         231:17 235:20        320:23 329:20
 saying                259:3 260:21         238:9 294:6         several
  229:18,24            261:20               309:16               222:15 264:17
  230:22               270:11,19           separate              284:11 293:10
  250:14,19            278:23 283:24        242:14 287:18        321:17
  256:12 257:13        286:23 287:3        separately           severe 245:1
  259:9,22             290:22               239:14,16           Seychelles
  269:22 272:12        294:18,20            255:22 280:13        243:11
  285:1,8,9            300:9 312:22         304:1,8
                       313:11                                   Shadders
  286:10 296:10                             316:11,14            299:24 300:2,
  298:13 305:9         315:12,13            325:3 326:7,8
                       322:14 323:18                             17,25 301:5
  306:23 308:2                             September
  323:2 326:9          331:8                                    Shall 240:9
                                            219:19              Shameer 247:7
 says 228:10,         seeing 230:24        serious
  11 233:22,23         286:11,15,16,                            share 219:3
                                            310:22               229:7 263:19
  238:22 261:24        20 290:8
                                           serve 257:24          274:1 285:25
  278:12 286:24       seeking 217:9         258:2,4
  302:6 306:23         266:21 292:11                             328:7 332:5
                                            266:21              shared 273:23
  311:8 315:7,         293:1
  13,15 316:2,                             served 225:3         shareholder
                      seem 227:20           235:13 257:19
  9,18 325:5           250:24 267:12                             293:18
                                            266:23 288:11       shares
 scan 229:1            281:9
                                           service               246:15,20,22,
 scenarios            seems 230:6           249:3,6 250:5
  274:9               seen 218:3,15                              24 248:21
                                            258:8 266:11,       sharing 247:7
 scheduling            231:24 237:3         15
  253:3,5              248:3 255:5                               302:13 323:6
                                           services             she 216:16
 Schemes 247:7         261:23 262:1,        245:3
 schools               2,4,5 263:22                              217:4 232:24
                       271:19              set 239:12            233:2,3
  239:17                                    240:17,18
 scope 216:18          275:20,23                                 252:24 253:6,
                       286:7,8              242:17 243:11        7 331:7,8,10
  328:3 331:23                              250:4,7
 screen 219:7          289:15 307:14                            She's 253:5
                       311:12 312:3,        255:24 256:2,
 screw 325:7                                6 257:22            shed 240:18,
                       13 315:3                                  23
 script-able           323:15               280:14 295:20
  317:6 327:8,                              301:8 304:13,       shell 255:1
                      sell 245:1,8,         18 316:12           short 295:16
  10 329:8             18
 scroll 286:9                               318:24              shorthand
                      selling 245:2        sets 244:15           232:3
 second 219:1         send 225:15
  229:3 286:9                               278:3               shortly
                       242:2 263:17        setting 301:6         235:11 330:10
  292:8                330:11
 Secret 247:7                              settle               should 215:3,
                      sends 230:21          290:17,20            8 234:16
 Secure 263:2
                      seniority            settlement            246:19 247:23
 Secured               237:5                                     256:6 264:21
  286:25 287:7,                             265:5 289:18
                                            290:11 291:3,        273:21 274:6
  14


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 165 of
                                  May 178
                                      26, 2020                                     40
  282:19 293:22       sitting 224:2         285:4,10,12          262:16 263:12
 show 264:21           302:20               288:13,24            266:3 268:10
  289:25              situations            289:5,8,10           269:1,3,5
 showing 255:6         313:23 331:2         290:5,10,15,         271:8 273:21,
  323:19              slice 274:23          19 291:3,10,         24 275:8
 shows 255:1           299:6                17 292:8,12          276:13,22
 shut 287:13          slices 247:11         293:4,9,13           279:3,4
                       248:21               294:17               280:7,9
 sick 223:8
                       249:20,24            295:10,23            283:24,25
 side 306:23                                296:24               284:15 287:14
 sides 228:12          267:7,17
                       274:16,20            298:15,20,25         293:14,15,17,
 sign 272:18           331:6                299:9,16             23 295:1
  273:12 308:13                             300:5 302:15,        296:8,18
                      smart 308:21
 signed 255:15                              21 303:15,20         301:23 304:23
                       317:14,22
  272:12 275:24        318:1,6,13           305:13 306:17        305:10 307:22
  287:10 313:11                             307:9,21             314:13 315:23
                       319:10,15,16,
 Signia 286:25         18 320:2             309:13 310:4         319:18 320:23
 significant           327:13               311:22 312:4,        321:25 331:5
  235:25 253:2         328:17,21            8 314:2             somebody
 Silk 244:24                                315:22 316:3,        272:10 306:22
                      so 216:9,23           19 318:11
  245:9                217:1,5,13                               somehow
 Silverglate                                319:2,10             257:14 273:20
                       218:4 219:18         320:8,11,18,
  216:8,9              220:17 221:8,                             304:4 309:8
  217:10,25                                 25 321:21,22         325:7
                       14 222:25            323:17 327:18
  218:18 230:9         223:12 225:3                             someone 224:1
  266:12,17                                 328:24 331:10        227:21 247:9
                       226:9 228:5,
  272:25 277:15        12 229:6            software              251:7,10
  281:11,19            231:16 233:1,        256:7 309:7,         272:18,23
  288:6 292:8,         19 236:25            9,11                 273:20,24
  16,25 307:6          238:4,18            sold 309:3,4,         274:2,8
  308:6 313:20         241:18 242:1,        7                    280:25 284:25
  314:11 324:14        14 244:22           some 222:2,           287:24 303:1
  325:11 328:6         245:5,20,21,         16,22 224:1,         318:2
  332:6,12             24 246:24            8,14 225:10,        something
 Silverglate's         247:2,4,8,9          17,18,23             217:24 222:5
  217:16               251:22 254:22        227:13               226:3 232:24
 similar               255:9,22             228:19,22            233:2,3
  221:21 301:18        256:11 259:14        231:1 232:6,         239:15,24
  303:23 309:19        260:14,18,24         11,14,17,20,         249:5,9
 simply 246:1          261:5,6,20,24        23 233:7             257:13 273:13
  254:15 258:21        262:7 265:23         239:6 240:11,        276:14 278:16
  322:5                270:19               12 241:1             287:13 293:18
 since 229:21          271:14,18,21         243:8,10,17          301:9,13,18
  234:24 300:12        273:19 275:14        245:5,17             302:7,9
  303:11 311:17        276:1 277:14         247:11,21            303:23 304:8
  318:10               278:4,9,22           248:23 249:12        306:6,23
                       279:6,14             250:20 251:11        307:14 309:18
 sir 327:24                                 256:20 257:5,
  329:12               280:18 282:1                              312:24 315:11
                       283:1,25             10 261:17            318:13


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 166 of
                                  May 178
                                      26, 2020                                     41
  319:15,20            287:6 291:21         260:10,16           strategies
  322:7,11            specifics             282:9 287:3          294:14,19
 sometime              220:5 224:15         311:7,13,24          298:3
  245:6 291:9          232:16 251:1         312:4,22            strategy
 sometimes             254:13 257:12        315:16               295:24
  260:11 331:7         275:4,9              323:18,19           strict
 somewhere             291:11 320:22        331:12               297:13,17
  235:13 263:15       specify              statements           strike 227:9
 son 230:23            274:21               254:8,23             233:12 236:19
 sophisticated        spectrum              280:17 312:1,        238:16 249:18
  240:16               265:10,13,19         9,13 315:17,         253:13 274:15
                      speculate             23 316:5,7           275:15 303:13
 sorry 220:14
  226:17 228:21        272:21,23           States 225:14         321:1 326:17
  236:13 238:20        316:21               249:12              structure
  255:4 257:1         speeches             stating               271:24 272:16
  262:17 275:14        273:4                265:12               295:21
  276:20 297:14       Spencer 216:9        status 264:16        subject
  304:16 305:1         217:7 218:18        Stefan 292:3,         332:13
  309:1,4              328:1,4              7,14 293:8,         submissions
  312:17 326:17       spend 263:17          14,16,21             281:8 282:7
  327:9                299:8 307:22         294:2               submit 232:20
 sort 222:17          spent 271:14,        step 236:19           265:18
  226:3 228:14         16,20 272:5          312:21              submitted
  236:5 284:3          282:21              Stephen 218:9         218:24 219:2
  296:19 298:20       spike 287:23          272:13               265:11 268:12
  307:19              spoke 301:15         Steve 300:2,          269:8 270:8,
 sound 317:16         staff 286:25          17,22                13,17,19,22
 sourced              stakes 281:1         Steven 299:23         271:6,8 281:5
  318:15                                    300:9                286:3 294:13
                      stamp 268:13
 South 256:25                              sticking              311:7
                      stance 285:13
  257:3,7                                   286:20              submitting
                      start 222:18,                              276:14 305:6
 speak 238:19          20 240:9            still 228:1
  260:14,16                                 239:10               306:19
                       241:11 242:25
  303:15,20                                 242:11,15           subpoena
                       247:23 264:10
 speaking                                   289:5 325:8          265:21,22
                       318:22
  260:12                                   stole 274:7           266:3 288:19
                      started 241:7                              289:10
 specialized           248:2 265:3         stop 244:13
  240:6,15                                  307:3               subpoenaed
                       267:5 279:1,3
 specific                                  stopped               265:25
                       321:16
  221:10 226:19                             252:13              substance
                      state 230:12
  232:18 251:2,                            stored 231:9          226:4 272:12
                       273:6 283:11
  3,12 254:7,23                            stories               286:14
                       305:16
  255:18 268:25                             225:18 240:4,       successful
                      stated 220:4
  272:22 285:20                             12                   278:15,18,20
                       312:17
  319:8,19                                 story 224:22         such 215:4
                      statement
 specifically                               240:25 245:22        221:16 253:3
                       215:25 216:9
  217:2 226:12                              251:18 254:3         279:4 280:8
                       259:15,20,25
  271:4 283:14                                                   284:22 310:24


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 167 of
                                  May 178
                                      26, 2020                                     42
 sued 225:9,10         290:2 293:11        Tax 250:21            294:12 297:21
  330:11               294:17 297:25        252:6,8,15           330:22
 suing 238:21          312:21 315:5         313:1,6,9           testimony
 Sullivan              323:5 327:19        team 282:8            242:7 253:17
  259:4                329:20               298:2                306:19 307:4,
 Sullivan's           taken 215:15         technician            11,12 308:9
  259:14               293:22 310:22        215:20               321:1
 sum 272:12            330:5               technology           than 218:15
 Summer 323:14        takes 282:1           319:24               220:22 222:19
 sunk 315:8           taking 246:8         tell 221:4            229:2 240:15
                       253:2 289:19         222:19,20            242:10
 supplied
                       329:13               223:19 224:6         251:13,24
  285:16                                                         259:23 260:8,
 Support              talk 232:9            227:8,9
                       235:8 243:4          231:4,6              16,17 262:12,
  215:20,24                                                      14,16 278:8
                       248:14 250:9         233:18 239:18
 supported             265:16 269:18                             281:25 291:25
                                            242:9,15
  252:5,8,14           276:6 278:14         243:7,10,13          300:7
 supposed              304:22 324:16        244:2 246:12,       thank 216:25
  233:3 247:18         331:2                18 249:2             217:19
  251:9               talked 221:15         250:6 252:11         332:10,11,16
 sure 216:13           227:16 248:7,        263:7 273:23        that 215:3
  238:21 246:1         17 261:11            274:1,3              216:17,19,21,
  247:8,9 257:2        278:18 299:5         275:11 294:8,        24,25 217:4,
  260:3 262:4          306:21,25            11 301:15,25         11,13,20
  278:18 282:10        307:20 313:3         303:3,14,18          218:24 219:3,
  286:8 294:17         317:17,19,22         304:12,17,25         6,7,18,19,24
  296:9,23             331:5                305:1,17             220:2,8,9,12,
  299:12 303:18       talking               308:20,23            14,15,19,23
  304:17 309:22        220:10 243:7         309:1,2,10           221:6,19,22,
 surprise              246:24               310:7,10,13,         24 222:3,10,
  271:13 277:21        248:10,20            18 316:8,23          15 223:1,4,7,
  303:6,13             256:5,21             317:4,8,13           8,9,10,13,17,
  311:6,15             260:2,4,15           321:14,21,23         18,21,25
 swore 238:14          261:6,24             326:4,18             224:9,13,14,
 sworn 216:5           267:5 280:25         330:24               24 225:5,6,10
  280:17               288:12 291:8        telling 230:7         226:2,3,15,
 symbol 322:14         295:3 299:15         233:17 246:5         17,19,21,24
 system 241:22         315:21 316:9,        251:12,18,24         227:6,7,9,23
  244:8,9,12           17 324:5,21,         256:5 262:21         228:7,9,14,
  245:14 267:23        23 326:5            ten 259:11,17         18,21 229:2,
  299:14              tanked               tentative             3,4,8,9,20,
 systems               259:10,17            291:8                23,24,25
  250:17 251:6        Tarter 264:4,        term 248:22           230:7,12,15
                       24 265:2,4                                231:4,5,6,7,
                                           terms 240:3           10,11,16
          T            289:18 290:10       testified
                       291:7                                     232:8,12,19,
                                            216:6 221:21         22 233:2,3,5,
 take 236:19          tasks 285:2           242:4 264:2          6,7,9,12,13,
  241:18 247:11                             275:7 288:17         21 234:9,16,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 168 of
                                  May 178
                                      26, 2020                                     43
   18,19 235:13,        25 263:3,6,          14,16,17            319:1,6,11,
   15,16 236:1,         11,13,16,17          292:1,12,18,        20,23 320:1,
   2,3,5,16,19          264:2,6,14,          19 293:3,13,        2,4,11,12,16,
   237:10,17,18,        18,20,21             14,20,21,22,        25 321:1,2,6,
   20,23 238:16,        265:6,11,12,         23 294:5,8,9,       14,17,21,22,
   18,20 239:1,         14,24,25             10,11,12,13,        23,24,25
   4,8,12,14,16,        266:1,20,24          14,15,20,22,        322:5,13,20,
   18,21,23             267:1,6              24 295:2,6,8,       24 323:1,8,
   240:4,16,19          268:4,6,11,          12 296:3,6,         15,23 324:2,
   241:6,16,18,         17,20,22,25          11,13,15,18,        9,19,25
   20,24 242:5,         269:3,8,10,          24 297:3,6,         325:4,6,12,17
   7,10,15,17,          11,12,13,15,         11,14,19,21         326:2,7,18
   18,22,23,24          17,20,25             298:5,7,21          327:2,8,9,13,
   243:1,2,3,4,         270:2,5,7,12,        299:9,12            15 328:8,17
   5,8,18,20,22,        16,21 271:2,         300:11,13,16,       329:4,9
   24 244:12,23         5,8,10,13,22         19,20,22,24,        330:3,17,18,
   245:7,10,16,         272:2,10,11,         25 301:1,4,         22,25 331:12,
   17 246:8,13,         15,17,19,20,         10,12,13,15,        13,19,20,24
   14,15,17,19          24 273:4,6,9,        17,19,20,23         332:5
   247:3,5,10,          15,16,21             302:2,6,8,10,      that's 222:17
   21,22,25             274:9,15,18,         20,23 303:2,        228:10 232:21
   248:1,4,7,13,        23 275:7,12,         3,6,7,13,14,        233:22,23
   14,17,24             15,16,17,18,         17,18,22,23,        234:17 239:24
   249:7,10,18,         24 276:9,11,         24,25 304:1,        242:20 243:9
   21,23 250:5,         12,15,16,20          3,5,7,12,13,        244:16,18
   8,10,14,18,          277:1,7,9,10,        16,17,18,19,        245:21,22
   19,25 251:3,         17,18,21,24,         20,25 305:1,        247:1,5
   9,10,13,16,          25 278:2,3,6,        11,12,22,24,        249:11 250:1
   18,23 252:2,         7,8,15,17,19,        25 306:2,8,         258:12 260:6
   3,5,7,11,14          25 279:9,13,         12,15,17,19,        263:15 264:22
   253:1,2,7,13,        14,15,19,23,         22,25 307:3,        267:22 271:18
   14,16,21,22          25 280:4,5,          12,13 308:2,        278:4,5,11
   254:2,5,6,12,        12,14,21             13,14,20,23         280:10
   14,15,16,18          281:10,13,25         309:1,2,11,         288:20,24
   255:4,16,17,         282:1,8,10,          16,17,18,19,        289:3,11,14
   21,22,24             12,15,20,25          20,23,25            295:5 304:8,9
   256:7,8,12,          283:1,2,4,12,        310:13,17,18,       306:25 315:25
   13,17,19,20,         14,17,20,25          22,23,25            316:4,20
   21,22 257:1,         284:3,8,16           311:2,6,8,12,       319:19 322:4
   3,16,19,22           285:16,17,18,        15,16,23,24         327:6
   258:1,11,18,         19 286:4,5,6,        312:16,17,19,      theft 229:4
   23,24 259:1,         7,12 287:4,6,        20,21,22,24        their 236:17
   9,12,14,19,          9,10,11,12,          313:10,16           241:3 250:17
   20,22,25             16,18,23             314:4,15            253:5 280:11
   260:10,19,20,        288:10,16,17,        315:5,12,13,        285:13 286:4
   22,25 261:4,         19 289:6,8,          23 316:1,5,6,       287:8 305:16
   10,11,14,21          13,16,18,19          11,12,19,23         307:18 313:25
   262:9,11,12,         290:15,24,25         317:3,8,19,25       315:18
   15,20,21,24,         291:3,9,11,          318:6,8,14



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 169 of
                                  May 178
                                      26, 2020                                     44
 them 222:20           252:13 254:15       they 231:10            222:10,23
  223:12               255:16 257:5,        235:1,3               223:2,5,13,24
  231:12,14            15 259:2,8           236:16 238:2,         224:11 225:9,
  234:13 238:15        260:18 261:6,        3,9 239:21            18 227:7,18,
  240:23,24            11 262:8             241:1,4               21 228:25
  246:16               265:14 268:4,        242:14 244:15         229:6 231:16,
  247:13,15            8 269:1,4            247:14 250:1,         22 232:21
  251:7 254:10         275:7 276:17         18 252:12             235:13,20
  257:9 262:3          277:9 279:11         257:6,10              236:5,25
  267:14,16            283:24 284:2,        265:24 266:6          237:6,7,17,20
  270:11,19            12,13,18             267:14                238:3,4
  274:7,8,18           285:11 287:9,        269:12,15,17          239:9,10
  275:9,19             13 289:24            273:21 276:7,         240:11,17
  280:3 285:21         290:16,20            9,12,13,15            242:17 244:19
  295:6 298:25         294:24               278:2 279:23          245:11 246:21
  299:18 302:22        295:12,16            280:11 291:9          247:3 248:12
  305:22 313:3,        296:24 297:6,        295:2,14,24,          250:10 251:5,
  4 327:1              12 299:3,21          25 298:10,11,         10 252:19
 themselves            301:20 302:2,        23,24 299:1,          253:11 254:22
  262:10 307:17        5,20 303:11          2,13,14,19            255:16,24
 then 220:18           304:12,17            301:7 305:8,          256:11,16
  222:13,15            305:11 306:3,        9,10 306:17,          257:9 258:6
  225:5,12             8 307:2              18,24 309:4,          259:24
  229:23 240:3,        309:16,22            6,7 312:14            260:11,24
  14 241:4             311:22,23            321:23 322:12         261:5,11
  247:16 250:4,        313:23 318:12       they're                262:7 263:9,
  15 261:14,15,        319:13 320:15        298:16,18             10 265:3,23
  22 279:11            323:25 324:23        299:16 306:23         266:22 273:4
  292:11,20            326:6 327:1,4        324:21                274:18 276:1,
  293:3 297:7,8        330:24 331:1        thing 245:16           5,12 280:18,
  298:15 299:7,       there's 228:1         249:5 251:25          25 281:1,2,
  13 307:4             242:11,12            264:22 274:11         13,20 282:21,
  308:12 320:11        247:2 274:9          287:15,16             25 283:24
 there 215:5           281:8 284:11         298:9 299:9           284:2,7,12,
  216:21               287:20 295:18        321:13 325:5          13,20 285:10
  222:15,24            305:17 319:5        things                 288:13 289:8
  224:11,14,20        therefore             221:16,18             291:21,24
  225:17,25            227:24 257:16        245:8,16,23           293:7,10,23
  226:21 227:2,        298:1                246:6 251:8,9         294:6,25
  12 228:15           thereupon             253:3 276:12          296:7,18
  229:2,3,23           216:3 328:13         281:22 282:3          298:9,11
  232:23 235:24        330:5                284:16,22             299:3,20
  236:2,6,11,14       these 224:9           293:23 295:9,         300:3 301:7
  237:7 239:9          240:20 245:18        23 296:10             302:2,9,15
  240:8 241:9,         252:3 267:17         298:24 307:15         304:4 306:17,
  13 242:10,12,        270:12 278:9         311:2 317:16          21,24 310:4,
  16 243:8,17          284:23 285:12        331:17                21 314:17
  245:25 248:12        286:3 296:24        think 220:7,           315:13 318:11
  250:22 251:9         301:22 317:16        17 221:9              323:17



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 170 of
                                  May 178
                                      26, 2020                                     45
  326:15,24            289:2,13,25         thousand              323:1 325:21
  328:24 329:6,        290:3,4,5            239:15 304:8         327:17
  11 330:18            292:3 296:21        three 217:2,          329:12,17,18
  331:22               298:17,19            5,12 230:23          331:22 332:1
 thinks 244:10         299:6,16,17,         328:10              timeframe
  253:6,7              23 303:16,20        through               235:14
  277:10               304:2,9              227:13 231:23       times 220:7
 third 290:23          306:5,7              243:19 274:7         221:5 244:19
 this 215:3,           307:20 308:4         282:24 286:24        264:18
  14,21,23             311:8,17             288:22 303:25        277:14,19,23
  216:17 218:6,        312:6 314:9,         304:6 309:23         284:21 293:10
  7 219:9              24 315:3,7,16       throughout            301:23 330:19
  220:1,3 221:1        316:8,15             224:23               331:1
  222:5 225:3          322:15,17           thumb 263:13         to 215:6,9,
  226:5 227:20         323:2,13                                  10,21 216:10,
                       324:1,4,8           time 215:16,
  228:1,7,23                                23 216:23,25         11,13,19,20,
  229:9,15             325:6,7,10,24                             22,25 217:4,
                       326:1,12,17,         217:12,13
  230:1,4,13,                               219:25               5,7,8,11
  20,24 231:1,         20,21 327:4,                              218:1,13,14
                       14 328:2,7           220:12,15
  2,3,17,19                                 221:2 222:14,        219:1,2,3,10,
  233:6 235:11         329:18,19                                 14,15,16,25
                       331:20,21,25         22 223:2,3
  236:6,15                                  224:25 227:25        220:2,12,13,
  237:16 238:5         332:2                                     16,18 221:21
                                            228:6,19,22
  241:14,21,22        those 221:5,          233:6 234:13,        222:1,2,6,7,
  242:6,10,21          17 223:19            18,24 235:15         9,12,13,16,
  243:6,10,20          243:15 246:20        236:1,6,9,11,        21,23 223:3,
  245:21               249:12 253:25        14 239:6             15 224:6,10
  246:10,22            257:8,17,19,         240:5 241:1          225:5,11,19,
  247:18 249:12        24 258:2,4,8         245:6,25             22,25 226:7,
  250:19 251:4,        262:15 264:8,        249:8 250:8,         25 227:5,10,
  18 252:17,21         9 267:18             14 253:2             16,22 228:8,
  261:7,23             270:17 272:5         259:10,17            14,16,17,18
  262:3 263:20,        284:2,3,16,19        261:6 267:10,        229:7,14,17,
  22 265:7,9           285:16 290:12        21,23,24             18,24 230:8,
  266:7,11,15          295:11,23            268:3,13             9,11,21
  267:7,11,12          296:8,9              270:16 275:7         231:1,5,6,7,
  268:21 269:9         297:15 302:12        280:4 281:25         8,11,12,13,
  270:13,22            305:20 314:1         282:2,11,25          14,17,21
  271:1 273:2,         326:18 330:11        287:11,24            232:4,9,20,24
  17 274:21           though 301:18         288:22,24            233:3,18,20,
  275:6 277:8          314:2                291:10               23,24 234:1,
  280:17,20,21,       thought 238:1         293:11,12,13         3,6,7,10,13,
  23 281:7             247:24 259:16        294:5 295:3          21,23 235:8,
  282:7,19,22          262:13,14            296:25 297:3,        16,21 236:2
  284:5,24             286:4 291:25         7 299:12,20          237:10,13,23
  285:1,5,8,12         293:21 318:25        300:13               238:7,14,19
  286:1,2,7,8,         319:2                307:13,22            239:6,10
  9,13,18,23          thoughts              310:25 312:21        240:6,11,19,
  288:2,11,15          229:18               314:8 320:8          24 241:3,4,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 171 of
                                  May 178
                                      26, 2020                                     46
   10,11,12,17,         274:4,8,17,         15,24,25            together
   21,22,23,24,         19,20,21,24         306:1,6,7,10,        276:10,14,17
   25 242:1,2,6,        275:1,10,11,        14,18,24,25          280:11 304:23
   12,19,25             15,18,19            307:3,5,6,9,         322:12
   243:4,6,19,23        276:6,12,13,        11,14,18,20,        told 217:7
   244:6,7,8,13,        14 277:10,13,       21,22 308:5,         220:3 223:7,8
   16,18,21             15,18,21,22,        6,12,15,17,18        225:1 227:11
   245:8,12,14,         24 278:4,14,        309:2,11,18,         232:19 233:7,
   18,19,20,22,         15,17,20,23,        19,25 310:11,        9 235:21
   24 246:1,3,6,        24 279:8,10,        20,25 311:6,         236:17 238:16
   7,9,11,12,13,        14,17,21,23,        7,11,15              240:3,11,13,
   14,17,19,21,         25 280:6,8,         312:5,13,17,         25 241:7,14
   23 247:1,6,          11,13,25            18,20,24             242:16,22
   10,12,13,15,         281:2,5,6,10,       313:2,4,16,20        243:2,17,24
   16,18,20,22          11,16,22            314:1,11,13,         245:10,22
   248:4,7,10,          282:2,11,18,        14,15,23,25          246:5,6,14
   14,17,20             23 283:4,10,        315:1,5,6,23         247:5,14
   249:19,20,23,        19 284:4,15,        316:1,4,5,11,        248:1 249:9
   24,25 250:4,         20,22,24            21,24 317:5,         250:22
   6,17,21,24           285:6,16,18,        9,10,14,17,20        255:21,24
   251:9,17,20,         19,21,25            318:1,6,11,          261:8,10,22
   22 252:4,14          286:1,8,9,20        13,19,23             264:13 265:24
   253:4,5,18           287:1,7,17,         319:1,4,6,7,         276:9,10,18
   255:9,21,25          23,24,25            8,14,15,23           277:7,25
   256:6,9,18           288:14,19,23,       320:6,7,12,          278:2,19,20,
   257:6,16,25          25 289:7,10,        13,16,18,20          25 279:13
   258:2,10             12,13 290:1,        321:2,4,6,13,        280:4 289:17
   260:6,14,16,         5,10,17,18,         19 322:6,9,          291:24 293:14
   21,22 261:3,         20,22,25            10,17,18,20          301:19 303:25
   7,12,16,25           291:1,6,16          323:14,18,20         310:22 311:16
   262:18,19,21,        292:19 293:8,       324:3,9,11,          315:17 317:3
   22 263:1,2,          12,13,16,17,        14,16,18             318:20,24
   11,12,14,19          18 294:10,13        325:7,8,12,          321:14 325:2
   264:14 265:6,        295:4,6,7,12,       14,19,23             326:7
   8,16,18              20,24 296:3,        326:6,22            took 237:20
   266:10,12,15,        16,23 297:1,        327:1,15,18,         245:25 247:5
   17,21 267:12,        11 298:4,8,         21,24 328:7,         272:11
   14,15,16,25          10,11,15,18,        8,9 329:3,10,       top 286:10
   268:1,9,15           22,25 299:1,        14,15,19,20,        topic 220:6
   269:1,12,13,         8,9,11,15,16        21,24 330:12,        224:8 226:20
   15,18,22,23          300:9,10,13,        13,18 331:3,         232:14 252:19
   270:3,11,14,         15,18,23            4,8,14,16,17,        260:13,15
   19,20,25             301:7,9,20,22       18 332:2,6,13        267:6 269:10
   271:6,9,13,          302:2,21,24        today 217:20          271:3 282:23
   21,22,25             303:6,8,9,10,       224:24 228:1         283:12
   272:2,5,6,14,        13,15,20,23         240:16 242:15        307:19,20
   17,18,19,25          304:5,10,11,        299:5                317:23 319:11
   273:1,2,6,7,         13,18,22           today's               326:15
   8,12,15,20           305:5,6,12,         215:11


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 172 of
                                  May 178
                                      26, 2020                                     47
 topics 266:8          273:18 274:12        290:23 308:12       undertaking
  267:18               287:2 295:5,8        314:16               304:20
 touch 296:20          304:13,18,23        types 313:24         unexecuted
 touched 315:9         305:2 315:10,        314:5                313:11
  316:18               13,14,15                                 unfounded
 track 284:21          316:3,19                                  253:6
                       331:10                       U
 tracking                                                       unique 319:19
  307:12              trusting             U.S. 232:21          United 225:13
 Trading               307:17               276:15               249:4,12
  254:17 255:2,       trusts 254:4         ultimate             universe
  6                    261:4,12             237:23               285:14
 transactions         truths 225:25         295:10,24           unjustified
  241:25 242:3        try 241:12           ultimately            277:8
  244:17 271:15        245:18 246:23        327:5               unless 215:5
 transcript            269:18 300:23       unavailability       unlocked
  215:13 259:5         314:13,14            297:4                271:16
  302:5 312:16        trying               unavailable          unnamed
 transferred           222:13,21            311:4                255:22
  243:13               232:20 234:23
                                           unclear 327:4        unplugged
 transparency          240:11 245:24
                       247:20 250:21       unconcerned           241:1
  244:10                                    305:13              unplugging
                       260:13
 tremendously          261:12,16           under 216:15,         241:5
  245:10                                    23 217:20           unreasonable
                       273:6,15
 Trevor 218:20         277:10 284:24        239:4 291:2          238:4
 trial 237:13          285:18 287:25        308:3               unrelated
  269:14,16            295:12 302:2        understand            283:19
  305:25 306:7,        316:4 331:3,         217:20 237:21       until 224:24
  8 307:21             14,16,18             246:2,23,24          234:1 254:17
 tried 287:17         tulip 242:12,         247:3 260:10         255:14 321:19
  293:16 301:7         20 253:17            261:12 267:12        322:1 330:21
 tries 278:4           254:17 255:2,        275:17 284:24        331:11
 trips 253:4           6 260:22,25          291:6,7,14          unusual 237:8
 true 258:12           261:3,8,10,          298:12,18,25        up 215:10
  271:18,21            18,19,20,21          299:2 301:8          220:6 221:22
 trust 229:21          262:1,2,6,7          303:10 306:1         226:17 237:20
  230:7 239:12,        263:21 268:1         308:2 313:16         239:12 240:7,
  24 242:6,9,          287:2                316:4 331:3,         17,18 242:17
  12,16,17,19,        two 218:24            10,11,14,18          243:11 249:14
  20,22 243:2,         230:23 244:15       understanding         250:4,7
  4,5,7,8,9,11         245:7 275:8          216:17,24            252:19 253:2
  253:17 255:15        279:20 280:3         239:11 271:23        255:17,25
  260:22,23            281:8 289:6          274:15 285:4         256:2,6 266:8
  261:1,3,8,10,        295:17 302:11        297:6 298:16,        267:6 269:11
  12,17,18,19,         312:20 322:1         23,24 299:12,        271:3 276:18,
  20,21 262:1,3        326:25               16 307:22            21,23,24
  263:21 267:25       type 224:1           understands           278:3 280:14
  268:1 271:16,        231:12 256:7         281:1                284:4 287:23
  23 272:16            278:7 285:15                              293:11 295:20


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 173 of
                                  May 178
                                      26, 2020                                     48
  299:18                                   viewpoint              224:11,12,20
  304:13,18                    V            332:5                 225:1,9,10,
  305:4,8,9                                vision 245:13          12,17 226:9,
  306:14,18           vague 256:20         visit 223:3,6          21 227:2,5,
  316:12               302:10              Vitalik                12,16,18,19,
  318:20,24           validity              284:13                22,23 228:13,
  319:21 321:16        269:3,5,12          vocal 273:3,6          14,15 229:2,
  322:14 323:5                                                    8,11,22,25
                      value 283:3
  326:15 327:19                                                   230:12 231:6,
  328:9 329:12,       variety 274:9                 W             17 232:12,17,
  14                  various                                     21,22,23
 upon 231:9            239:17 240:23       W&k 231:24,25          233:1,3,4,13
                       268:9 276:12         232:3,4,5,7,          234:10,21
 upset 223:8,
                       291:23 313:24        10 233:5,14           235:9,11,12,
  16 225:10
                       314:5                238:14 256:25         13,18,22
  244:22 245:10
  246:3 260:12        Vel 216:8             257:4,6,19,24         236:3,5,9
                       218:7                258:2,4,8,16,         237:2,7,8,10,
 us 215:20,24
                      Ver 285:11            20 275:24             23 238:4,5,
  216:11 231:4
                      version 302:6         283:5 313:8,          18,21 239:7,
  247:9 312:20
                       307:23               12                    9,10,11,17,
 use 229:25
                      versus 299:7         waited 233:25          20,21,24
  247:16 263:17
                       306:4                234:6                 240:12 241:6,
  274:10 279:2
  288:15 295:21       very 220:9           waive 332:14           17,21 242:24
  296:5 301:17         221:21 222:8        waiving                243:5,8,11,
  314:14 329:21        223:8,10             216:14                17,19,20
  330:4                225:1 237:13        Wales 256:25           244:6,9,18
                       238:12               257:3,7               245:17 246:1,
 used 240:16
                       239:20,25           walk 245:20            2,7,8,18,22
  242:25 249:3,                                                   247:8,18
  10 250:2             241:8,9,14           246:7
                       244:21,22           want 216:10,           248:12,13,20
  262:15 278:7,                                                   249:9,10,15,
  24 288:23            245:1 273:6          13 219:14
                       284:20 300:3,        226:7 229:14          16 250:11,22
  294:16 295:24                                                   252:9 253:10,
  296:3,6,7,9,         6,12 317:23          246:11 273:12
                       319:8,11,16,         315:5 329:24          11,14 254:15
  16 299:14                                                       255:9,14,16,
  304:14 310:23        18 321:12           wanted 231:7,
                       326:22                                     17,23 257:5,
  324:20 329:9,                             11,14 241:21,         15 259:2,8,20
  16,17               via 317:11            22 244:7
                       330:10                                     260:1,4,6,13,
 useful 244:13                              245:14,20             14 261:6,11,
 uses 244:19,         video 215:14,         246:6 255:21,
                       20 330:1,6                                 13 262:12
  23 245:15                                 25 276:13             263:13,24
  278:6                332:17               278:15,17,20,         266:7 267:21
 using 236:9          VIDEOGRAPHER          23 280:13             268:7,9,11
  240:15 245:8,        215:2 330:1,6       was 216:6,19           270:15 274:15
  18 247:7             332:17               219:11,23             275:24 276:17
  301:12 317:10       Vietnam               220:1,4,9,15,         277:9,13
  325:8 330:19         286:16,22            20 221:7,16,          279:11,13
 Uyen 232:23          view 217:13           23 222:3,8            280:3,5,6
  233:13               291:19 331:22        223:3,7,9,10,         281:13 282:2,
                       332:1                12,14,15


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 174 of
                                  May 178
                                      26, 2020                                     49
   14,25 283:1,       Washington            290:14 292:18        19 283:23
   4,8 284:12,         218:23               293:10,13            288:22 290:14
   13,18,21           wasn't 237:8          294:17,23            294:23 295:14
   285:11,18,22        257:16 260:15        295:3,23             298:12 299:22
   287:9,11,12,        291:11               298:24               301:19 312:21
   18,25 289:3,        295:12,14,23         299:13,16            316:20
   4,6,21 290:5,       296:23 299:20        300:22               317:19,22
   9,17,18,21          307:12 310:24        303:16,20            318:10 321:12
   291:16,24,25        320:7 324:17         305:10,22,23         325:15,19
   292:2,17,19,       wasting 323:1         306:21,25            326:4,21
   21 293:18,23       Watts 252:22          307:16,19            329:4
   294:4,8,15,         315:1 323:15         314:14 315:7,       went 231:19
   16,24 295:6,       way 218:12            10 316:2,18          256:4 294:10
   8,10 296:2,         230:2 251:5          318:11,12            305:22,25
   13,16,21,25         271:11 274:3         319:19 320:8        were 222:15,
   297:4,6,7,12        278:4 290:7          322:16,25            24 223:20
   298:12,21           306:22 308:8         323:5 325:6          224:14 225:25
   299:3,4,9,21        309:17,23            326:21 327:18        227:15 228:6,
   300:4,6,9,12,       310:22 311:1,        329:22 331:5         11 232:19
   13,16,19            2,23 312:12          332:14               236:17,19
   301:6,10,20,        320:16 321:7        we'll 217:6           238:1,7
   23 302:6,17,        322:24 325:25        264:10 291:3         239:19,22
   19 303:11,15,                            314:17 327:22        240:18 241:4
   19 304:12,13,      ways 274:7
                       317:9                332:12               242:14,25
   14,18,19                                we're 216:11          244:24 245:7,
   305:13,23          we 215:2,18
                       216:8,13,15          243:7 246:24         15,17 246:15
   306:3,8,9,19                             267:10 305:9         247:22 248:9
   307:2,12,17         217:1,5,8,16,
                       23,25 218:13,        314:17 328:9         250:6 251:5
   308:12 309:14                            329:11,13,20         252:4,7,13
   310:25              22 221:6,9,
                       11,15 222:18,        330:1,6              253:8,15
   311:19,24                               we've 260:21          256:18 257:6,
   312:4,20            22 223:4,5
                       225:23 226:9,        278:9 280:21         10 260:5,18
   313:23 314:8,                            299:5 317:22         261:6 263:21
   15,16,20            10,16,20
                       231:3 232:11,        319:10               264:8,18
   316:12,14                               wearing               265:1,18,24,
   317:4,8,13          12,13,18
                       233:19 239:5         263:14 289:6         25 266:20
   318:12,15,16,                                                 269:15 270:6,
   20,24,25            240:7 242:14        well 221:1,4
                       246:21               222:19 223:19        7,12 271:20
   319:3,4,13,                                                   275:11 282:22
   21,25 320:5,        247:20,21            224:11 225:11
                       252:25 254:11        226:5 227:19         284:9,18,23
   16 321:15,16,                                                 286:4 289:18
   22 323:10,21,       256:16 257:9         228:7 229:3
                       258:6 260:5,         236:18 239:20        290:12 292:1,
   22 324:19                                                     6 296:10
   325:20 327:6        15 261:11            241:7 244:25
                       263:9,15,17,         250:1 251:4          298:7,11,23,
   328:8,14                                                      24 299:12,19
   329:9 330:5,        21 266:2,20          259:19 260:11
                       267:5,9              263:9 264:10         300:1 301:3,7
   16,18,19,25                                                   302:21 304:20
   331:2,4,8,13        269:17,22            265:8 267:5
                       283:1,12,14          273:2 276:9          305:12,20
   332:20                                                        306:2 308:21,
                       286:3 289:24         277:7 278:2,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 175 of
                                  May 178
                                      26, 2020                                     50
  24 310:14,19         285:13,25            268:3 276:25         231:9,12
  312:18               290:12 291:24        277:13 278:3         232:24 235:22
  313:18,23            292:1,6,21           282:21               239:3 241:15
  319:3 320:8          293:4 294:22         292:13,17            242:19 243:7
  331:1                295:10,15,24         296:21 297:3,        246:1 247:12
 weren't 241:9         296:5 298:7,         7 298:10             249:17 250:3
  251:9                12 299:2,4,14        300:9 306:3          251:14 253:14
 Western               300:1,6,16           311:3 313:14,        255:1 260:13
  218:23               301:7 303:10         22 314:9             273:4 282:25
 what 218:14           304:9,10             316:9 318:25         284:9 286:2,
  220:2,4,25           305:5,6,16,20        319:10 330:4,        16 287:11,18
  221:4,7,16,21        306:1,25             9                    295:21
  222:20 223:14        307:19,23           where 218:3           300:14,15
  224:6,16             309:4,10,13          225:19 229:24        301:4,20
  225:1,8              310:5 315:9,         230:20 236:7         304:6,14
  226:5,7,8            11,20 317:1          238:13 242:10        311:22,24
  227:15 228:10        318:11,17            243:4,6              312:4,14
  229:25 230:12        319:8,16             244:14,25            314:23 316:8,
  232:15,21            320:14,22            245:12 247:14        16 321:6
  233:13,14,22,        321:23 322:4,        249:4 253:8,         323:7 326:4,7
  23 234:12,21         12,19 324:5,         11 282:3             327:2 331:5
  235:18 236:7,        21 325:20            286:23,24           while 222:21
  17,19 238:4          326:5,7,24           293:16               289:4 296:20
  239:8 241:6          327:5,6,9            296:16,25            318:10
  242:9,18,19          330:11 331:4         302:6,16,19         white 220:8,
  243:5,16             332:2                313:23 331:2         10,11 222:1,
  245:6,21,22         what's 226:6         whether 221:9         11 223:19,22,
  246:2,3,5,23         264:16 285:2,        222:23 228:3         24 244:19,20
  248:10,24            5 325:4              231:18 232:17        279:5 280:6
  249:2,22            whatever              242:13 250:22        310:24
  250:12 252:9,        252:7 285:20         255:7,17            who 222:16
  24 253:20            298:21 329:24        257:6 258:12,        223:19,23
  255:4 256:6,         331:7                20 259:13            224:1,12,16
  24 257:10,11        when 223:9            263:13 268:24        227:12 228:16
  260:6,7,21           226:7 227:10,        271:18,20            232:7 235:8
  261:12,22,24         15 230:12            273:11 276:2,        243:25 246:18
  263:4,7,9,16,        232:12,13,23         7 282:2 283:8        247:16 250:6,
  20 264:8             235:15 236:6,        285:7 295:6,7        16 254:18
  265:1 266:2,         11,14 238:16         296:23               284:22 285:1,
  6,8 267:3,19         239:8,25             297:12,16            12 301:24
  268:5 269:18,        240:20 241:6         302:3,24            whole 228:8
  22 270:9             244:22 246:19        303:22 311:19        241:23 267:6
  271:6 273:19         247:18,21            312:5 313:21         274:9 281:24
  276:20 277:6,        248:11,20            321:7 322:5,        whose 276:23
  25 278:5             249:8,14,16          10,11 325:4         why 218:13
  279:10 280:3,        250:2,8              329:2                221:4 231:20
  10,11 281:2,3        260:5,12            which 216:20          233:9,24
  283:22               261:6 262:20         219:23 220:21        234:6,12
  284:18,21,25         267:5,24             221:21 222:12        244:2,5,18


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 176 of
                                  May 178
                                      26, 2020                                     51
  245:22 246:1,         21,24 252:8,        308:21 309:11       won't 314:13
  3,6 249:11            17,22 253:6,        310:3 311:9,        word 244:19
  252:3 255:13          24 254:6,7,         23,25 312:6,8        268:6 296:19
  257:23 258:7,         10,12,18,19,        313:6,25             297:1 314:8
  15 259:16             21 255:12,13,       314:3 315:16,       words 225:12
  262:8,18              18,23 256:13,       18,22,23             243:15 251:23
  267:17,19             17 257:19           316:1,4,6,24         262:15 278:22
  277:12 285:1,         258:24 259:4,       317:4,9,11,         work 216:14
  7,8 288:24            5 260:18            14,20 318:9          221:15,24
  289:9 291:7,          261:6,16            319:21,23            222:6 241:21,
  19 296:13             262:2,5,24,25       320:5,15             22 244:6
  313:8 326:18          263:5,7,10,         323:6 326:2,         246:8 276:7,
 wife 243:3             16,19 264:4,        12,19 327:19,        13 278:23
  251:24 315:1          5,10,13,17,23       23 328:8,21          279:7,13,16
  323:15                265:1,4,21          329:3 330:9          309:2 310:25
 will 215:5,9,          266:4 267:7,        331:2,4,9,15,        319:1,3,6
  23 216:18,24          11,15,16            16                   320:12,18
  217:8 241:13          268:24 269:2,      withdrew              321:2,14
  323:5 326:23          7 270:1,4,15        268:20               322:6
  331:20 332:15         271:10 272:18      within 245:6         worked 221:19
 willful                273:13,24           247:2,4 299:7        222:5 267:6,
  282:14                274:2 276:7,       without 251:7         23 309:6
 willing                11,14 277:3,        290:5 316:15         316:23
  290:17                25 278:10           321:23 322:20        320:15,23,25
                        279:14,15,18       witness 216:1         321:24 322:12
 win 315:7
                        280:11,19           230:11,17
  326:23                281:2,22                                working
 wins 331:20                                234:4,9              221:25 241:17
                        282:12,13,18        258:1,11,18
 wished 223:13          283:23 284:1,                            252:13
 with 218:8                                 263:23 266:18        308:21,24
                        10,12,14,15         268:16 272:1,
  219:3,21,23           285:11,25                                317:4,9,13
  220:18,25                                 7 273:2              318:21 331:15
                        286:16,21           277:17 279:9,
  221:7,10,13,          287:16 289:5,                           works 315:7
  15,17,19                                  18 280:2            world 222:1
                        17 290:19           281:20 283:12
  222:25 223:1,         291:3,22                                 244:8,13,16
  18,22,23                                  292:14,17            245:15 264:21
                        292:3,7,9,11,       293:4,7 303:9
  224:4,24              21,24 293:1,                             278:24 282:1
  225:3,22                                  305:16 306:11        284:24 285:6
                        15,20 294:5,6       307:9 308:7
  226:13 228:6          295:1 296:1,                             301:22 311:22
  229:7 230:6                               311:7,12,19          317:24 319:17
                        20 297:2,11,        312:3,12
  231:7,18              16 298:11,12,                           worst 245:9
  232:17,23,25                              313:21 314:12
                        19 299:18,19,       320:7,14,21         worth 291:25
  233:15 234:24         21,23 300:2,                             292:1
  235:5,9,18,24                             321:5,12
                        6,8,17,22           322:10 324:4,       would 218:2
  236:12 237:21         301:5,24                                 219:1,15
  238:14,17                                 12,16 325:12,
                        303:15,19           19 328:19,24         221:6 223:15
  239:20 246:3,         305:4,8                                  225:1 230:6
  11,23 247:7                               331:25 332:8,
                        306:1,6             11,19                231:10 233:5
  249:6,12              307:18,21,22                             235:20,22,23
  250:4,7,15,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 177 of
                                  May 178
                                      26, 2020                                     52
  236:9 237:19          14,20 249:20        7 330:10             288:5,9
  238:3 244:12          250:9 253:24        331:19               289:6,20
  246:12 249:7          254:6,7,17,19      Wright's              292:5 293:6
  250:1,16              255:1,6,12,14       219:21 224:22        294:21 296:4
  251:4 255:22          256:24 257:2,       238:13               298:6 299:25
  261:20                23 259:9,12,        251:18,23            308:7 318:7
  264:15,22,24          16,22 261:7         253:17 254:3         322:4,16
  266:2 269:12,         262:8,17,18,        266:25 270:7         323:9 324:24
  17 270:11,19          21,25 263:4         271:16,23            326:14 328:6
  271:13,22             265:6 269:8         290:1 315:22         330:14
  272:4,7,17            270:21 271:6       write 325:24         yesterday
  274:19                272:13,17          writing               272:10
  277:21,25             273:23              224:12              yet 235:24
  278:12 279:9          274:14,16,24       written              you 216:25
  282:4 285:16          275:5,11,21,        288:12 309:23        217:6,7,18,
  289:16 290:24         25 276:2,6,18       312:14               19,20 218:3,
  291:17 292:12         277:4,6,12,21                            7,14,23,24
  293:3,10,11           278:14,19,20       wrote 224:13,
                                            14 230:13            219:2,3,6,7,
  295:2,12              280:16 281:7                             14,18,19,22,
  297:10 298:15         282:12,17           325:20
                                                                 24 220:2,3,7,
  300:6,12,20           283:4,8,18                               12,14,18,19,
  303:6,9,13            284:25 285:17               Y            23,25 221:4,
  307:3,17              286:2,24                                 6,14,15
  311:6,15              287:4 288:14       year 233:25           222:8,19,20
  313:3 314:12          289:12,16           234:6 241:6          223:7,17,19
  315:22                296:1 297:16,       270:9                224:6,15
  321:17,23,24,         22 298:1,4,8       years 218:3           225:5,11,15,
  25 323:19             301:5,9,25          221:25 222:2,        21,25 226:3,
  326:8,24              302:6,16,18,        5 223:4              5,6,7,8,12,17
  327:1 329:15          19,23 303:3,        233:10 240:4         227:5,8,9,10,
  331:1,2,7             14,18,23            245:7 259:11,        15,17,19
 wouldn't               304:12,17           18 281:8             228:19,21,22
  237:25 238:5          305:1,5             293:16 320:23        229:4,7,14,
  268:16 311:1          306:8,15            321:17 322:1         15,20,21
  314:12                307:3 308:11,      Yep 328:11            230:1,3,6,15,
 Wright 215:19          15,20 309:2,       yes 216:1             19,24 231:2,
  216:13 217:16         10,16,22,24         217:11,22            20,23 232:1,
  218:5 219:19,         310:3,7,10,         218:25               4,7,9 233:9,
  23 220:3,20           13,18 311:6,        219:17,25            12,14,21,23,
  223:18 225:3,         16,23,24            220:24 225:23        24 234:6,15,
  22 229:24             312:17 313:1        227:4 231:1          18,21 235:5,
  230:3,6,21            315:17 316:23       235:2,4              8,15,20
  231:2 232:5,9         317:8,13,17         237:12 242:8         236:7,11,13,
  233:7 234:16          318:9,15,16,        244:4 248:23,        14,18 237:7,
  235:6 237:15          17 323:14,21        25 252:23            15,18,22
  238:24 239:3,         324:1,9             256:20 262:3         238:7,10,13,
  22 240:2              325:9,17            264:7 267:2          16,18,20,24
  242:5,23              326:3,19,21         268:7 277:5          239:2,18
  243:1 248:4,          328:22 329:2,       283:21 285:10        240:5,7,14,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                   Jimmy
Case 9:18-cv-80176-BB    Nguyen
                      Document    - Volume
                               590-8          IIFLSD
                                     Entered on    Confidential
                                                     Docket 06/19/2020 Page 178 of
                                  May 178
                                      26, 2020                                     53
   20,24 241:21         6,7,11,18,25        24 313:2,5,8,        282:7 283:7,
   242:4,6,9,15         277:3,12,21         11,14,18,21          17 284:18
   243:4,13,22          278:1,5,14,         314:8,9              288:17,18,21
   244:2,23             19,20,25            315:3,5,11,          289:9 290:5
   245:18,24            279:13,19           16,17,23             293:2 294:12
   246:5,12             280:7,16,19,        316:1,5,23           295:10 296:1
   247:3 248:3,         23 281:2,4,9,       317:4,8,13,17        297:6,20
   7,9,10,14,17,        16 282:8,12,        318:3,8,17           298:17 303:22
   20,24 249:2,         17,18,19,21         319:22,24            305:11 307:10
   4,17 250:8,19        283:3,7,17,         320:4,11             318:3 321:1
   251:2,14,17,         18,20,22            321:10,14            324:17 329:17
   18,22 252:3,         284:9 285:15,       322:15,20,24         330:22 332:5
   11,17,21             25 286:4,5,9,       323:7,15,18,        yours 229:22
   253:1,8,13,          13,18,23            19,20,25
   21,24 254:2,         287:4,7             324:13 325:9,
   6,10,14,21,25        288:1,6,9,12,       23 326:2,11,                 Z
   255:5,12,13,         17,21,25            13,16,18,23
                                                                Zoom 322:15,
   19 256:16,19,        289:5,9,10,         327:18,19,22
                                                                 16,21
   21,24 257:1,         13,17,19,24,        328:2,12,21
   2,8,12,18,23         25 290:1,2,         329:2,4,7,16,
   258:4,7,15,          11,12,16            17,19,24
   20,24 259:3,         291:6,19,21         330:3,9,11,
   12,16,22             292:1,3,6,7,        22,24 331:11,
   260:7,10,18,         23 294:2,4,8,       19,21,25
   21,25 261:3,         12,13,14,18,        332:10,11,16
   6,8,20,22            19,20,22           you're 217:20
   262:1,5,8,17,        296:3,11,13         240:7 261:24
   20,21,25             297:1,10,11,        262:3 266:23
   263:4,7,19,22        12,14,15,20,        268:25 273:9
   264:2,5,12,          21 298:5,7,         284:23 285:6
   13,16,18             16,17 299:18,       291:8 292:13
   265:1,6,11,          21,23 300:14,       298:16,18
   16,18,21,22,         25 301:3,9,         299:15 302:11
   24,25 266:2,         15,25 302:7,        306:6 307:21
   10,15,20,21,         16,17,23,25         315:15 316:21
   24,25 267:3,         303:3,6,13,         318:4 323:2
   11,12,24             14,18 304:5,        324:5,16,17,
   268:3,5,11,          10,12,16,17,        18 328:3
   20,23,24             22,25 305:1,       your 217:11
   269:2,7,13,20        4,11,17             219:2,16
   270:1,6,20,24        306:5,14,18,        224:24 230:23
   271:5,10,13,         24 308:2,11,        235:18 238:17
   21 272:4,10,         15,20,23            242:4 255:4
   16,17,21             309:1,2,10,         256:16 259:24
   273:7,8,17,          18,20,25            260:1,8 264:2
   19,23 274:1,         310:2,7,10,         265:21 266:24
   7,14,23              13,18 311:1,        267:9 268:17
   275:1,4,11,          6,15,16             271:22,23
   20,23 276:2,         312:8,16,21,        274:4,5,15


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
